- provide by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2011 Commission File Number 1-14668 COMPANHIA PARANAENSE DE ENERGIA (Exact name of registrant as specified in its charter) Energy Company of Paraná (Translation of Registrant's name into English) Rua Coronel Dulcídio, 800 80420-170 Curitiba, Paraná Federative Republic of Brazil (5541) 3222-2027 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X Companhia Paranaense de Energia - Copel CNPJ/MF 76.483.817/0001-20 Inscrição Estadual 10146326-50 Companhia de Capital Aberto - CVM 1431-1 www.copel.com copel@copel.com Rua Coronel Dulcídio, 800, Batel - Curitiba - PR CEP 80420-170 Quarterly Financial Information ITR March / 2011 SUMMARY QUARTERLI FINANCIAL INFORMATION Balance Sheets 3 Balance Sheets 4 Statements of Income 5 Statements of Comprehensive Income 6 Statements of Changes in Shareholders’ Equity 7 Statements of Cash Flows 8 Statements of Added Value 10 Statements of Added Value 11 NOTES TO THE QUARTERLY FINANCIAL INFORMATION 12 IN THOUSANDS OF REAIS - R$ 12 1 General Information 12 2 Critical Accounting Policies 12 3 Cash and Cash Equivalents 14 4 Financial Investments 5 Trade accounts receivable 6 Recoverable Rate Deficit (CRC) transferred to the Government of the State of Paraná 17 7 Accounts receivable related to the concession 18 8 Other Receivables 20 9 Inventories 20 10 Income Taxes, Social Contribution and Other Taxes 21 11 Prepayments 12 Judicial Deposits 25 13 Receivable from related parties 25 14 Investments 26 15 Property, Plant and Equipment 33 16 Intangible Assets 37 17 Payroll, social charges and labor accruals 40 18 Suppliers 41 19 Loans and Financing 42 20 Debentures 49 21 Post-Employment Benefits 50 22 Regulatory Charges 52 23 Research and Development and Energy Efficiency 52 24 Accounts payable related to concessions –use of public assets 53 25 Other Accounts Payable 55 26 Reserve for Contingencies 55 27 Shareholders' Equity 59 28 Operating Revenues 62 29 Operating Costs and Expenses 63 30 Interest Income (Expenses), Net 69 31 Operational Segments 69 32 Operational leasing contracts 71 33 Financial Instruments 72 34 Related-Party Transactions 82 35 Insurance 85 36 Subsequent Events 85 COMMENTS ON PERFORMANCE FOR THE QUARTER 86 COMPOSITION OF GROUPS RESPONSIBLE FOR GOVERNANCE 95 INDEPENDENT AUDITORS’ REVIEW REPORT 96 INDEPENDENT AUDITORS’ REVIEW REPORT 96 QUARTERLY FINANCIAL INFORMATION Balance Sheets March 31, 2011 In thousands of Reais - R$ Code Description Note Parent Company Consolidated 1 Total assets 12,949,068 12,654,419 18,206,241 17,859,432 Current assets 1,029,332 1,102,815 4,161,095 4,157,790 Cash and Cash Equivalents 3 47,709 89,822 1,791,920 1,794,416 Financial Investments 176 175 524,517 598,173 Financial Investments Stated at Fair Value 4 176 175 490,943 536,677 1.01.02.01.02 Bonds and Securities 176 175 490,487 472,599 1.01.02.01.03 Collaterals and escrow accounts - - 456 64,078 Financial Investments Stated at Amortized Cost 4 - - 33,574 61,496 1.01.02.02.01 Bonds and Securities - - 33,574 61,496 Accounts Receivable 889,210 889,823 1,548,568 1,443,063 Trade Accounts Receivable - - 1,234,958 1,162,627 1.01.03.01.01 Trade Accounts Receivable 5 - - 1,234,958 1,162,627 Other Accounts Receivable 889,210 889,823 313,610 280,436 1.01.02.03.01 Dividends Receivable 13 889,208 889,823 4,968 5,851 1.01.02.03.02 CRC transferred to the State Government of Paraná 6 - - 60,163 58,816 1.01.02.03.03 Account Receivable related to concession 7 - - 60,292 54,700 1.01.02.03.04 Other Receivables 8 2 - 188,187 161,069 Inventories 9 - - 125,784 121,424 Taxes Recoverable 92,237 122,995 157,917 195,749 Current Taxes Recoverable 92,237 122,995 157,917 195,749 1.01.06.01.01 Income Tax and Social Contribution 10.1 92,237 122,995 120,471 158,213 1.01.06.01.02 Other current recoverable taxes 10.3 - - 37,446 37,536 Prepaid expenses 11 - - 12,389 4,965 Noncurrent assets 11,919,736 11,551,604 14,045,146 13,701,642 Long Term Assets 1,458,307 1,442,994 5,093,108 4,805,293 Financial Investments Stated at Fair Value - - 25,688 26,280 1.02.01.01.03 Collaterals and escrow accounts 4 - - 25,688 26,280 Financial Investments Stated at Amortized Cost - - 7,340 7,151 1.02.01.02.01 Bonds and Securities 4 7,340 7,151 Accounts Receivable - - 42,619 43,729 1.02.01.03.01 Trade Accounts Receivable 5 - - 42,619 43,729 Deferred Taxes 144,488 144,757 605,264 507,710 1.02.01.06.01 Deferred Income Tax and Social Contribution 10.2 144,488 144,757 605,264 507,710 Receivable from Related Parties 1,090,604 1,068,002 1,575 1,575 1.02.01.08.02 Receivable from Subsidiaries 13 1,090,604 1,068,002 - - 1.02.01.08.04 Receivable from Other Related Parties 13 - - 1,575 1,575 Other Noncurrent Assets 223,215 230,235 4,410,622 4,218,848 1.02.01.09.03 Account Receivable related to concession 7 - - 2,603,388 2,423,345 1.02.01.09.04 CRC transferred to the State Government of Paraná 6 - - 1,299,584 1,282,377 1.02.01.09.05 Judicial Deposits 12 223,215 230,235 394,149 400,699 1.02.01.09.06 Income Tax and Social Contribution 10.1 - - 12,907 12,341 1.02.01.09.07 Other noncurrent recoverable taxes 10.3 - - 85,293 84,862 1.02.01.09.08 Other Receivables 8 - - 15,301 15,224 Investments 14 10,461,429 10,108,610 494,885 483,450 Investments Interests 10,461,429 10,108,610 494,885 483,450 1.02.02.01.01 Investments in Associated Companies 144,519 141,428 476,676 465,242 1.02.02.01.02 Investments in Subsidiaries 9,970,853 9,629,368 - - 1.02.02.01.03 Investments in Joint Venture 333,585 325,342 - - 1.02.02.01.04 Other Investment Interests 12,472 12,472 18,209 18,208 Property, Plant and Equipment, net 15 - - 6,724,893 6,663,945 1.02.03.01 Property, Plant and Equipment in Operation - - 5,934,457 6,015,235 1.02.03.02 Property, Plant and Equipment in Progress - - 790,436 648,710 Intangible Assets 16 - - 1,732,260 1,748,954 Intangible Assets - - 1,732,260 1,748,954 1.02.04.01.01 Concession Contract - - 1,680,960 1,699,506 1.02.04.01.02 Authorization and Concession of Subsidiaries - - 18,855 19,043 1.02.04.01.03 Others - - 32,445 30,405 See the accompanying notes to the quarterly information 3 BLANCE SHEETS Balance Sheets March 31, 2011 (continued) In thousands of Reais - R$ Code Description Note Parent Company Consolidated 2 Total liabilities 12,949,068 12,654,419 18,206,241 17,859,432 Current liabilities 821,584 895,791 2,497,463 2,536,801 Payroll, social charges and accruals 17 188 293 188,739 175,584 2.01.01.01 Social charges and accruals 188 293 41,017 48,853 2.01.01.02 Payroll and accruals - - 147,722 126,731 Suppliers 753 333 641,724 612,568 2.01.02.01 Domestic Suppliers 18 753 333 641,724 612,568 Tax Liabilities 46,528 97,113 478,198 532,120 Federal Taxes 46,528 97,113 300,571 356,723 2.01.03.01.01 Income Tax and Social Contribution Payable 10.1 - 14,985 176,593 153,249 2.01.03.01.02 Other Federal Taxes 10.3 46,528 82,128 123,978 203,474 State Taxes 10.3 - - 176,203 173,988 Municipal Taxes 10.3 - - 1,424 1,409 Loans and Financing 614,894 639,017 673,738 704,252 Loans and Financing 19 9,435 17,860 68,279 83,095 2.01.04.01.01 In Domestic Currency 3,638 12,582 62,477 68,579 2.01.04.01.02 In Foreign Currency 5,797 5,278 5,802 14,516 Debentures 20 605,459 621,157 605,459 621,157 Other Liabilities 159,221 159,035 515,064 512,277 Others 159,221 159,035 515,064 512,277 2.01.05.02.02 Minimum Compulsary Dividend Payable 158,912 158,916 163,630 163,634 2.01.05.02.04 Post Employment Benefits 21 78 119 23,417 24,255 2.01.05.02.05 Custumer charges due 22 - - 57,173 56,105 2.01.05.02.06 Research and Development and Energy Efficiency 23 - - 149,718 155,991 2.01.05.02.07 Payables related to Concession - Use of Public Property 24 - - 41,186 40,984 2.01.05.02.08 Other Accounts Payable 25 231 - 79,940 71,308 Noncurrent liabilities 719,522 728,505 4,038,789 4,026,805 Loans and Financing 379,840 380,997 1,275,555 1,280,982 Loans and Financing 19 379,840 380,997 1,275,555 1,280,982 2.02.01.01.01 In Domestic Currency 329,600 329,600 1,225,300 1,229,570 2.02.01.01.02 In Foreign Currency 50,240 51,397 50,255 51,412 Other Liabilities 24,832 23,751 1,009,792 992,227 Payable to Related Parties 3,675 3,675 - - 2.02.02.01.02 Payable to Subsidiaries 3,675 3,675 - - Others 21,157 20,076 1,009,792 992,227 2.02.02.02.03 Suppliers 18 - - 136,367 144,936 2.02.02.02.04 Tax Liabilities 10.3 21,157 20,076 24,619 32,252 2.02.02.02.05 Post Employment Benefits 21 - - 393,899 384,208 2.02.02.02.06 Research and Development and Energy Efficiency 23 - - 104,061 90,732 2.02.02.02.07 Payables related to Concession - Use of Public Property 24 - - 350,682 340,099 2.02.02.02.08 Other Accounts Payable 25 - - 164 - Deferred Taxes 25,297 25,297 901,820 887,218 2.02.01.06.02 Deferred Income Tax and Social Contribution 10.2 25,297 25,297 901,820 887,218 Provisions 26 289,553 298,460 851,622 866,378 Tax, Social Security, Labor and Civil Provisions 279,257 288,164 817,404 827,489 2.02.04.01.01 Provisions for Taxes 270,148 280,281 298,647 321,479 2.02.04.01.02 Labor and Social Security Provisions - - 143,453 146,348 2.02.04.01.03 Provisions for Employee Benefits - - 55,821 53,245 2.02.04.01.04 Civil Provisions 9,109 7,883 319,483 306,417 Other Provisions 10,296 10,296 34,218 38,889 2.02.04.02.01 Provisions for Environmental and Deactivation Liabilities - - 42 42 2.02.04.02.02 Provisions for Regulatory Liabilities 10,296 10,296 34,176 38,847 Consolidated shareholders' equity 27 11,407,962 11,030,123 11,669,989 11,295,826 Share capital 6,910,000 6,910,000 6,910,000 6,910,000 Profit Reserves 2,560,607 2,560,607 2,560,607 2,560,607 2.03.04.01 Legal Reserves 478,302 478,302 478,302 478,302 2.03.04.02 Retaindes earnings 2,056,526 2,056,526 2,056,526 2,056,526 2.03.04.08 Additional Dividend Proposed 25,779 25,779 25,779 25,779 Accumulated Profit 400,650 - 400,650 - Equity Evaluation Adjustments 1,536,705 1,559,516 1,536,705 1,559,516 Attributable Non Controlling Interest 27.2 - - 262,027 265,703 See the accompanying notes to the quarterly information 4 Statements of Income For the quarter ended March 31, 2011 In thousands of Reais - R$ Code Description Note Parent Company Consolidated 3 Statement of income Income from sale of goods and/or services 28 - - 1,826,230 1,641,226 3.01.01 Eletrecity sales to final customers - - 571,175 553,663 3.01.02 Eletrecity sales to distributors - - 361,254 338,433 3.01.03 Use of main distribution and transmission grid - - 659,793 504,958 3.01.04 Construction revenues - - 120,566 143,317 3.01.05 Telecomunications - - 28,239 22,746 3.01.06 Distribution of Piped Gas - - 56,954 56,048 3.01.07 Other Operating Income - - 28,249 22,061 Cost of goods and/or services sold 29 - - 3.02.01 Electricity Purchased for Resale - - (544,821) (466,079) 3.02.02 Charges for the Use of the Main Transmition Grid - - (154,184) (142,111) 3.02.03 Personnel - - (143,898) (140,462) 3.02.04 Private Pension and Health Plans - - (24,389) (20,580) 3.02.05 Materials - - (18,457) (15,137) 3.02.06 Raw Material and Supplies for Electrical Energy Production - - (6,633) (5,559) 3.02.07 Natural Gas and Supplies for Gas Operations - - (34,499) (34,151) 3.02.08 Third Party Services - - (58,669) (52,221) 3.02.09 Depreciation and Amortization - - (126,821) (132,813) 3.02.10 Construction Cost (120,082) (143,307) 3.02.11 Other Costs - - 2,976 (1,230) Gross profit - - 596,753 487,576 Operational expenses / income 377,649 305,954 Selling Expenses 29 - - 3.04.01.01 Personnel - - (1,538) (1,183) 3.04.01.02 Private Pension and Health Plans - - (169) (138) 3.04.01.03 Materials - - (64) (463) 3.04.01.04 Third Party Services - - (7,730) (7,534) 3.04.01.05 Depreciation and Amortization - - (10) (2) 3.04.01.06 Allowances (reversal) for doubtful debts - - (5,093) (5,714) 3.04.01.07 Other selling expenses - - 1,317 1,261 General and Administrative Expenses 29 3.04.02.01 Personnel (1,652) (1,568) (39,833) (33,938) 3.04.02.02 Private Pension and Health Plans (62) (6,894) (5,348) 3.04.02.03 Materials (11) (3) (2,343) (1,790) 3.04.02.04 Third Party Services (823) (867) (17,437) (14,498) 3.04.02.05 Depreciation and Amortization - - (6,796) (5,986) 3.04.02.06 Other General and Administrative Expenses (440) (22,482) (9,868) Other Operational Income 29 - - 175 1,668 Other Operational Income 29 8,718 3.04.05.01 Provisions for legal claims 8,907 (7,795) 7,327 (16,976) 3.04.05.03 Amortization of Goodwill (189) (189) (371) (957) 3.04.05.04 Other operational expenses - - (41,635) (43,956) Equity in Income of Subsidiaries 378,958 316,878 14,600 41,514 Profit before financial results and taxes 377,649 305,954 467,777 383,668 Financial Results 30 2,101 8,093 110,360 85,867 3.06.01 Financial Income 30,101 30,535 184,029 147,506 3.06.02 Financial Expenses (28,000) (22,442) (73,669) (61,639) Profit before tax and social contribution 379,750 314,047 578,137 469,535 Income Tax and Social Contribution on Profit 10.5 968 3.08.01 Current - 3.08.02 Deferred 1,965 81,658 Net income for de period 379,481 315,015 384,829 319,359 Consolidated net income for the quarter 379,481 315,015 384,829 319,359 3.11.01 Attributed to Controlling Shareholders - - 379,481 315,015 3.11.02 Attributed to Non-Controlling Interest 27.2 - - 5,348 4,344 Basic and diluted net earning per share attributed To parent company shareholders - in reais Class "A" Preferred shares 1.4568 1.2106 1.4568 1.2106 Class "B" Preferred shares 1.4569 1.2094 1.4569 1.2094 Ordinary shares 1.3245 1.0995 1.3245 1.0995 See the accompanying notes to the quarterly information 5 Statements of Comprehensive Income For the quarter ended March 31, 2011 In thousands of Reais - R$ Parent Company Consolidated 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Net income for the quarter 379,481 315,015 384,829 319,359 Adjustments related to Financial Assets classified as available for sale - distribution concession - - (2,488) (1,974) (-) Taxes on adjustments to financial assets - - 846 671 Investment interest in subsidiaries' comprehensive income (1,974) - - (-) Taxes on investment interest in subsidiaries' comprehensive income 846 671 Total comprehensive income for the quarter 377,839 313,712 383,187 318,056 Attributed to Parent Company 377,839 313,712 Attributed to non controlling interests - - 5,348 4,344 6 Statements of Changes in Shareholders’ Equity For the quarter ended March 31, 2011 In thousands of Reais - R$ Attributable to owners of the company Attributable Profit reserves to Equity Profit Additional non NE nº Capital Capital evaluation Legal retention dividends Accumulated controlling Total reserve adjustments reserve reserve proposed profit Total interests Consolidated Balance as of December 31, 2009 4,460,000 838,340 1,660,634 428,912 2,908,112 - - 10,295,998 228,365 10,524,363 Net profit for the period - 987,807 987,807 22,474 1,010,281 Other comprehensive income Adjustments related to financial assets classified as available for sale, net of taxes - - 1,999 - 1,999 - 1,999 Total comprehensive income for the period - - 1,999 - - - 987,807 989,806 22,474 1,012,280 Realization of equity evaluation adjustments 29 - - (103,117) - - - 103,117 - - - Capital increase 2,450,000 (838,340) - - (1,611,660) - Advances for future capital increase - 30,812 30,812 Allocations proposed to GSM Legal reserve - - - 49,390 - - (49,390) - - - Interest on own capital - (200,000) (200,000) - (200,000) Dividends - 25,779 (81,460) (55,681) (15,948) (71,629) Profit retention reserve - 760,074 - (760,074) - - - Balance as of December 31. 2010 6,910,000 - 1,559,516 478,302 2,056,526 25,779 - 11,030,123 265,703 11,295,826 Net profit for the period - 379,481 379,481 5,348 384,829 Other comprehensive income Adjustments related to financial assets classified as available for sale, net of taxes - - (1,642) - (1,642) - (1,642) Total comprehensive income for the period - 379,481 377,839 5,348 383,187 Realization of equity evaluation adjustments 29 - - (21,169) - - - 21,169 - - - Reimbursement of advances for future capital increase - (9,024) (9,024) Balance as of March 31, 2011 6,910,000 - 1,536,705 478,302 2,056,526 25,779 400,650 11,407,962 262,027 11,669,989 See the accompanying notes to the quarterly information 7 Statements of Cash Flows For the quarter ended March 31, 2011 In thousands of Reais - R$ Parent Company Consolidated 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Cash flows from operational activities Net income for the period 379,481 315,015 384,829 319,359 Adjustments for reconciliation of the net income for the period with cash generated from the operational activities Depreciation - - 82,347 87,973 Amortization of intangible assets - concessions - - 51,131 50,609 Amortization of intangible assets - others - - 520 1,176 Unrealized monetary and exchange variations - net 4,946 4,639 (20,863) (36,860) Remuneration of Accounts Receivable related to concession - - (107,638) (64,840) Equity in income of subsidiaries (316,878) (14,600) (41,514) Income tax and social contribution - - 274,966 149,422 Deferred income tax and social contribution 269 (1,965) (81,658) 754 Provision for losses from Accounts Receivable related to concession - - 867 2,815 Provision for doubtful debts - - 5,093 5,714 Provision (reversal) for legal demands 7,795 (7,327) 16,976 Provision for post employment benefits - - 33,179 27,777 Provision for research and development and energy efficiency - - 16,415 15,323 Write off of Accounts Receivable related to concession - - 5,333 1,957 Write off of investments - 6 - 6 Property, plant and equipment written off - - 388 1,264 Intangible assets written off - - 380 6,655 Decrease (increase) in assets Trade accounts receivable - - (30,018) 1,001 Dividends and interest on own capital received 3,978 2,789 3,976 2,789 CRC transferred to the Government of the State of Paraná - - 35,921 32,274 Legal deposits 7,020 742 6,550 (13,216) Other receivables (2) 1 (27,100) (11,867) Inventories - - (4,360) (10,861) Income tax and social contribution 30,758 7,063 37,176 68,603 Other current taxes recoverable - - 2,471 (1,696) Prepaid expenses - - (7,424) (7,840) Increase (decrease) in liabilities Payroll, social charges and accruals (113) 13,155 (33,652) Suppliers 420 85 501 (5,729) Income tax and social contribution paid - (251,622) (196,831) Other taxes (36,320) (27,339) (88,185) (63,242) Interest on loans and financing (14,587) (35,576) (33,762) Debenture interest (32,487) (25,541) (32,487) (41,223) Post employment benefits (41) (16) (24,326) (25,886) Customer charges due - - 1,068 17,303 Research and development and energy efficiency - - (13,549) (15,195) Payable related to the concession - use of public property - - (10,246) - Other accounts payable 231 (10) 8,796 (4,595) Provisions for legal claims - - (12,313) (4,862) Net cash generated from (used in) operational activities 195,770 196,079 (continued) 8 Statements of Cash Flows For the quarter ended March 31, 2011 (continued) In thousands of Reais - R$ (continued) Parent Company Consolidated 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Cash flows from investment activities Financial investments (1) 78,955 73,607 3,381 Additions in investments 20,946 (126,028) (111) (30) Additions to property, plant and equipment - - (123,640) (43,308) Additions to intangible assets related to the concession - - (140,337) (171,827) Additions to other intangible assets - - (2,205) (11,509) Financial participation of customers - - 18,144 16,807 Net cash generated from (used in) investments activities 20,945 Cash flows from financial activities Payment (reimbursement) of capital in subsidiaries by non controlling interests - - (9,024) 54,000 Loans and financing obtained from third parties - - 284 80,059 Loans and financing obtained from related parties - Amortization of principal loans and financing - - (14,980) (10,491) Amortization of principal debentures - - - (177,908) Dividends and interest on own capital paid - (4) - Net cash used in the financing activities - Total effects on cash and cash equivalents Cash and cash equivalents at the beginning of the period 89,822 479,044 1,794,416 1,518,523 Cash and cash equivalents at the end of the period 47,709 383,657 1,791,920 1,453,776 Change in cash and cash equivalents See the accompanying notes to the quarterly information 9 Statements of Added Value For the quarter ended March 31, 2011 In thousands of Reais - R$ Parent Company Consolidated Income Sale of energy, services and other income - - 2,697,888 2,357,396 Other operational income - - (87) (6,452) Construction income - - 120,566 143,317 Allowance for doubtful debts - - (5,093) (5,714) Total - - 2,813,274 2,488,547 ( - ) Supplies acquired from third parties Energy purchased for resale - - 582,473 518,203 Charges for use of the main transmission grid ( - ) ESS - - 159,180 156,155 Materials, supplies and third parties services 834 870 115,172 100,308 Natural gas and supplies for gas operations - - 43,803 43,359 Construction costs - - 120,082 143,307 Other charges - - 3,444 3,022 Other supplies (1,544) 8,175 1,277 19,198 Total 9,045 1,025,431 983,552 ( ) Gross added value 710 1,787,843 1,504,995 ( - ) Depreciation and amortization 189 189 133,998 139,758 ( ) Net added value 521 1,653,845 1,365,237 ( + ) Transferred added value Financial income 30,101 30,535 184,029 147,506 Results from investment interests 378,958 316,878 14,600 41,514 Total 409,059 347,413 198,629 189,020 Value added to distribute 409,580 338,179 1,852,474 1,554,257 (continued) 10 Statements of Added Value For the quarter ended March 31, 2011 (continued) In thousands of Reais - R$ (continued) Parent Consolidated % Distribution of added value: Personnel Remuneration and fees 1,305 1,241 131,629 119,634 Private pension and health plans 132 62 31,452 26,066 Meal and education assistance - - 16,629 14,881 Social security charges - FGTS 87 79 11,143 10,138 Labor indemnities (reversals) - - 1,821 1,260 Profit sharing - - 16,507 16,259 Transfers to property, plant and equipment in progress - - (28,282) (19,763) Total 1,524 1,382 180,899 168,475 10.8 Government Federal 575 (678) 647,689 516,915 State - - 561,811 487,117 Municipal - - 1,116 1,064 Total 575 -0.2 1,210,616 1,005,096 64.8 Third Parties Interest and fines 28,000 22,442 71,738 58,155 Leasing and rent - 18 4,328 2,797 Donations, subsidies and contributions - - 64 375 Total 28,000 22,460 76,130 61,327 3.9 Shareholders Non controlling interests - - 5,348 4,344 Retained profits 379,481 315,015 379,481 315,015 Total 379,481 315,015 384,829 319,359 20.5 409,580 100.0 338,179 100.0 1,852,474 100.0 1,554,257 100.0 See the accompanying notes to the quarterly information 11 NOTES TO THE QUARTERLY FINANCIAL INFORMATION For the quarter ended March 31, 2011 In thousands of Reais - R$ 1 General Information Companhia Paranaense de Energia - Copel (Copel, the Company or the Parent Company), with headquarters at Rua Coronel Dulcídio, 800, Batel, Curitiba, Estado do Paraná, is a public company with shares traded on Corporate Governance Level 1 of BM&FBOVESPA’s Special Listings and on stock exchanges in the United States of America and Spain. Copel is a mixed capital company, controlled by the Government of the State of Paraná, engaged, through its subsidiaries, in researching, studying, planning, building, and exploiting the production, transformation, transportation, distribution, and sale of energy, in any form, but particularly electric energy. These activities are regulated by the National Electric Energy Agency - ANEEL, which reports to the Ministry of Mines and Energy - MME. Additionally, Copel takes part in consortiums, private enterprises, or mixed capital companies in order to operate mostly in the areas of energy, telecommunications, natural gas, and water supply and sanitation. The direct and indirect subsidiaries of the Company are described in note 14. 2 Main Accounting Policies 2.1 Statement of Compliance The Company’s quarterly financial information includes: · The consolidated quarterly financial information prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB and also in accordance with accounting practices adopted in Brazil; · The individual quarterly financial information of the parent company prepared in accordance with accounting practices adopted in Brazil. Accounting practices adopted in Brazil include those in Brazilian Corporate Legislation and the pronouncements, orientations and interpretations issued by the Accounting Pronouncements Committee – CPC and approved by the Securities and Exchange Comission - CVM (Comissão de Valores Mobiliários). The individual quarterly financial information present the values for investments in subsidiaries, joint ventures and associated companies using the equity method, in accordance with Brazilian legislation in force. Thus, these individual quarterly financial information are not in compliance with the IFRSs, which require that these investments reported in the parent company’s individual statements be stated at fair value or cost. Given that there is no difference between the consolidated shareholders´ equity and the consolidated profit attributed to the owners of the parent company, stated in the consolidated quarterly financial information prepared in accordance with the IFRSs and the accounting practices adopted in Brazil and the shareholders’ equity and net profit of the parent company, stated in the individual quarterly financial information prepared in accordance with accounting practices adopted in Brazil, the Company opted to present these individual and consolidated quarterly financial information side by side, in one set of accounts. This quarterly information is presented considering the rulings included in CPC 21 and IAS 34 - Interim Information and the CVM SNC/SEP Official Circular 03/11. 12 Consequently, certain information disclosed in the notes to the financial statements for the year ended December 31, 2010 which did not alter during the quarter has not been presented. Therefore, this quarterly information should be read together with the financial statements at December 31 , 2010. 2.2 Basis of Presentation Authorization for the completion of these quarterly financial information was granted at the Meeting of the Board of Officers held on May 09, 2011. The quarterly financial information were prepared based on historic cost, except for certain financial instruments which were stated at fair values, as disclosed in the accounting practices below. The historic cost is generally based on the fair value of the consideration paid in exchange for the assets at the time of initial recognition. 2.3 Basis for consolidation and investments in subsidiaries The consolidated quarterly financial information include the quarterly financial information of the Company, those of its subsidiaries and the exclusive investment funds. The reporting dates of the quarterly financial information of the investments in subsidiaries, joint ventures and associated companies used to calculate the equity values and for consolidation coincide with that of the parent company dates. The individual components of the quarterly financial information of the joint ventures are consolidated in proportion to the investment interest held. When necessary, the quarterly financial information of the subsidiaries are adjusted to adapt the accounting policies established by the Group. All of the transactions, balances, income and expenses between the Group companies are eliminated in the consolidated quarterly financial information. 2.4 Significant accounting policies The significant accounting policies used for preparing this quarterly information are consistent with those presented in Note 2 of the Annual Financial Statements at December 31, 2010, available in the CVM and Copel’s sites. 2.5 Significant accounting judgments and estimates In applying the Group’s accounting policies, Management has to make judgments and prepare estimates for the accounting values of assets and liabilities which are not easily obtained from other sources. These estimates and respective assumptions are based on historic experience and other factors considered relevant. The actual results could differ from these estimates. The underlying estimates and assumptions are continually revised. The effects from the reviews of the accounting estimates are recognized in the period in which the estimates are revised, if the review affects only this period, and also in subsequent periods if the review affects the present period and future periods. The main judgments from applying the accounting policies, used in preparing this quarterly information, are consistent with those presented in Note 3 of the Annual Financial Statements at December 31 , 2010, available in the CVM and Copel’s sites. 13 3 Cash and Cash Equivalents . Parent Company Consolidated 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Cash and bank accounts 896 456 53,291 58,958 Financial investments with immediate liquidity 46,813 89,366 1,738,629 1,735,458 47,709 89,822 1,791,920 1,794,416 Financial investments with immediate liquidity are readily convertible to known amounts of cash and are subject to an insignificant risk of change in value. These short-term investments comprise Certificates of Deposit (CDs) issued by official banks and also financial investments in Government Bonds with repurchase agreements with the issuer banks, in which the Bank has the obligation to repurchase these bonds from Copel on request. These investments have yielded on average 100% of the variation of the Interbank Deposit Rate as of March 31, 2011 and December 31, 2010. 4 Bonds and securities Parent Company Consolidated 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Current assets Bonds and securities (4.1) 176 175 524,061 534,095 Collaterals and escrow accounts - - 456 64,078 176 175 524,517 598,173 Noncurrent assets Bonds and securities (4.1) - - 7,340 7,151 Collaterals and escrow accounts (STN - Note 19.2) - - 25,688 26,280 - - 33,028 33,431 . 4.1 Securities Category Consolidated 3.31.2011 12.31.2010 Securities available for sale CDB (1 and 2) CDI 94,728 100,785 Committed Operation (3) CDI 32,043 17,328 Committed Operation (2) Selic 2,962 2,961 Committed Operation (2) PRE-FIXED 107,086 98,552 Quotas in Funds (3 and 4) CDI 126 124 NTN - F CDI 26,747 27,309 LFT (2) Selic 175,058 175,043 LTN (2) PRE-FIXED 45,555 44,482 LFBB CDI 6,182 6,015 490,487 472,599 Securities held to maturity LFT (2) Selic 39,019 60,662 LTN (2) PRE-FIXED - 6,140 Quotas in Funds (3 and 4) CDI 1,895 1,845 40,914 68,647 531,401 541,246 Current 524,061 534,095 NonCurrent - NC 7,340 7,151 Financial Treasury Bonds - LFT National Treasury Bonds - LTN National Treasury Bill - Series F - NTN-F Financial Bills Committed to Banco do Brasil - LFBB 14 Category Parent Company 3.31.2011 12.31.2010 Securities available for sale CDB CDI 75 76 Fund Quotas CDI 101 99 176 175 Current 176 175 Noncurrent - NC - - Copel holds securities with variable interest rates. The maturity of these securities varies between 1 and 48 months, as from the reporting date of this report. The counter parties for these securities are classified with at least the credit rating A. None of these assets was overdue or presented recovery problems or impairment losses at the end of the period. 1) The main amounts invested include: · The amount of R$ 67,345 has been invested with Banco do Brasil, corrected to March 31, 2011, (R$ 65,612 as of December 31, 2010), remunerated at the rate of 100% of the DI rate, as guarantee provided to Aneel to comply with the construction of the Hydro electric plant at Mauá, by Copel Geração e Transmissão; 2) Constitute a guarantee for the Aneel auction by Copel Geração e Transmissão e Copel Distribuição for the amount of R$ 57,155 at March 31, 2011 (R$ 67,162 as of December 31, 2010); 3) Constitute a guarantee for the Contracts for the Sale of Energy in the Regulated Environment - CCEARs in CCEE R$ 28,894 at. March 31, 2011 (R$ 27,146 as of December 31, 2010); and 4) An allowance related to a financing contract agreedment signed with BNDES in 2001 by UEG Araucária in the amount of R$ 27 at March 31, 2011 (R$ 26 as of December 31, 2010). 15 5 Trade accounts receivable Balances Overdue Overdue for Total falling due up to 90 days more than 90 days Consolidated 3.31.2011 12.31.2010 Customers Residential 116,004 87,304 5,821 209,129 199,649 Industrial 129,821 19,716 35,539 185,076 184,039 Commercial 90,460 27,546 5,565 123,571 118,540 Rural 18,286 9,020 1,942 29,248 24,004 Public Entities 19,680 16,917 15,296 51,893 43,266 Public lighting 15,328 260 175 15,763 15,673 Public service 14,473 515 99 15,087 14,335 Unbilled 201,750 - - 201,750 198,363 Energy installments plan 85,175 4,714 12,799 102,688 101,841 Energy installments plan - Non Current 40,165 - - 40,165 40,498 Low income subsidy - Eletrobrás 28,926 - - 28,926 24,376 Fines and charges on energy bills 3,056 4,111 3,378 10,545 9,611 State Government "Luz Fraterna" program 2,087 6,447 9,530 18,064 11,528 Other receivables 12,699 1,698 6,484 20,881 24,289 Other receivables - non current 2,454 - - 2,454 3,231 780,364 178,248 96,628 1,055,240 1,013,243 Concessionaires and Permission holder Energy supplies CCEAR - auction 136,353 248 - 136,601 133,004 Bilateral contracts 28,830 - 123 28,953 26,709 CCEE 42,482 - 105 42,587 21,551 Reimbursement to generators - - 1,267 1,267 1,194 207,665 248 1,495 209,408 182,458 Charges from using transmission grid Transmission grid 18,044 - 2,361 20,405 21,552 Basic network and conection grid 14,896 119 472 15,487 15,104 32,940 119 2,833 35,892 36,656 . Telecommunications Telecommunication services 4,115 5,960 12,735 22,810 17,571 Telecommunication services - non current - - - 4,115 5,960 12,735 22,810 17,571 . Gas distribution 20,695 311 197 21,203 18,547 . Allowance for doubtful accounts (5.1) - - 1,045,779 184,886 46,912 1,277,577 1,206,356 3.31.2011 Current 1,003,160 184,886 46,912 1,234,958 Noncurrent - NC 42,619 - - 42,619 12.31.2010 Current 941,517 198,873 22,237 1,162,627 Noncurrent - NC 43,729 - - 43,729 The average collection period for the electricity sold to customers is 12 days and 10 days for concessionaries and other entities permitted to supply electricity. Allowance for Doubtful Accounts Copel’s senior management has considered the following amounts as sufficient to cover potential losses on the realization of receivables: 16 Consolidated Additions / Reversal Balance (reversals) of write offs Balance 12.31.2010 3.31.2011 Customers, concessionaries and permission holder Residential 7,654 2,663 3 10,320 Industrial 40,761 1,005 - 41,766 Commercial 10,880 1,120 3 12,003 Rural 69 (15) - 54 Public Entities 1,453 (10) - 1,443 Public lighting 155 (14) - 141 Public service 2 - - 2 concessionaries and permission holder 224 - - 224 Telecommunications 921 102 - 1,023 62,119 4,851 6 66,976 The applied criteria, in addition to taking into account management’s experience of the history of losses experienced, also complies with the criteria recommended by ANEEL. 6 Recoverable Rate Deficit (CRC) transferred to the Government of the State of Paraná By means of a fourth amendment dated January 21, 2005, the Company renegotiated with the Government of Paraná the outstanding CRC (Account for Compensation of Income and Losses) balance as of December 31, 2004, in the amount of R$ 1,197,404, to be paid in 244 installments under the Price amortization system, restated according to the IGP-DI inflation index plus interest of 6.65% p.y., with the first installment due on January 30, 2005 and the others due in subsequent and consecutive months. The State Government has been in compliance with the payments of the renegotiated installments according to the terms of the fourth amendment to the CRC agreement. Amortizations are secured by resources from dividends. Maturity of noncurrent installments: . Consolidated 3.31.2011 12.31.2010 2012 48,639 62,728 2013 68,616 66,899 2014 73,179 71,348 2015 78,046 76,093 2016 83,236 81,154 2017 88,772 86,551 2018 94,676 92,307 2019 100,972 98,446 2020 107,687 104,993 2021 114,849 111,976 2022 122,487 119,423 2023 130,633 135,836 after 2023 187,792 174,623 1,299,584 1,282,377 17 Changes in CRC Current Noncurrent Balance assets assets Consolidated 58,816 1,282,377 1,341,193 Interest and fees 21,570 - 21,570 Monetary variations 112 32,793 32,905 Transfers 15,586 (15,586) - Amortizations (35,921) - (35,921) 60,163 1,299,584 1,359,747 Current Noncurrent Balance assets assets Consolidated 49,549 1,205,025 1,254,574 Interest and fees 20,184 - 20,184 Monetary variations 103 33,147 33,250 Transfers 13,147 (13,147) - Amortization (32,274) - (32,274) 50,709 1,225,025 1,275,734 7 Accounts receivable related to the concession Change in accounts receivable related to the concession Current Noncurrent Noncurrent Balance assets assets special liabilities Consolidated 54,700 3,849,462 2,478,045 Capitalization of intangible assets in progress - 93,341 (5,943) 87,398 Transfers from non current to current 51,785 (51,785) - - Transfers to charges for use of main distributions and transmission grid - customers - - (46,193) Provisions for losses - indemnifiable assets - (867) - (867) Adjustment to financial assets classified as available for sale - (2,488) - (2,488) Monetary variations - 187,652 (34,534) 153,118 Write off - (5,333) - (5,333) 60,292 4,069,982 2,663,680 Current Non current Noncurrent Balance assets assets special liabilities Consolidated 44,070 3,045,323 1,872,290 Capitalization of intangible assets in progress - 120,384 (11,128) 109,256 Transfers from non current to current 51,077 (51,077) - - Transfers to charges for use of main distributions and transmission grid - customers - - (48,121) Provisions for losses - indemnifiable assets - (2,815) - (2,815) Monetary variations - 131,329 (31,390) 99,939 Write off - (1,957) - (1,957) 47,026 3,241,187 2,028,592 7.1 Accounts receivable related to the concession – Distribution Management adopted Technical Interpretation ICPC 01/IFRIC 12 and SIC 29 – Concession Contracts, which provide guidelines on accounting for public service concessions granted to private operators, as follows: (a) Estimated amount of investments made and not amortized or depreciated at the end of the concession period classified as a financial asset since it refers to an unconditional right to receive cash or another financial asset from the Conceding Power; and 18 (b) Remaining balance from determining the financial asset (residual value) classified as an intangible asset given that recovery of such is dependent on the use of the public service, in this case, the consumption of energy by consumers (see Note 16). Remuneration of this financial asset is based on the regulatory WACC homologated by the ANEEL in the four yearly tariff review, and is included in the composition of income from the amounts billed to consumers and received monthly. During the periods between the last and following periodic tariff review, the balance for financial asset is adjusted based on management’s expectation of an increase or decrease in its cash flows related to the changes in assets included in the infra-structure (physical assets). These variations in the estimated cash flows are registered directly to the profit or loss for the period. Given that there is no active market for trading this financial asset, the variations in the fair value of the balance for the financial asset related to the perception of market players in relation to the difference between the regulatory remuneration rate and the market rate is periodically adjusted based on the methodology determined by Management and this adjustment, when applicable, is registered directly to the equity evaluation account, to shareholders’ equity. Further information is available in note 9.2 of the Annual Financial Statements at December 31, 2010. 7.2 Accounts receivable related to the concession – Transmission Refer to amounts receivable from concession contracts for transmission and are represented by the following amounts: (i) revenue from construction of the infra-structure for transmission to be made available to users; (ii) revenue from the operation and maintenance of the infra-structure when actually realized; and (iii) financial income guaranteed by the Conceding Power during the concession period on this revenue. Income from the transmission concession contracts is earned from making the infrastructure available to users of the system, it is not subject to the risk from demand and is therefore considered as guaranteed income referred to as Permitted Annual Income – RAP (Receita Annual Permitida) to be received during the concession period. The amounts are billed monthly to the users of the infrastructure, in accordance to the report issued by the National System Operator– ONS. When the concession matures, if there is a balance remaining that has not been received from the construction, operation and maintenance of the infrastructure, this will be received directly from the Conceding Power, since it represents an unconditional right to receive cash, as provided in the concession contract, as indemnity for the investments made and not recovered through the tariffs (RAP). Further information is available in note 9.3 of the Annual Financial Statements at December 31, 2010. Commitments related to the transmission concessions 7.3.1 LT raraquara 2 Taubaté This transmission line was awarded to the Company at ANEEL auction 001/10, on June 10, 2010. The total commitments assumed with suppliers of equipment and services related to LT raraquara 2 Taubaté amounted to R$ 243,398 at March 31, 2011. 19 7.3.2 Substation Cerquilho III 230 KV This 230/138KV (300MVA) substation was awarded to the Company at ANEEL auction 001/10 – Aneel, on June 10, 2010. The total commitments assumed with suppliers of equipment and services related to Substation Cerquilho III, amounted to R$ 43,182 at March 31, 2011. 8 Other Receivables Consolidated 3.31.2011 12.31.2010 Current assets Services in progress, net 110,721 110,374 Advance payments to employees 24,758 9,126 Decommissioning in progress 12,586 6,284 Disposal of property and rights 9,451 9,048 Advance payments for judicial deposits 8,745 9,927 Purchase of fuel by CCC 5,997 2,406 Services provided to Third parties 5,687 3,631 Installment plan for Onda Provedor de Serviços 4,348 4,348 Advance payments to suppliers 4,314 3,248 Employee salary granted - recoverable 3,981 4,174 Lease of the Araucária power plant 2,730 4,296 Allowance for doubtful debts (10,221) (9,979) Other receivables 5,090 4,186 188,187 161,069 Noncurrent assets Advance payments to suppliers 9,997 9,902 Compulsory loans 2,902 2,833 Disposal of property and rights 2,238 2,325 Other receivables 164 164 15,301 15,224 9 Inventories Consolidated Fixed assets Operation/Maintenance in progress - materials at deposits 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Copel Geração e Transmissão 24,039 24,429 - - Copel Distribuição 87,915 83,893 - - Copel Telecomunicações 12,463 11,758 20,055 17,511 Compagás 1,367 1,344 - - Elejor - - 2,702 2,702 125,784 121,424 22,757 20,213 20 10 Income Tax, Social Contribution and Other Taxes 10.1 Income Tax (IR) and Social Contribution (CSLL) . Parent Company Consolidated 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Current assets IR and CSLL paid in advance 92,245 155,461 218,506 518,889 IR and CSLL to be offset against (20,347) (98,035) (348,557) IRRF on JSCP to be offset against liability - (12,119) - (12,119) 92,237 122,995 120,471 158,213 Noncurrent assets IR and CSLL paid in advance - - 12,907 12,341 - - 12,907 12,341 Current liabilities IR and CSLL due 8 35,332 274,628 501,806 IR and CSLL to be offset against (20,347) (98,035) (348,557) - 14,985 176,593 153,249 The amounts registered for income tax and social contribution in advance refer to prepayments and credits on the Annual Corporate Tax Return – DIPJ, which are compensated against the taxes payable, in accordance with Brazilian tax legislation. 10.2 Deferred income and social contribution taxes Company records deferred income tax, calculated at the rate of 15%, plus an additional rate of 10%, and deferred social contribution, at the rate of 9%. Tax credits related to the pension and healthcare plans are realized according the movement of the related accrual based on the actuarial valuation conducted annually by an independent actuary, pursuant to the rules set forth in CVM Resolution no. 600/2009. Deferred taxes on all other accruals will be realized as judicial rulings are issued and regulatory assets are realized. Under current tax legislation, tax losses and negative bases for social contributions may be offset against future income, up to the limit of 30% of the taxable income for each year, without expiration period. Tax credits have been recorded as follows: 21 . Parent Company Consolidated 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Noncurrent assets Tax losses and negative tax basis 3,777 1,170 13,573 10,966 Private pension and health plans - - 138,751 135,384 Other temporary additions - Provisions for legal claims 117,849 120,877 282,450 290,385 Allowance for doubtful debts 1,478 1,478 26,211 24,477 Amortization - concession 17,637 17,573 35,981 35,917 Provision for impact of grid charges - - 6,922 6,922 Provision for financing 3,659 3,659 3,659 3,659 Provision for energy purchases - - 85,721 - Provision for profit sharing - - 5,544 - Others 88 - 6,452 - 144,488 144,757 605,264 507,710 Noncurrent liabilities Transitional tax system - RTT - Effects from applying CPC 27 - Deemed cost - - 789,460 802,556 Effects from applying ICPC 01 - - 75,808 47,607 Other temporary exclusions - - - Capitalization of financial charges - - 4,540 4,595 Provisions for negative goodwill 25,297 25,297 25,297 25,297 Gas supply - - 6,715 7,163 25,297 25,297 901,820 887,218 119,191 119,460 Company’s Board of Directors and Fiscal Council have approved the technical study prepared by the Chief Finance, Investor Relations, and Corporate Partnerships Office on future profitability projections, discounted at present value, which points out to the realization of deferred taxes. In this quarter there were no events that required the review of the calculations of recovery of the deferred tax asset. According to the estimate of future taxable income, the realization of deferred taxes is shown below: . Parent Company Consolidated Estimated Actual Estimated Estimated Actual Estimated Realizable Realized Realizable Realizable Realized Realizable . Amount Amount Amount Amount Amount Amount 2010 2,145 3,785 - 17,311 97,931 - 2011 - - 25,863 - - 121,094 2012 - - 2,401 - - 2,462 2013 - - 3,627 - - 3,688 2014 - - 3,627 - - 3,689 2015 - - 3,630 - - 268,367 2016 to 2018 - - 2,308 - - (25,126) 2019 to 2021 - - 506 (92,560) after 2021 - - 77,229 - - (578,170) 2,145 3,785 119,191 17,311 97,931 22 10.3 Other recoverable taxes and other taxes due . Parent Company Consolidated 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Current assets Recoverable ICMS (VAT) (10.3.1) - - 36,917 36,785 Recoverable PIS/Pasep and Cofins taxes - - 14,902 7,966 PIS/Pasep and Cofins to be offset against liabilities - - (14,902) (7,966) Other recoverable taxes - - 529 751 - - 37,446 37,536 Noncurrent assets ICMS (VAT) payable (10.3.1) - - 82,011 82,029 Recoverable income tax withheld on finance investments - - 3,282 2,833 - - 85,293 84,862 Current liabilities ICMS (VAT) payable - - 176,203 173,989 PIS/Pasep and Cofins payable - 21,016 50,986 75,511 PIS/Pasep and Cofins to be offset against assets - - (14,902) (7,966) Tax Recovery Programs (10.3.2) 45,649 60,229 81,135 94,887 IRRF on JSCP - 12,119 - 45,813 IRRF on JSCP to be offset against assets - (12,119) - (12,119) Other taxes 879 883 8,183 8,756 46,528 82,128 301,605 378,871 Noncurrent liabilities ICMS (VAT) payable - - 505 623 Tax Recovery Programs (10.3.2) 21,157 20,076 24,114 31,629 21,157 20,076 24,619 32,252 10.3.1 Recoverable ICMS (VAT) The amounts recorded as recoverable ICMS (VAT) refer to credits from the acquisition of property, plant, and equipment under Supplemental Law no. 87/96, which shall be recovered monthly at the rate of 1/48 pursuant to Supplemental Law no. 102, dated July 11, 2000. 10.3.2 Tax recovery programs . Parent Company Debt amount Benefits Law 11.941 Selic interest Corrected debt value Antecipation Balance of corrected debt Law 11,941/09 Cofins Rescission Claim 196,839 (60,174) 12,401 149,066 (82,260) 66,806 196,839 12,401 149,066 66,806 . Consolidated Value of debt Benefits Law 11.941 Selic interest Corrected debt value Antecipation Balance of corrected debt Law 11.941/09 IRPJ 42,538 (8,762) 2,764 36,540 (19,926) 16,614 CSLL 5,925 (1,460) 342 4,807 (2,776) 2,031 Cofins 43,956 (9,853) 2,754 36,857 (20,591) 16,266 PIS/Pasep 9,543 (2,139) 598 8,002 (4,470) 3,532 Cofins Rescission Claim 196,839 (60,174) 12,401 149,066 (82,260) 66,806 298,801 18,859 235,272 105,249 The effect on profit or loss for the quarter ended March 31, 2011, registered to financial expenses, was R$ 1,801 in the parent company and R$ 2,838 on consolidated (Note 30). 23 10.4 Installment Plan – Law no. 11,941/09 Pursuant to a ruling by the 4th District Federal Court, which became final on August 18, 1998, Copel was granted immunity from the levy of COFINS tax on power sales. Even though this ruling was final, the Federal Revenue Service (RFB) issued Copel two notices for failure to collect COFINS tax: on February 19, 2002, notice no. 10980.000932/2002-90, for fiscal year 1997, and on August 22, 2003, notice no. 10980.007831/2003-21, for the first three quarters of 1998. Simultaneously, it filed a lawsuit requesting the cancellation of the immunity ruling, which, after a long legal battle regarding the lapse of RFB's right to dispute the ruling, has been submitted to 4th District Federal Court for judgment on the merits. Copel has thus reclassified the corresponding risk of loss as probable, since there’s consolidated legal precedent in favor of the federal government. As this lawsuit was reclassified as probable loss, in November 2009 Copel chose to apply for the installment plan created under Law no. 11,941, dated May 27, 2009, to pay off the COFINS-related debt in connection with the two notices mentioned above. Since there has been a provision in connection with this lawsuit in the amount of R$ 184,037, and in light of the reduced penalties afforded under Law no. 11,941/09, the original amount of this debt became R$ 136,665, which, restated according to the SELIC interest rate as of March 31, 2011 (pursuant to article 3, paragraph 3, of that law), totals R$ 149,066. The Company also included in this installment plan fiscal debts owed by Copel Distribuição in connection with income tax and social contribution in February 2004, and income tax in December 2007, March 2008, and April 2008, which amount to R$ 48,463. These taxes were paid through compensation statements, which have not been approved by RFB. Taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to Law no. 11,941/2009), the amount of this debt as of March 31, 2011 was R$ 41,437. Copel further included debts resulting from revised bases for calculation of PIS/PASEP and COFINS taxes for 2005 to 2008, in the amount of R$ 53,499, which, taking into account reduced penalties and restatement by the SELIC interest rate (pursuant to article 3, paragraph 3, of Law no. 11,941/2009), amounted to R$ 44,859 as of March 31, 2011. With the payment of installments and the accrual of SELIC interest as of March 31, 2011, pursuant to article 3, paragraph 3, of Law no. 11,941, the total outstanding debt is R$ 105,249. As of the date of these statements, there has been no consolidation of installments by RFB. Copel has rigorously fulfilled its obligations in connection with these installment plans. 10.5 Reconciliation of the provision for income tax and social contribution The reconciliation of the provision for income tax (IRPJ) and social contribution (CSLL), calculated at the applicable rates, with the amounts recorded in the statement of income is shown below: Parent Company Consolidated 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Income before IRPJ and CSLL 379,750 314,047 578,137 469,535 IRPJ and CSLL (34%) Tax effects on: Dividends 6 843 6 843 Equity in income 128,840 106,895 4,958 13,271 Non deductible expenses - - (1,642) (431) Tax incentives - - 229 438 Others - 6 (292) (4,655) Current IRPJ and CSLL - Deferred IRPJ and CSLL 1,965 81,658 Actual rate - % 0.1% -0.3% 33.4% 32.0% 24 11 Prepaid Expenses Consolidated 3.31.2011 12.31.2010 Current assets Program of incentive to alternative energy sources - Proinfa 9,412 35 Insurance premiums 2,886 4,855 Other 91 75 12,389 4,965 12 Judicial Deposits Parent Company Consolidated 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Taxes claims 223,215 230,235 225,200 231,429 Labor claims - - 74,544 73,596 Civil Suppliers - - 73,400 73,400 Civil - - 12,642 14,197 Easements - - 2,143 2,144 Customers - - 1,964 1,677 - - 90,149 91,418 . Others - - 4,256 4,256 223,215 230,235 394,149 400,699 13 Receivable from related parties Parent Company Consolidated 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Associated companies Dividends and/or interests on own capital Dona Francisca Energética 72 955 72 955 Sanepar - - 4,896 4,896 . 72 955 4,968 5,851 Subsidiaries Dividends and/or interest on own capital Copel Geração e Transmissão 510,952 510,952 - - Copel Distribuição 355,968 355,968 - - Copel Telecomunicações 10,474 10,474 - - Compagas 4,910 4,910 - - Elejor - Centrais Eólicas do Paraná 2,188 1,920 - - Dominó Holdings 4,644 4,644 - - 889,136 888,868 - - Financing tranferred - STN Copel Distribution (13.1) 56,037 56,675 - - 56,037 56,675 - - Loan contract Copel Distribution (13.2) 730,764 715,539 - - Elejor (13.3) 303,803 295,788 - - 1,034,567 1,011,327 - - Other related parties Paineira Participações e Empreendimentos - - 1,575 1,575 - - 1,575 1,575 1,979,812 1,957,825 6,543 7,426 Current assets - Dividends receivable 889,208 889,823 4,968 5,851 Non current assets - Associated and subsidiary companies 1,090,604 1,068,002 1,575 1,575 25 13.1 Financing transferred – STN The Company transferred loans and financing to its wholly owned subsidiaries at the time of constitution in 2001. However, since the contracts for the transfers to the respective subsidiaries were not formalized with the financial institutions, they also remain registered in the parent company. This financing is transferred and incurs the same charges assumed by the Company and is reported separately, as receivable from the wholly owned subsidiaries, and as liabilities for loans and financing in the subsidiaries (Note 19.2). 13.2 Loan Contract - Copel Distribuição On February 02, 2007, Aneel approved the loan contract agreed between the Company (lender) and Copel Distribution (borrower), for the amount of R$ 1,100,000. The loan is for a period of five years, bearing interest of 104% of the DI rate, and the funds were allocated to the concession investment program and payment of the debentures transferred to Copel Distribuição, which matured on March 01, 2007. 13.3 Loan Contract – Elejor On April 07, 2004, a loan contract was signed between Copel (lender) and Elejor (borrower), for the purpose of guaranteeing the continuity of the project to construct Usinas Hidrelétricas do Complexo Energético Fundão - Santa Clara, with amortization in 120 monthly consecutive installments, plus pro rata temporis interest, equivalent to 3.198% per annum, and a spread based on the variation in the CDI, as from the date of each transfer. The grace period for the loan was extended to February 2016, in accordance with the Second Amendment to the Shareholders’ Agreement on April 18, 2005. 14 Investments 14.1 Main information about Copel’s investees Net Part. Main Shareholders' income Group activity Assets Liabilities equity Revenues (loss) % Cia. Saneamento do Paraná - Sanepar Basic sanitation 2,358,254 1,408,112 950,143 174,271 24,533 34.75 Sercomtel S.A. - Telecom. Telecomunications 276,708 111,353 165,355 144,320 4,324 45.00 Foz do Chopim Energética S.A. Energy 49,343 2,635 46,708 8,679 7,541 35.77 Dona Francisca Energ. Ltda. Energy 293,844 68,244 225,600 15,251 7,875 23.03 Sercomtel Celular S.A. Telecomunications 11,233 32,071 - 7,089 (1,344) 45.00 Dois Saltos Empreend. de Ger. de Energy Ltda. Energy 1,391 391 1,000 - - 30.00 Copel Amec S/C Ltda. Serv. and consulting 330 1 329 - 4 48.00 Carbocampel S.A. Serv. and consulting 3,619 1,137 2,482 - (12) 49.00 Escoelectric Ltda. Serv. and consulting 2,594 6,166 (3,572) - (36) 40.00 . (1) Balances adjusted to accounting practices 14.1.1 Sanepar In 1998, the acquisition of shares in Sanepar by Dominó Holdings S.A. generated the concession right for the total amount of R$ 24,316, which at March 31, 2011 reported a balance of R$ 4,458. Copel’s proportional investment (45%), in this balance corresponded to R$ 2,006 and is being amortized over 15 years, as from 1999, at the rate of R$ 61 per month, and the amount registered to profit/loss for the first quarter of 2011, was R$ 183 (R$ 183 as of March 31, 2010). 26 14.1.2 Sercomtel The impairment testing of the Company’s assets, which was concluded in December 2009, adopted, when applicable, the same assumptions stated in the note on property, plant and equipment (Note 15.5) and identified, with a reasonable level of assurance, that the assets tied to the associated company Sercomtel S.A. Telecomunicações were stated above their recoverable values of R$ 35,927 and in Sercomtel Celular S.A. R$ 6,195. In 2010, the methodology was applied again, and the need to reverse the loss in Sercomtel S.A. Telecomunicações for the amount of R$ 23,390 was identified. There were no alterations during the quarter. 14.2 Main information about the controlled companies Copel’s wholly owned subsidiaries are: Copel Geração e Transmissão S.A., Copel Distribuição S.A. and Copel Telecomunicações S.A. The other companies controlled by Copel are: Companhia Paranaense de Gás - Compagas (51% Copel), Elejor - Centrais Elétricas do Rio Jordão S.A. (70% Copel), UEG Araucária Ltda. (20% Copel and 60% Copel Geração e Transmissão), Centrais Eólicas do Paraná Ltda. (30% Copel and 70% Copel Geração e Transmissão), Dominó Holdings S.A. (45% Copel), a joint venture with the other shareholders. On December 28, 2006, UEG Araucária agreed the “Contract for Leases and Other Agreements” with Petróleo Brasileiro S.A. - Petrobras, a non controlling partner, for the leasing of plant, extended in various stages until 31.12.2011, with clauses that provide for the possibility of anticipated rescission by UEG Araucária, in the event it participates in energy auctions organized by Aneel. This contract provides for the use, by Petrobras, of the Plant Complex for generating energy at its own expense, with UEG Araucária entitled to the lease income consisting of fixed and variable installments defined in the contract. 14.3 Main information on the joint venture 14.3.1 Dominó Holdings S.A. This is a closed corporate entity, in which Copel holds a 45% investment in the joint venture with other shareholders. Its corporate activities include investing in other companies. It currently holds 34.75% of the capital of Companhia de Saneamento do Paraná – Sanepar, a mixed economy entity, whose corporate activities include exploiting basic sanitation services, mainly the distribution of water, collection and treatment of sanitary sewage. The main items of assets, liabilities, and the statement of operations of Dominó Holdings, as well as the corresponding consolidated shares, are shown below: 27 Dominó Holdings S.A. Balance as of 3.31.2011 Adjusted balance Share (45%) . Assets 751,642 338,239 Current assets 13,300 5,985 Noncurrent assets 738,342 332,254 . Liabilities 751,642 338,239 Current liabilities 10,334 4,651 Noncurrent liabilities 7 3 Shareholders' equity 741,301 333,585 . Statement of income Operational expenses (697) (313) Financial income 72 32 Equity in income of subsidiaries 18,943 8,524 Provisions for IR and CSLL - - Net income for the period 18,318 8,243 . (1) Balances adjusted to accounting practices 14.4 Financial statements of subsidiaries and the joint venture Presented below are the balance sheets and statements of income at March 31, 2011, reclassified for purposes of standardizing the plan of accounts and the effects from adopting the new accounting practices adopted in Brazil. In order to analyze the results by nature of expense, the operational costs and expenses have been aggregated for presentation purposes: Assets GET DIS TEL COM ELE UEG CEO DOM Total Assets 8,591,614 7,023,591 305,605 260,272 796,385 652,167 10,696 338,239 Current Assets 1,707,709 2,063,621 45,362 61,343 34,508 142,311 9,460 5,985 Cash and cash equivalents 1,191,553 719,453 3,249 29,610 14,522 136,399 9,156 873 Bonds and securities 129,778 32,636 - - 818 27 - - Restricted financial investments - Pledges and related deposits 2 201 - 253 - Trade account receivable 238,672 970,130 24,992 26,652 18,212 - 131 - Dividends receivable 5,105 - 4,896 CRC transferred to the State Government of Paraná - 60,163 - Accounts Receivable related to concession 60,292 - Other receivables 50,330 131,955 1,757 700 728 3,201 - - Inventories 24,039 87,915 12,463 1,367 - Income tax and social contribution 2,042 21,412 13 1,729 - 2,677 168 193 Other current taxes recoverable 4,705 29,430 2,740 564 - 7 - - Prepaid expenses 1,191 10,326 148 468 228 - 5 23 Noncurrent Assets 6,883,905 4,959,970 260,243 198,929 761,877 509,856 1,236 332,254 Long Term Assets 982,468 3,685,971 15,101 27,597 15,892 16,438 - 97 Financial investments 5,446 25,688 - 1,894 - Trade account receivable - 42,619 - 14,484 - CRC transferred to the State Government of Paraná - 1,299,584 - Judicial deposits 18,408 151,131 667 223 159 249 - 97 Accounts Receivable related to concession 840,443 1,762,945 - Advance to suppliers - - - 9,997 - Other receivables 1,878 3,262 - 164 - Income tax and social contribution - 12,907 - - Other current taxes recoverable 12,576 61,674 7,761 - - 3,282 - - Deferred income tax and social contribution 103,717 339,068 6,673 835 10,483 - - - Receivable from subsidiaries - 5,250 - - - Investments 390,019 4,232 - 332,157 Property, plant and equipment 5,473,952 - 231,703 - 524,696 493,306 1,236 - Intangible assets 37,466 1,269,767 13,439 171,332 221,289 112 - - 28 LIABILITIES GET DIS TEL COM ELE UEG CEO DOM TOTAL LIABILITIES 8,591,614 7,023,591 305,605 260,272 796,385 652,167 10,696 338,239 CURRENT LIABILITIES 921,060 1,543,441 37,573 47,938 53,208 5,004 7,337 4,651 Payroll, social charges and accruals 44,324 129,228 11,848 2,967 119 65 - - Suppliers 186,058 453,667 10,891 27,566 3,055 3,957 1 5 Income tax and social contribution 73,716 98,896 733 - 3,248 - - - Other tax liabilities 11,543 236,192 2,465 2,754 1,238 928 43 2 Loans and financing 41,373 18,488 - 4,780 - Dividends payable 510,952 355,968 10,474 9,628 - - 7,293 4,644 Post employment benefits 6,238 16,075 1,026 - Customer charges payable 4,911 52,262 - Research and development and energy efficiency 13,036 133,466 - - 3,171 45 - - Payable related to concession - use of public property 202 - - - 40,984 - - - Other accounts payable 28,707 49,199 136 243 1,393 9 - - NON CURRENT LIABILITIES 1,760,535 2,001,412 16,432 8,437 631,856 3,558 - 3 Associated and subsidiary companies - 730,764 - - 303,803 - - - Suppliers 150,851 - Tax liabilities - 2,957 - - - 505 - - Deferred income tax and social contribution 822,604 47,204 - 6,715 - Loans and financing 414,893 531,062 - Post employment benefits 107,205 269,332 16,197 1,165 - Research and development and energy efficiency 28,337 75,724 - Payable related to concession - use of public property 22,974 - - - 327,708 - - - Other accounts payable - - - 164 - Provisions for legal claims 213,671 344,369 235 393 345 3,053 - 3 SHAREHOLDERS' EQUITY 5,910,019 3,478,738 251,600 203,897 111,321 643,605 3,359 333,585 Attributable to owners of the company Capital 3,505,994 2,624,841 194,755 135,943 69,450 707,440 3,061 113,368 Capital reserve - 73,954 - - - Equity evaluation Adjustments 1,519,901 11,821 - 4,983 Legal reserve 182,162 108,500 3,521 14,636 - - - 15,703 Profit retention reserve Reserva de retenção de lucros 145,366 570,007 43,086 31,172 - - - 16,414 Unrealized revenue reserve - 191,899 Additional dividends proposed 351,866 - - 12,927 - Accumulated profits (losses) 204,730 163,569 10,238 9,219 (32,083) (63,835) 298 (8,782) STATEMENT OF INCOME GET DIS TEL COM ELE UEG CEO DOM OPERATIONAL INCOME 508,208 1,263,303 37,919 62,866 46,768 7,432 177 - Eletricity sales to final customers 25,592 546,919 - Eletricity sales to distributors 367,776 13,717 - - 46,768 - 177 - Availability of grid system 77,099 603,142 - Construction income 29,801 85,810 - 4,955 - Telecommunications - - 37,919 - Distribution of piped gas - - - 56,954 - Leasing and rents 310 13,788 - - - 8,191 - - Other operating income 7,630 (73) - 957 - (759) - - OPERATING COSTS AND EXPENSES Energy purchased for resale (21,279) (590,726) - Charges from use of grid system (122,739) - - (2,485) (2,927) - - Personnel and management (44,043) (124,794) (10,739) (3,365) (474) (200) - (2) Private pension and healthcare plans (21,739) (1,480) (242) - Materials (2,806) (17,270) (362) (346) (45) (24) - - Raw material and supplies - energy porduction - (460) - - Natural gas and supplies - gas operations - - - (34,499) - Third parties services (17,756) (68,276) (3,784) (2,534) (2,103) (942) (15) (121) Depreciation and amortization (64,375) (46,377) (5,697) (3,125) (6,763) (7,238) (52) (182) Provisions and reversals 19,202 (26,580) 715 (10) - Construction costs (29,317) (85,810) - (4,955) - Other operational costs and expenses (12,439) (1,442) (717) (2,362) (173) (8) (8) EQUITY IN INCOME OF SUBSIDIARIES - 8,524 PROFIT BEFORE FINANCIAL RESULTS AND TAXES 251,771 146,553 15,130 13,073 32,536 102 8,211 Financial income 26,927 103,508 347 1,019 (27,719) 3,908 237 32 OPERATIONAL PROFIT 278,698 250,061 15,477 14,092 4,817 339 8,243 Income tax and social contribution (164,808) (5,484) (4,876) (4,391) - (41) - Deferred income tax and social contribution 604 78,316 245 3 2,759 - - - PROFIT (LOSS) FOR THE PERIOD 183,936 163,569 10,238 9,219 3,185 298 8,243 29 14.5 Consolidated income statement segregated by company Aiming to enable analysis of outcome by type of expenditure, costs and expenses are presented in aggregate form. These statements represent the result of the activities of the first quarter of 2011, excluding revenue from the equity of subsidiaries. STATEMENT OF INCOME GET DIS TEL COM ELE UEG Outras Holding Eliminations Consolidated and non controlling interests OPERATIONAL INCOME 508,208 1,263,303 37,919 62,866 46,768 7,432 177 - 1,826,230 Eletricity sales to final customers 25,592 546,919 - (1,336) 571,175 Eletricity sales to distributors 367,776 13,717 - - 46,768 - 177 - (67,184) 361,254 Availability of grid system 77,099 603,142 - (20,448) 659,793 Construction income 29,801 85,810 - 4,955 - 120,566 Telecomunications - - 37,919 - (9,680) 28,239 Distribution of piped gas - - - 56,954 - 56,954 Lease and rents 310 13,788 - - - 8,191 - - (293) 21,996 Other operating revenue 7,630 (73) - 957 - (759) - - (1,502) 6,253 OPERATING COSTS AND EXPENSES 100,443 Energy purchased for resale (21,279) (590,726) - 67,184 (544,821) Charges from use of grid system (122,739) - - (2,485) (2,927) - - 20,448 (154,184) Personnel and management (44,043) (124,794) (10,739) (3,365) (474) (200) (2) (1,652) - (185,269) Private pension and health plans (21,739) (1,480) (242) - - - (133) - (31,452) Materials (2,806) (17,270) (362) (346) (45) (24) - (11) - (20,864) Raw material and supplies - energy production - (460) - - - (6,633) Natural gas and supplies - gas operations - - - (34,499) - (34,499) Third parties services (17,756) (68,276) (3,784) (2,534) (2,103) (942) (136) (823) 12,518 (83,836) Depreciation and amortization (64,375) (46,377) (5,697) (3,125) (6,763) (7,238) (234) (189) - (133,998) Provisions and reversals 19,202 (26,580) 715 (10) - - - 8,907 - 2,234 Construction cost (29,317) (85,810) - (4,955) - (120,082) Compensation for use of water resources - - - (2,053) - (36,370) Other costs and operational expenses (12,439) (1,442) (717) (309) (173) (16) (7,408) 293 (23,279) EQUITY IN INCOME OF SUBSIDIARIES - 8,524 6,076 - 14,600 PROFIT BEFORE FINANCIAL RESULTS AND TAXES 251,937 146,553 15,130 13,073 32,536 8,313 4,767 - 467,777 Financial income 26,927 103,508 347 1,019 (27,719) 3,908 269 2,101 - 110,360 OPERATIONAL PROFIT 278,864 250,061 15,477 14,092 4,817 8,582 6,868 - 578,137 Income tax and social contribution (164,808) (5,484) (4,876) (4,391) - (41) - - (274,966) Deferred income tax and social income 604 78,316 245 3 2,759 - - (269) - 81,658 PROFIT (LOSS) FOR THE PERIOD 184,102 163,569 10,238 9,219 3,185 8,541 6,599 - 384,829 30 14.6 Changes in investments Parent Company Equity Investment Amortization Proposed Balance as of Shareholders' evaluation and of concession dividends Balance as of 12.31.2010 Equity adjustments Afac rights and JCP 3.31.2011 Associated companies Sercomtel Telecom. - NE nº 14.1.2 72,464 1,946 - 74,410 Dona Francisca Energética 50,161 1,813 - - - (17) 51,957 Foz do Chopim Energética 17,086 2,697 - - - (3,076) 16,707 Carbocampel 1,224 (6) - 1,218 Carbocampel - Afac - - 110 - - 110 Dois Saltos Empreend. 300 - 300 Copel Amec 156 2 - 158 Escoelectric (507) (378) - (885) Escoelectric - Afac 544 - 544 141,428 6,074 - 110 - 144,519 Investees Copel Geração e Transmissão 5,726,083 183,936 - 5,910,019 Copel Distribuição 3,316,811 163,569 (1,642) - - - 3,478,738 Copel Telecomunicações 241,362 10,238 - 251,600 UEG Araucária 128,846 (124) - 128,722 Compagas 99,286 4,702 - 103,988 Elejor 115,795 2,230 - (21,056) (188) - 96,781 Centrais Eólicas do Paraná 1,185 90 - - - (270) 1,005 9,629,368 364,641 9,970,853 Joint ventures Dominó Holdings 325,342 8,243 - 333,585 325,342 8,243 - 333,585 Other investments Finam 2,456 - 2,456 Finor 769 - 769 Investco S.A. 7,903 - 7,903 Other investments 1,344 - 1,344 12,472 - 12,472 10,108,610 378,958 10,461,429 (1) Afac - Advance for future capital increase (2) Amazon investment fund - Finam (3) Northeast investment fund - Finor Parent Company Investment Amortization Proposed Balance as of Shareholders' and of concession dividens Balance as of 12.31.2009 equity Afac rights and JCP Right off 3.31.2010 Associated companies Sercomtel - Telecomunicações 39,863 2,212 - 42,075 Dona Francisca 19,616 28,641 - - (2,316) - 45,941 Foz do Chopim 16,616 2,467 - - (2,790) - 16,293 Carbocampel 1,117 (7) - 1,110 Dois Saltos Empreend. 300 - 300 Copel Amec 154 2 - 156 Escoelectric (1,704) - (1,704) Escoelectric - Afac 1,025 - 28 - - - 1,053 76,987 33,315 28 - - 105,224 Investees Copel Geração e Transmissão 5,783,192 145,356 - 5,928,548 Copel Distribuição 3,051,476 117,725 - 3,169,201 Copel Telecomunicações 221,722 5,700 - 227,422 UEG Araucária 130,253 (1,846) - 128,407 Compagas 95,211 4,637 - - (443) - 99,405 Elejor 35,277 4,050 126,000 (189) - - 165,138 Centrais Eólicas do Paraná 1,153 66 - - (235) - 984 9,318,284 275,688 126,000 - 9,719,105 Joint ventures Dominó Holdings 309,756 7,875 - 317,631 309,756 7,875 - 317,631 Other investments FINAM 2,456 - 2,456 FINOR 858 - 858 Investco S.A. 7,903 - 7,903 Other investments 2,412 - (6) 2,406 13,629 - 13,623 9,718,656 316,878 126,028 10,155,583 Consolidated Investment Amortization Proposed Balance as of Shareholders' and of concession dividends Balance as of 12.31.2010 equity Afac rights and JCP Others 3.31.2011 Associated companies Sanepar 323,814 8,526 - - (183) - 332,157 Sercomtel - Telecomunicações 72,464 1,946 - 74,410 Dona Francisca 50,161 1,813 - (17) - - 51,957 Foz do Chopim 17,086 2,697 - (3,076) - - 16,707 Carbocampel 1,224 (6) - 1,218 Carbocampel - Afac - - 110 - - - 110 Dois Saltos Empreend. 300 - 300 Copel Amec 156 2 - 158 Escoelectric (507) (378) - (885) Escoelectric - Afac 544 - 544 465,242 14,600 110 - 476,676 Other investments Finam 2,456 - 2,456 Finor 769 - 769 Investco S.A. 7,903 - 7,903 Assets allocated for future use 4,538 - 4,538 Other investments 2,542 - 1 2,543 18,208 - 1 18,209 483,450 14,600 110 1 494,885 31 Consolidated Investment Proposed Amortization Balance as of Shareholders' and dividends of concession Balance as of 12.31.2009 equity Afac and JCP rights Others 3.31.2010 Investees Sanepar 308,243 8,199 - - (183) - 316,259 Dona Francisca 19,616 28,641 - (2,316) - - 45,941 Sercomtel - Telecomunicações 39,863 2,212 - 42,075 Foz do Chopim 16,616 2,467 - (2,790) - - 16,293 Carbocampel 1,117 (7) - 1,110 Dois Saltos Empreend. 300 - 300 Copel Amec 154 2 - 156 Escoelectric (1,704) - (1,704) Escoelectric - Afac 1,025 - 28 - - - 1,053 385,230 41,514 28 - 421,483 Other investments FINAM 2,456 - 2,456 FINOR 858 - 858 Investco S.A. 7,903 - 7,903 Assets allocated for future use 5,596 - (15) 5,581 Other investments 3,610 - 2 - - (6) 3,606 20,423 - 2 - - 20,404 405,653 41,514 30 441,887 32 15 Property, Plant and Equipment 15.1 Asset in service by account nature Consolidated Accumulated Fixed assets Cost depreciation in use, net 3.31.2011 Machinery and equipment 4,388,345 (2,138,613) 2,249,732 Reservoirs, dams and acqueducts 7,122,298 (4,097,634) 3,024,664 Buildings 1,382,768 (913,590) 469,178 Land 182,322 - 182,322 Vehicules 31,910 (26,348) 5,562 Furniture and implements 11,163 (8,164) 2,999 13,118,806 5,934,457 Consolidated Accumulated Fixed assets Cost depreciation in use, net 12.31.2010 Machinery and equipment 4,388,067 (2,103,285) 2,284,782 Reservoirs, dams and acqueducts 7,122,207 (4,059,368) 3,062,839 Buildings 1,381,957 (905,487) 476,470 Land 182,322 - 182,322 Vehicules 32,043 (25,951) 6,092 Furniture and implements 11,097 (8,367) 2,730 13,117,693 6,015,235 15.2 Fixed Asset by company Consolidated Accumulated Net fixed Cost depreciation assets 3.31.2011 In service Copel Geração e Transmissão 11,453,741 (6,656,780) 4,796,961 Copel Telecomunicações 406,866 (261,558) 145,308 Elejor 606,906 (92,153) 514,753 UEG Araucária 647,164 (170,965) 476,199 Centrais Eólicas do Paraná 4,129 (2,893) 1,236 13,118,806 5,934,457 In progress Copel Geração e Transmissão 676,991 - 676,991 Copel Telecomunicações 86,395 - 86,395 Elejor 9,943 - 9,943 UEG Araucária 17,107 - 17,107 790,436 - 790,436 13,909,242 6,724,893 Consolidated Accumulated Net fixed Cost depreciation assets 12.31.2010 In service Copel Geração e Transmissão 11,452,043 (6,592,462) 4,859,581 Copel Telecomunicações 407,446 (256,316) 151,130 Elejor 606,907 (87,101) 519,806 UEG Araucária 647,168 (163,738) 483,430 Centrais Eólicas do Paraná 4,129 (2,841) 1,288 Dominó Holdings - - - 13,117,693 6,015,235 In progress Copel Geração e Transmissão 567,606 - 567,606 Copel Telecomunicações 71,161 - 71,161 Elejor 9,943 - 9,943 648,710 - 648,710 13,766,403 6,663,945 33 Under Articles 63 and 64 of Decree no. 41,019, dated February 26, 1957, the assets and facilities mostly used in the generation of energy are related to these services and cannot be retired, sold, or motgaged without the prior written approved of the ANEEL. ANEEL Resolution no. 20/1999 establishes the procedures for assets to be retired or sold and determines that the proceeds from the sales of assets which are no longer useful to the concessions should be deposited in a restricted bank account to be invested in the concession. For the concession contracts of the Use of Public Property – UBP, the restrictions on the use of the infrastructure are established in article 19, of ANEEL Decree number 2003/96. 15.3 Changes in property, plant and equipment Fixed asset Balances in service in progress Consolidated As of December 31, 2010 6,663,945 Investment program - 143,722 143,722 Fixed assets for projects 1,993 (1,993) - Depreciation quotas to profit and loss - (82,347) Depreciation quotas - Pasep/Cofins credits (39) - (39) Write off (385) (3) (388) As of March 31, 2011 Fixed asset Balances in service in progress Consolidated As of December 31, 2009 6,659,648 Investment program - 50,987 50,987 Fixed assets for projects 33,663 (33,663) - Depreciation quotas to profit and loss - (87,973) Depreciation quotas - Pasep/Cofins credits - - - Write off (1,264) - (1,264) As of March 31, 2010 34 15.4 Depreciation rates . Depreciation rates (%) 3.31.2011 12.31.2010 Generation General equipment 9.73 9.73 Generators 3.09 3.09 Reservoirs, dams and headrace channel 2.00 2.00 Hidraulic turbines 2.47 2.47 Gas and steam turbines 5.00 5.00 Water cooling and treatment facilities 5.00 5.00 Gas conditioning equipament 5.00 5.00 Central administration Buildings 4.00 4.00 Office machinery and equipment 10.00 10.00 Furniture and implements 10.00 10.00 Vehicles 20.00 20.00 Telecommunications Transmission equipment 7.70 7.70 Terminal equipment 10.50 10.50 Infrastructure 6.30 6.30 When applicable, the Company uses the depreciation rates defined by the regulatory in light of the right to reimbursement at the end of the concession contract. The average rate for machinery and equipment is 2.85%. 15.5 Impairment of assets The Company’s practice is to evaluate and periodically monitor the impairment of its assets. Accordingly, and considering the ruling in Technical Pronouncement CPC 01/IAS 36 – Impairment of Assets, if there is clear evidence that the Company has assets that are registered for amounts that are not recoverable, or whenever events or changes in circumstances indicate that the book value may unrecoverable in the future, the Company must immediately account for such discrepancies by means of a provision for losses. The time horizon for the analysis takes into consideration the maturity date of each concession. The assumptions that sustain the conclusions of the impairment tests are presented in note 17.6 of the Annual financial statements at December 31, 2010. During the quarter, there were no events that required new tests to be performed. 35 15.6 Consórcio Energético Cruzeiro do Sul - UHE Mauá Consórcio Energético Cruzeiro do Sul, an independent power producer owned by Copel Geração e Transmissão (51%) and by Eletrosul Centrais Elétricas S.A. (49%), won, on October 10, 2006, at the ANEEL Auction of Power from New Projects 004/2006, the rights to build and run the Mauá Hydroelectric Power Plant, which will have installed potential of 361 MW, and is valid for 35 years, as from July 3, 2007, the date of signing the contract. The facility’s total power output was sold at an ANEEL auction at a price of R$ 112.96/MWh, as of November 1, 2006, restated annually according to the variation of the IPCA inflation index, this tariff was R$ 134.09, at December 31, 2010. The company sold 192 average MW, for supply starting in January 2011 for 30 years. The assured power of the project, established in its concession agreement, was 197.7 average MW, after full motorization. The enterprise will become operational at the end of 2011. The costs incurred in this enterprise have been registered to fixed assets, in the proportion to the quota-part in the consortium. At March 31, 2011, the balance for fixed assets in progress for Copel Geração e Transmissão that refer to the enterprise amounted to R$524,723. Total commitments assumed with suppliers of equipment and services that refer to UHE Mauá amounted to R$ 120,913 at March 31, 2011 (R$ 162,035 as of December 31, 2010). Further information with respect to the consortium are presented in note 17.7 of the Annual Financial Statements at December 31 , 2010. 15.7 Colíder Hydroelectric Power Plant On August 26, 2010, through the new energy Auction number 003/10 by ANEEL, Copel Geração e Transmissão won the concession to exploit the Colíder hydroelectric plant, which will have installed potential of 300 MW, and the contract will be valid for a period of 35 years, as from January 17, 2011, the date of signing Concession Contract number 001/11–MME–UHE Colíder. The total forecast investment for the project is approximately R$ 1,570,400, with this value at the base date July 2010. The energy from the Colider Hydro electric plant was sold in the 10th Auction for New Energy (A-5) on July 30, 2010 at the final tariff of R$ 103.40/MWh, for the base date July 1, 2010. After correction using the variation in the IPCA, this tariff was equivalent to R$ 106,23, at December 31 , 2010. A total of 125 MW average, was negotiated, to be supplied as from January 2015 for 30 years. The physical guarantee for the enterprise, established in the concession contract, is 179.6 MW average, after the complete motorization. The energy not negotiated in this auction will be sold on the market in the short term. The total commitments assumed with suppliers of equipment and services for the UHE Colíder amounted to R$ 1,285,284 at March 31, 2011. Further information with respect to the consortium are presented in note 17.8 of the Annual Financial Statements at December 31 , 2010. 36 15.8 Cavernoso II Small Hydropower Plant (SHP) On August 26, 2010 at ANEEL Auction, number 07/10 ANEEL, Copel Geração e Transmissão S.A. sold the energy from River Cavernoso II SHP, an enterprise with 19 MW of installed capacity, located on the Cavernoso River, in the cities of Virmond and Candói, in the State of Paraná. As a result of this sale, it received authorization to build and exploit the enterprise, for a period of 35 years, as from 28.02.2011, the date of publication of ordance no. 133 issued on February 25, 2011 by the Ministry of Mines and Energy. The enterprise is part of the Growth Accelerated Program - PAC, from the Federal Government, and will consist of a power house with installed potential of 19 MW, sufficient to attend approximately 50 thousand inhabitants. The total forecast investment for the project is approximately R$ 120,000, with this value at the base date August 2010. The energy from Cavernoso II SHP was sold at the final tariff of R$ 146.99/MWh, for the base date August 1, 2010. After correction using the variation of the IPCA, this tariff was equivalent to R$ 151,11, at December 31, 2010. A total of 7.73 MW average, was negotiated, to be supplied as from November 2013 for 30 years. The physical guarantee for the enterprise, established in the Ordinance 133 was published by the Ministry of Mines and Energy dated February 25, 2011 10.56 MW average. The energy not negotiated in Aneel auction 07/10 of August 26, 2010, will be sold on the market in the short term. The total commitments assumed with suppliers of equipment and services for the PCH Cavernoso amounted to R$ 94,365 at March 31, 2011. 16 Intangible Assets Right to use Concession Concession Accumulated software rights contracts amortization Other Consolidated 3.31.2011 In service Assets with finite useful life Copel Geração e Transmissão 2,338 (2,032) 43 349 Copel Distribuição (16.1) - - 3,695,240 (2,729,421) - 965,819 Copel Telecomunicações 4,067 - - (3,686) - 381 Compagas (16.2) 3,936 - 196,426 (67,324) - 133,038 Elejor (16.3) - - 263,920 (45,523) 102 218,499 UEG Araucária 191 - - (79) - 112 Direito de concessão - Elejor (16.3) - 22,626 - (3,771) - 18,855 10,532 22,626 4,155,586 145 1,337,053 Assets with indefinite useful life Copel Geração e Transmissão - 18 18 Compagas - 20 20 - 38 38 10,532 22,626 4,155,586 183 1,337,091 In progress Copel Geração e Transm. (16.4) 12,259 - 23,175 - 1,665 37,099 Copel Distribuição (16.1) - - 596,729 - - 596,729 Copel Telecomunicações 13,055 - - - 3 13,058 Compagas - - 38,274 - - 38,274 Elejor - 2,790 2,790 25,314 - 658,178 - 4,458 687,950 Special Liabilities Copel Distribuição (16.5) - - (418,534) 125,753 - (292,781) - - 125,753 - 1,732,260 (1) Anual amortization rate: 20% (2) Amortization over the concession period 37 Right to use Concession Concession Accumulated software rights contracts amortization Others Consolidated 12.31.2010 In service Assets with finite useful life Copel Geração e Transmissão 2,287 - - (1,984) 43 346 Copel Distribuição (16.1) - - 3,675,078 (2,675,783) - 999,295 Copel Telecomunicações 4,067 - - (3,659) - 408 Compagas (16.2) 3,473 - 195,767 (64,199) - 135,041 Elejor (16.3) - - 263,920 (43,812) 102 220,210 UEG Araucária 190 - - (72) - 118 Concession right - Elejor (16.3) - 22,626 - (3,583) - 19,043 10,017 22,626 4,134,765 145 1,374,461 Assets with indefinite useful life Copel Geração e Transmissão - 18 18 Compagas - 20 20 - 38 38 10,017 22,626 4,134,765 183 1,374,499 In progress Copel Geração e Transm. (16.4) 11,591 - 22,249 - 1,222 35,062 Copel Distribuição (16.1) - - 583,261 - - 583,261 Copel Telecomunicações 12,476 - - - 3 12,479 Compagas - - 34,440 - - 34,440 Elejor - 2,790 2,790 24,067 - 639,950 - 4,015 668,032 Special liabilities Copel Distribuição (16.5) - - (406,333) 112,756 - (293,577) - - 112,756 - 1,748,954 (1) Anual amortization rate: 20% (2) Amortization over the concession period Changes in intangible assets Concession contract Others Concession/ special liabilities authorization Balances in service in progress in service in progress in service in progress (goodwill) Conoslidated As of December 31, 2010 1,353,133 639,950 2,323 28,082 19,043 1,748,954 Investment program - 140,337 - - - 2,205 - 142,542 Customers' financial participation - - - (18,144) - - - (18,144) Aneel concession - use of public assets - 2,659 - 2,659 Present value adjustments - Aneel concession - (1,732) - (1,732) Capitalizations - indemnifiable assets - (93,341) - 5,943 - - - (87,398) Capitalizations - intangible assets in service 29,695 (29,695) (21,014) 21,014 515 (515) - - Amortization quotas - concession and authorization - 12,264 - (149) - (188) (51,468) Amortization of quotas - Pasep/Cofins credits - 733 - (2,773) Write offs (364) - - - (16) - - (380) As of March 31, 2011 1,315,563 658,178 2,673 29,772 18,855 1,732,260 Concession Contract Other Concession/ special liabilities authorization Balances in service in progress in service in progress in service in progress (goodwill) Consolidated As of December 31, 2009 1,452,475 628,304 2,470 1,055 66,715 1,828,213 Investment program - 171,827 - - - 11,509 - 183,336 Customers financial participation - - (16,807) - - - (16,807) Aneel concession- use of public assets - 594 - 594 Present value adjustments - Aneel concession - Capitalizations - indemnifiable assets - (120,384) - 11,128 - - - (109,256) Capitalizations - intangible assets in service 42,833 (42,833) (4,045) 4,045 301 (301) - - Amortization of quotas - concession and authorization - 11,747 - (218) - (775) (51,602) Amortization of quotas - Pasep/Cofins credits - (61) - (2,915) Write offs (6,526) - - - (129) - - (6,655) Tranf. between intangible assets and assets allocated for future use - 15 - 15 Monetary variations - (229) - (229) As of March 31, 2010 1,423,572 637,294 2,424 12,263 65,940 1,824,694 16.1 Concession - Copel Distribuição The intangible asset for the concession represents the right to exploit the construction services and the supply of energy services and will be recovered through consumption and consequent billing to customers. ANEEL establishes the estimated useful economic life of each asset of the distribution infrastructure, for purposes of determining the tariff, and to calculate the indemnity value of the assets that are returned when the concession period expires. This estimate is reasonable and adequate for accounting and regulatory effects and represents the best estimates of the economic useful lives of the assets accepted by the market for this industry. 38 Amortization of intangible assets reflects the standard expectation for the future economic benefits of the asset to be consumed by Copel Distribuição, with expected average amortization of 15% per annum, limited to the concession period. The residual value of each asset that exceeds the maturity period of the concession is allocated as accounts receivable related to the concession (Note 7). 16.2 Concession Contract – Compagas Intangible assets for the construction of the infrastructure and acquisition of the assets necessary to provide the gas distribution services and the right to charge users for the supply of gas. The construction of the infrastructure and acquisition of the assets are considered as services rendered from the Conceding Power. The amortization period for the intangible asset reflects the standard expectation for the future economic benefits of the asset to be consumed by Compagas. Once the concession has expired, the assets tied to rendering the gas distribution services are reverted to the Conceding Power and Compagas will receive indemnity for the investments made based on the amortized reposition value, determined by an independent company, determined based on the amounts to be calculated at the time. At March 31, 2011, based on the clauses in the concession contract that refer to the reversal of non depreciated assets, the Company does not have any accounts receivable related to the possible reversal of assets at the end of the concession period. 16.3 Concession Contract – Elejor Concession Contract Intangible assets that refers to the right to use of public property – UBP, under an onerous concession. These intangible assets is being amortized over the period of the concession contract and the liability is being amortized through payment (Note 24 – Contracts payable related to the concession - use of public asset). Concession Rights The acquisition of the shares held by Triunfo Participações S.A., in December 18, 2003, resulted in total concession intangible asset of R$ 22,626, which corresponded to a balance of R$ 18,555 as of March 31, 2011. The straight line method amortization of concession intangible asset was economically determined by the expected income from the commercial operation of the concession, which expires in October 2036, and its effect on the statement of operations as of March 31, 2011 was R$ 189 (R$ 189 as of March 31, 2010). 16.4 Copel Geração e Transmissão Intangible asset that refers to the right to use of public property – UBP, in the form of an onerous concession. These intangible asset is being amortized over the period of the concession contract and the liability is being amortized through payment (Note 24 – Contracts payable related to the concession - use of public asset). At March 31, 2011 the Group had R$ 11,151 (R$ 10,926 as of December 31, 2010) registered for the Concession Contract - UHE – Mauá, and R$ 11,823 (R$ 11,323 as of December 31, 2010) registered for the Concession Contract - UHE - Colíder. 39 16.5 Special liabilities The special liabilities represent resources from the financial participation by customers, budget donations from the Government, federal, state and municipal funds and special credits assigned to investments used in the enterprises tied to the concession. The scheduled date for settlement of these liabilities was the date for the end of the concession. As a result of Aneel Normative Resolution number 234, dated October 31, 2006, altered by ANEEL Regulatory Resolution number 338 of November 5, 2008, which establishes the general concepts, the methodologies applicable and the initial procedures for realizing the second cycle for the periodic review of tariffs for the concessionaries of electrical energy distribution services, the nature of these obligations was altered. Both the balance and the new additions are now amortized in the accounting records as from 01.07.2008, in accordance with ANEEL Ruling 3.073/06 and Official Circular letter number 1.314/07. Amortization is calculated using the same average rate for the corresponding assets. 16.6 Recoverable value of intangible asset (finite useful life) At the end of 2010, the Company evaluated the recoverable value of its intangible assets based on the present value of estimated future cash flows, as reported in Note18.7 of the Annual Financial Statements at December 31, 2010. During the quarter there were no events that required a new evaluation of the recoverable values of the intangible assets. 17 Payroll, social charges and labor accruals . Consolidated 3.31.2011 12.31.2010 Social security liabilities Taxes and social contribution 20,804 29,987 Social security charges on paid vacation and 13th salary 20,213 18,866 41,017 48,853 Labor Liabilities Payroll, net 325 242 Vacation and 13th salary 64,588 60,022 Profit sharing 66,151 66,151 Profit sharing for the year 16,306 - Voluntary redundancy 315 314 Assignements to third parties 37 2 147,722 126,731 188,739 175,584 40 18 Suppliers . Consolidated 3.31.2011 12.31.2010 Charges for use of grid system 70,731 67,771 Energy supplies 283,027 286,941 Materials Petróleo Brasileiro S.A. - Petrobras - gas purchased by Compagas 27,296 25,720 Petróleo Brasileiro S.A. - Petrobras - renegotiation (18.1) 49,588 48,312 Petróleo Brasileiro S.A. - Petrobras - renegotiation - NC (18.1) 136,367 144,936 Other suppliers 211,082 183,824 424,333 402,792 778,091 757,504 Current 641,724 612,568 Noncurrent - NC 136,367 144,936 18.1 Petróleo Brasileiro S.A. - Petrobras – Renegotiation On March 6, 2006, Copel signed an agreement with Petrobras to settle the pending issues regarding the gas purchase agreement for the Araucária Thermoelectric Power Plant. This agreement comprised the signing of an Out-of-Court Agreement, under which Copel Geração Company, with Copel as joint debtor, acknowledged a R$ 150,000 debt to Petrobras, as the assignee of Compagas’ credits to Copel Geração, which shall be paid in 60 monthly installments adjusted by the Selic rate, starting in January 2010. On May 30, 2006, Copel Generation signed a Statement for the Ratification of mutual settlement with Compagas under which both parties fully and irrevocably release each other from all obligations and rights under the Natural Gas Purchase and Sale Agreement signed by them on May 30, 2000 and terminated on May 31, 2005, renouncing any claims against each other, on any grounds, as of the date of the Out of Court Agreement and the acknowledgement of debt signed by them and by Petrobras, with the participation of Copel. The acknowledgement of debt by Copel Generation remains. 18.2 Main power purchase agreements The table features the main power purchase agreements signed in the regulated power trading environment. These contracts are shown at original value and restated annually according to the IPCA inflation index. 41 . Supply Energy purchased Auction Average purchase period (anual average MW) date price (R$/MWh) Auction of power from existing facilities 1º Auction - Product 2005 2005 to 2012 946.00 07.12.2004 57.51 1º Auction - Product 2006 2006 to 2013 456.34 07.12.2004 67.33 1º Auction - Product 2007 2007 to 2014 10.74 07.12.2004 75.46 2º Auction - Product 2008 2008 to 2015 69.37 02.04.2005 83.13 4º Auction - Product 2009 2009 to 2016 43.47 11.10.2005 94.91 5º Auction - Product 2007 2007 to 2014 160.09 14.12.2006 104.74 10º Auction Adjust. P-04M March to June 2011 7.69 17.02.2011 101.80 10º Auction Adjust. P-10M March to December 2011 20.12 17.02.2011 115.04 1,713.82 Auction of power from new facilities 1º Auction - Product 2008 Hydro 2008 to 2037 3.61 16.12.2005 106.95 1º Auction - Product 2008 Therm 2008 to 2022 25.93 16.12.2005 132.26 1º Auction - Product 2009 Hydro 2009 to 2038 3.26 16.12.2005 114.28 1º Auction - Product 2009 Therm 2009 to 2023 41.59 16.12.2005 129.26 1º Auction - Product 2010 Hydro 2010 to 2039 66.31 16.12.2005 114.57 1º Auction - Product 2010 Therm 2010 to 2024 64.30 16.12.2005 121.81 3º Auction - Product 2011 Hydro 2011 to 2040 57.66 10.10.2006 120.86 3º Auction - Product 2011 Therm 2011 to 2025 54.22 10.10.2006 137.44 4º Auction - Product 2010 Therm 2010 to 2024 18.32 26.07.2007 134.64 5º Auction - Product 2012 Hydro 2012 to 2041 52.50 16.10.2007 129.14 5º Auction - Product 2012 Therm 2012 to 2026 117.27 16.10.2007 128.37 6º Auction - Product 2011 Therm 2011 to 2025 51.07 17.09.2008 128.42 7º Auction - Product 2013 Hydro 2013 to 2042 12.24 30.09.2008 98.98 7º Auction - Product 2013 Therm 2013 to 2027 303.99 30.09.2008 145.23 Santo Antonio 2012 to 2041 106.00 10.12.2007 78.87 Jirau 2013 to 2042 141.51 19.05.2008 71.37 1,119.78 19 Loans and Financing Consolidated Current Non current liabilities liabilities 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Principal Charges Total Foreign currency IDB (19.1) - - - 9,233 - - STN (19.2) 4,624 1,173 5,797 5,278 50,240 51,397 Eletrobrás 5 - 5 5 15 15 4,629 1,173 5,802 14,516 50,255 51,412 Local currency Banco do Brasil (19.3) 191 3,641 3,832 12,779 700,365 691,007 Eletrobrás (19.4) 44,812 9 44,821 44,643 247,440 257,673 BNDES - Compagas (19.5) 4,780 - 4,780 6,330 - 43 Finep (19.6) 1,952 15 1,967 1,967 5,367 5,855 BNDES (19.7) 1,432 2,065 3,497 1,389 136,064 137,496 Banco do Brasil Repasse BNDES (19.8) 1,432 2,148 3,580 1,471 136,064 137,496 54,599 7,878 62,477 68,579 1,225,300 1,229,570 59,228 9,051 68,279 83,095 1,275,555 1,280,982 Parent Company Current Non current liabilities liabilities Principal Charges Total Foreign currency STN (19.2) 4,624 1,173 5,797 5,278 50,240 51,397 . Local currency Banco do Brasil (19.3) - 3,638 3,638 12,582 329,600 329,600 42 Breakdown of loans and financing by currency and index: . Currency (equivalent in R$) / Index 3.31.2011 % 12.31.2010 % Foreign currency US dollar 56,057 4.17 56,695 4.16 Yen - IDB currency basket - - 9,233 0.68 56,057 4.17 65,928 4.83 Local currency TJLP 290,936 21.65 285,709 20.94 IGP-M 585 0.04 616 0.05 UFIR 122,534 9.12 125,363 9.19 FINEL 169,727 12.63 176,954 12.97 UMBND 416 0.03 6,373 0.47 CDI 703,579 52.36 703,134 51.54 1,287,777 95.83 1,298,149 95.16 1,343,834 100.00 1,364,077 100.00 Variations in the main foreign currencies and rates applied to the Company’s loans and financing: . Currency/Index . Variation (%) 3.31.2011 12.31.2010 U.S. dollar (2.25) (4.31) IDB currency basket 0.00 3.86 TJLP 6.00 6.00 IGP-M 2.43 11.32 FINEL 0.48 2.18 UMBND 0.00 (3.76) CDI 9.59 24.44 Maturity of noncurrent installments: Foreign Local currency currency Consolidated 3.31.2011 12.31.2010 2012 3,408 48,123 51,531 67,701 2013 2,186 189,287 191,473 188,168 2014 1,095 518,735 519,830 516,517 2015 - 187,131 187,131 183,780 2016 - 47,049 47,049 46,919 2017 - 30,188 30,188 30,188 2018 - 29,278 29,278 29,278 2019 - 26,530 26,530 26,530 2020 - 23,935 23,935 23,935 2021 - 18,835 18,835 18,834 2022 - 18,831 18,831 17,186 after 2022 43,566 87,378 130,944 131,946 50,255 1,225,300 1,275,555 1,280,982 43 Changes in loans and financing: Foreign currency Local currency Consolidated current non current current non current Total As of December 31, 2010 14,516 51,412 68,579 1,229,570 1,364,077 Funding - - - 284 284 Charges 661 - 20,370 9,444 30,475 Monetary and exchange variations (85) (1,157) 100 696 (446) Transfers - - 14,694 (14,694) - Amortization - principal (4,827) - (10,153) - (14,980) Amortization - interest and variation (4,463) - (31,113) - (35,576) As of march 31, 2011 5,802 50,255 62,477 1,225,300 1,343,834 Foreign currency Domestic currency Consolidated current non current current non current Total As of December 31, 2009 24,778 67,865 56,920 716,279 865,842 Funding - - - 80,059 80,059 Charges 953 - 16,041 308 17,302 Monetary and exchange variation (303) 2,041 151 947 2,836 Transfers 9,889 (9,889) 13,584 (13,584) - Amortization - principal (4,827) - (5,664) - (10,491) Amortization - interest and variation (5,215) - (28,547) - (33,762) As of march 31, 2010 25,275 60,017 52,485 784,009 921,786 19.1 Inter-American Development Bank – BID Loan for the Segredo Hydroelectric Power Plant and for the Jordão River Diversion Project, received on January 15, 1991, in the amount of US$ 135,000. This debt is amortized semi-annually, with final maturity in January 2011. Interest is calculated according to the IDB funding rate, which in the fourth quarter of 2010 was 4.13% p.a. The agreement features provisions providing for termination in the following cases: - Default by the debtor on any other obligation set forth in the agreement or agreements signed with the bank for financing of the project; - Withdrawal or suspension of the Federal Republic of Brazil as a member of the IDB; - Default by the guarantor, if any, of any obligation set forth in the guaranty agreement; - Ratio between current assets and total current commercial and bank financing, except for the current share of noncurrent indebtedness and dividends to be reinvested, lower than 1.2; and - Ratio between noncurrent indebtedness and shareholders’ equity exceeding 0.9. This agreement is guaranteed by the Federal Government and by mortgage and fiduciary guarantees. The contract was settled on its maturity date, on January 15, 2011. 19.2 National Treasury Department - STN The restructuring of medium and long-term debt, signed on May 20, 1998, in connection with the financing received under Law no. 4,131/62, is shown below: Term Final Grace period Type of bonus (years) Maturity (years) Consolidated 3.31.2011 12.31.2010 Par Bond 30 15.04.2024 30 26,389 26,591 Capitalization Bond 20 15.04.2014 10 7,927 7,947 Debt Conversion Bond 18 15.04.2012 10 3,691 3,761 Discount Bond 30 15.04.2024 30 18,030 18,376 56,037 56,675 The annual interest rates and repayments are as follows: 44 . Type of bonus Anual interest rate (%) Amortizations Par Bond 6.0 Single Capitalization Bond 8.0 Six monthly Debt Conversion Bond Libor six monthly + 0,8750 Six monthly Discount Bond Libor six monthly + 0,8125 Single As collateral for this agreement, the Company has assigned and transferred to the Federal Government, conditioned to the non-payment of any financing installment, the credits that are made to the Company’s centralized revenues account, up to a limit sufficient to cover the payment of installments and other charges payable upon each maturity. For the Discount and Par Bonds, there are collateral deposits of R$ 10,606 and R$ 15,082 as of March 31, 2011 (R$ 10,850 and R$ 15,430 as of December 31, 2010), respectively. (Note 04). 19.3 Banco do Brasil S.A. Contracts Consolidated 3.31.2011 12.31.2010 Private contract for credit assignment - Law 8.727/93 (1) 618 651 Credit notes (2) 333,238 342,182 Contract for providing fixed credit number 21/02155-4 (3) 370,341 360,953 704,197 703,786 1) Private Credit Assignment Agreement with the Federal Government, through Banco do Brasil S.A., signed on March 30, 1994, repayable in 240 monthly installments based on the Price amortization system starting on April 1, 1994, monthly restated by the TJLP and IGP-M plus interest of 5.098% p.a. and guaranteed by Copel’s accounts receivables; 2) The following Parent Company credit notes: Emission Maturity of Financial charges Credit notes date emissão principal maturing six monthly Principal Charges Total Comercial nº 330.600.129 31.01.2007 31.01.2014 106,5% of CDI average rate 29,000 546 29,546 Industrial nº 330.600.132 28.02.2007 28.02.2014 106,2% of CDI average rate 231,000 2,250 233,250 Industrial nº 330.600.151 31.07.2007 31.07.2014 106,5% of CDI average rate 18,000 339 18,339 Industrial nº 330.600.156 28.08.2007 28.08.2014 106,5% of CDI average rate 14,348 139 14,487 Industrial nº 330.600.157 31.08.2007 31.08.2014 106,5% of CDI average rate 37,252 364 37,616 329,600 3,638 333,238 As a guarantee, Banco do Brasil has been authorized to deduct any amounts credited, on any grounds, to the Company's deposit account to cover, in part or in full, the outstanding balance due under the line of credit. It has also been irrevocably authorized, regardless of prior notice, to offset the bank’s receivable, which corresponds to the outstanding balance due under the line of credit, with any credits the Company has or accrues at Banco do Brasil. 3) Fixed credit assignement, number 21/02155-4 for the amount of R$ 350,000, agreed between Copel Distribuição and Banco do Brasil, signed on Setember 10, 2010, allocated exclusively to financing working capital. The debt will be paid in three annual successive installments, the first falling due on August 25, 2013, for the amount of R$ 116,666, and the other for the amount of R$ 116,667, maturing on 11.07.2014 and August 15, 2015, plus financial charges in proportion to the amount of the principal sum amortized, such that, with the payment of the last installment, will repay the deb in full. 45 Financial charges will be due on the debtor balance, calculated based on the basic remuneration rate for savings accounts - IRP and additional charges based on the variable interest rate, which will be calculated using the exponential method, based on the daily equivalent rate – civil year (365 or 366 days). The effective rate resulting from adding the variable interest rate and the IRP, will be equivalent, in each calculation period, to 98.5% of the variation in the CDI for this same period. The charges will be debited and capitalized monthly to the account tied to the contract, on each base date for the maturity and liquidation of the debt, to be paid together with the principal payments. To ensure payment of any liabilities under this agreement, Copel Distribuição agrees to assign, bind and pledge as guarantee in favor of Banco do Brasil, trade bills receivable, endorsed and accompanied by the corresponding signed authorization for withdrawal. The contract includes clauses providing for anticipated maturity in certain conditions. The amount of R$ 350,000 was liberated in full on Setember 9, 2010. 19.4 Eletrobrás - Centrais Elétricas Brasileiras S.A. Loans originated from the Eletrobras Financing Fund (FINEL) and from the Global Reversal Reserve (RGR) for the expansion of the generation, transmission, and distribution systems. Repayments started in February 1999, and the last payment is due in August 2021. Interest of 5.0% to 8.0% p.a. and principal are repaid monthly, adjusted by the FINEL and Federal Reference Unit (UFIR) rates. Contract ECFS – 142/2006, was signed on May 11, 2006 by Copel Distribuição and Eletrobras, in the amount of R$ 74,340, for use in the “Luz para Todos” rural electrification program. Out of the total amount, R$ 42,480 came from RGR funds, and R$ 31,860 were economic subsidies from CDE (Energy Development Account) funds. This loan has a grace period of 24 months and bears interest of 5% p.a. plus a commission of 1% p.a. It is repayable in 120 equal monthly installments, with final maturity on September 30, 2018. The total amount disbursed was R$ 63,104, of which R$ 36,056 came from RGR funds and R$ 27,048 from CDE funds. There will be no further disbursements under this agreement. Contract ECFS - 206/07, signed on March 3, 2008 between Copel Distribuição and Eletrobrás, for the amount of R$ 126,430 to be invested in the “Luz para Todos” Rural Electricity Program. On Setember 14, 2010 amendment ECFS-206-D / 2010 was signed, which altered the value of the financing to R$ 109,642 being R$ 93,979 financed with funds from RGR and R$ 15,663 as an economic subsidy. The contract has a grace period of 24 months, and interest of 5% p.a. and commission of 1% p.a., and will be paid in 120 monthly, successive, equal installments, with the final payment to be made on August 30, 2020. In August 2008, the amount of R$ 37,929 was liberated, being R$ 32,511 in funds from RGR and R$ 5,418 in funds from CDE. In June 2009, R$ 25,286 was liberated, being R$21,674 in funds from RGR and R$ 3,612 in funds from CDE. In March 2010, R$ 25,286 was liberated, being R$ 21,674 in funds from RGR and R$ 3,612 in funds from CDE. 46 Contract ECFS - 273/09, signed on February 18, 2010 between Copel Distribuição and Eletrobrás, for the amount of R$ 63,944 to be invested in the “Luz para Todos” Rural Electricity Program, being R$54,809 financed with funds from RGR and R$ 9,134 with funds from CDE, as an economic subsidy. The contract has a grace period of 24 months, and interest of 5% p.a. and commission of 1% p.a., and will be paid in 120 monthly, successive, equal installments, with the final payment to be made on November 30, 2022. In December 2010, R$ 19,183 was liberated, being R$ 16,443 in funds from RGR and R$2,740 in funds from CDE. Contract ECF - 2540/06, signed on May 12, 2009 between Copel Distribuição and Eletrobrás, for the amount of R$ 2,844 to be invested in the National Program for Efficient Public Lighting - ReLuz, with R$ 2,844 financed with funds from RGR allocated to cover 75% of the total cost of the Project to Improve the Public Lighting System for the City of Ponta Grossa, in the State of Paraná. The contract has a grace period of 9 months, and interest of 5% p.a. and commission of 1,5% p.a., and will be paid in 60 successive, equal installments, with the final payment to be made on December 30, 2016. In January 2011, R$ 284 was liberated, with funds from RGR. Interest due each month during the grace period will be included in the debtor balance. The guarantee is represented by the income, supported by power of attorney granted by a public instrument, and the issue of promissory notes equal to the number of installments falling due. 19.5 BNDES - Compagas Financing obtained from BNDES to expand the gas distribution network. This financing agreement is divided into subcredits, with one part corrected by the interest rate of 4% p.a. plus TJLP, and another part by the variation in the BNDES Monetary Unit - UMBND. There are no restrictive clauses in this contract, and the last installment falls due on January 15, 2012. This guarantee financing by Compagas gas supply network, equivalent to the two financing installments, shall be deposited to be exclusively kept and in checking account with Banco ItaúS.A. 19.6 Financiadora de Estudos e Projetos – FINEP Contracts Consolidated 3.31.2011 12.31.2010 Contact 02070791-00 (1) 4,301 4,586 Contact 02070790-00 (2) 3,033 3,236 7,334 7,822 1) Loan agreement no. 02070791-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the “Generation Research and Development Project for 2007”. The total credit amounts of R$ 5,078, with the first installment, of R$ 1,464 liberated in April 2008, and the second one in the amount of R$ 2,321 in May 2009, the third installment for the amount of R$ 866 in December 2010 and the remaining installments will be liberated depending on financial and budget availability; 1% of the funds obtained are allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to interest of 6.37% p.a., resulting from the equalization factor, paid on the 15th of each month, including during the grace period. The debtor balance will be paid to FINEP in 49 monthly successive installments, with the first installment due on December 15, 2010 and the last one on December 15, 2014. In order to guarantee the contract, Copel Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the bank account in which its monthly revenues are deposited. 47 2) Loan agreement no. 02070790-00, signed on November 28, 2007 to partially cover expenses incurred in the preparation of the “Transmission Research and Development Project for 2007”. The total credit amounts to R$ 3,535. The first installment, in the amount of R$ 844, was released in October 2008, the second one, in the amount of R$ 2,451, was released in December 2009, and the remaining ones will be deposited to the extent there is financial and budget availability. A share of 1% of the funds will be allocated to cover inspection and supervision expenses. The principal amount of this debt will be subject to equalized interest of 6.13 % p.a., due on the 15th day of each month, including the months of the grace period. The outstanding balance will be paid to FINEP in 49 monthly and successive installments, the first one due on December 15, 2010, and the last one on December 15, 2014. To secure the contract, Copel Geração e Transmissão has authorized Banco do Brasil to withhold the amounts due to FINEP from the checking account in which its monthly revenues are deposited. 3) Loan Agreement no. 02100567-00, signed on November 11, 2010, for the purpose of covering part of the costs incurred in preparing the “BEL Project” by Copel Telecomunicações. No disbursements under this agreement have been made as of the date hereof. The loan of R$ 52,198 to be made available in 6 installments, depending on the financial and budget availability of Finep. The principal debt incurs fixed interest of 4% p.a. resulting from the equalization factor, paid on the 15th of each month, including during the grace period. The debtor balance will be paid to Finep in 81 monthly successive installments, with the first installment due on August 8, 2012 and the last one on April 15, 2019. 19.7 BNDES - Copel Geração e Transmissão On March 17, 2009, Copel Geração e Transmissão signed with BNDES Loan Agreement no. 08.2.0989.1, with Copel as a intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments as funds are required and pursuant to BNDES' financial scheduling. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 1.63% p.y. above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, Copel Geração e Transmissão has pledged in favor of BNDES a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market (“Contratos de Compra de Energia no Ambiente Regulado” or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by Copel Geração e Transmissão, BNDES, and Banco do Brasil. The first installment was made available in July 2009, in the amount of R$ 55,748, the second in February 2010 for the amount of R$ 29,193 and the third in December 2010, for the amount of R$ 52,555. The contract contains provisions on accelerated maturity in certain conditions. 48 19.8 Banco do Brasil - Distribution of Funds from BNDES On April 16, 2009, Copel Geração e Transmissão signed with Banco do Brasil Loan Agreement no. 21/02000-0, with Copel as an intervening agent, to fund the construction of the Mauá Hydroelectric Power Plant and its transmission system, in consortium with Eletrosul. The loan amounts to R$ 169,500, which will be released in installments pursuant to the Uses and Sources Schedule attached to the agreement. This loan will be paid off in 192 monthly installments, starting on February 15, 2012 and ending on January 15, 2028, bearing interest of 2.13% p.y. above the Long-Term Interest Rate (TJLP), which will be paid quarterly during the grace period and monthly after the first payment of the principal amount. As a guarantee for the payment of all amounts due under this agreement, Copel Geração e Transmissão has pledged in favor of Banco do Brasil a lien on all the revenues from the sale of energy under Agreements for Energy Trade on the Regulated Power Market (“Contratos de Compra de Energia no Ambiente Regulado” or CCEARs) in connection with this project, which shall be collected in a special main account for this purpose. The Company shall also set up two "reserve accounts" to cover any shortfalls in the main account. This guarantee will be operated under an Agreement on Revenue Transfer and Attachment, Account Management, and Other Covenants signed by Copel Geração e Transmissão, BNDES, and Banco do Brasil. The first installment was made available in August 2009, in the amount of R$ 55,748, the second in March 2010 for the amount of R$ 29,193 and the third in December 2010, for the amount of R$ 52,555 The contract contains provisions on accelerated maturity in certain conditions. 19.9 Contracts with clauses for anticipated maturity The Company has loan contracts with clauses that require it to maintain certain economic – financial indices within certain previously established parameters, and non compliance with these terms could result in the anticipated maturity of the debts. At March 31, 2011 all of the terms were analyzed, and it was identified that all of the parameters in the contracts had been complied with. 20 Debentures Current Consolidated liabilities Total As of December 31, 2010 621,157 621,157 Charges 16,789 16,789 Amortization - interest and variation (32,487) (32,487) As of March 31, 2011 605,459 605,459 Current Non current Consolidated liabilities liabilities Total As of December 31, 2009 54,195 753,384 807,579 Charges 16,070 - 16,070 Transfers 153,384 (153,384) - Amortization - principal (177,908) - (177,908) Amortization - interest and variation (41,223) - (41,223) As of March 31, 2010 4,518 600,000 604,518 49 20.1 Parent Company Debentures The issuance of 60,000 debentures constituted the fourth single issuance carried out by the Company on September 1, 2006, in the amount of R$ 600,000, completed on October, 6, 2006, with full subscription totaling R$ 607,899, valid for five years as from date of issuance and with final maturity, in sole series, on September 1, 2011. Debentures are single, non-convertible into shares, book-entry, nominative and without guarantee. The interest on the nominal value of the debentures is 104% of the One-day Interbank Deposit (DI over) rate, "extra group", stated as a percentage per annum, on the basis of 252 business days, disclosed daily by the Clearing House for the Custody and Financial Settlement of Securities (CETIP) (at the DI rate) and calculated on the compound and cumulative interest method on a pro rata temporis basis for the business days elapsed. The interest corresponding to the capitalization period will be due and paid on a semi-annual basis, with the first due date on March 1, 2007 and the last on September 1, 2011. The debentures may not be renegotiated. The funds obtained from the public distribution of debentures were used to extend debt maturities through the payment of financial obligations, as well as to the injection of cash. The funds obtained from the Issuance were used for the financial settlement of 1/3 of the principal value of the debentures of the 3rd issuance of the Issuer, due on February 1, 2007 and settlement of the principal of the debentures of the 2nd issuance of the Issuer, due on March 1, 2007. The registers for the debentures referred to above include clauses for anticipated maturity, under certain conditions. At March 31, 2011 all of the terms were analyzed, and it was identified that all of the parameters stipulated in the registers had been complied with. 20.2 Debentures – Elejor Elejor, in compliance with the alterations and terms of the 1st amendment to the Debenture Contract, on March 5, 2010 it amortized in advance all of the remaining debentures held by BNDESPAR, for the amount of R$ 181,239, and thus the debt with BNDESPAR has been settled. 21 Post-Employment Benefits 21.1 Benefit Pension Plan The Company and its subsidiaries sponsor retirement and pension plans (Pension Plans I, II, and III) and a medical and dental care plan (Healthcare Plan) to both current and retired employees and their dependents. The pension plans I and II are defined benefit plans for which the income is previously determined based on the salary level of each individual and the pension plan III is a defined contribution plan. (CD). The Company and its subsidiaries sponsor retirement and pension plans (Pension Plans I, II, and III) and a medical and dental care plan (Healthcare Plan) to both current and retired employees and their dependents. The pension plans I and II are defined benefit plans for which the income is previously determined based on the salary level of each individual and the pension plan III is a defined contribution plan. (CD). The costs assumed by the sponsors for these plans are registered according to the actuarial evaluation prepared annually by independent actuaries in accordance with the rules established in CVM Decision 600/09, which approved and made Technical Pronouncement CPC 33/IAS 19 and IFRC 14, issued by the Accounting Pronouncements Committee – CPC compulsory for public stock corporations, and refer to employee benefits, and correlated to IAS 19. The economic and financial assumptions and for purposes of the actuarial evaluation are discussed with the independent actuaries and approved by the sponsors’ management. 50 21.2 Healthcare Plan The Company and its subsidiaries allocate resources for the coverage of health-care expenses incurred by their employees and their dependents, within rules, limits, and conditions set in specific regulations. Coverage includes periodic medical exams and is extended to all retirees and pensioners for life. 21.3 Balance sheet and statement of income Amounts recognized in the balance sheet, under Post-Employment Benefits, are summarized below: Consolidated 3.31.2011 12.31.2010 Pension plan (21.1) 8,061 9,111 . Healthcare plan (21.2) 409,255 399,352 417,316 408,463 Current 23,417 24,255 Non current 393,899 384,208 The amounts recognized in the statement of income are shown below: . Consolidated 3.31.2011 3.31.2010 Pension plan (CD) 11,218 13,625 Pension plan (CD) - management 123 60 Healthcare plan - post employment 13,768 6,956 Healthcare plan 8,060 7,134 Healthcare plan - management 10 2 33,179 27,777 (-) Transfers to contruction in progress (1,711) 31,452 26,066 a) Amount refers to appropriation of direct labor for fixed assets and intangible assets in progress, not considered to be administrative costs. Of the total costs, R$ 24,558 at March 31, 2011 (R$ 20,718 at March 31, 2010) and R$ 6,894 at March 31, 2011 (R$ 5,349 at March 31, 2010) were included as operational costs and administrative expenses, respectively. 21.4 Changes in the Post-Employment Benefits balance Current Noncurrent Consolidated liabilities liabilities Total As of December 31, 2010 408,463 Appropriation of actuarial calculation - 13,768 13,768 Pension and healthcare contributions 19,411 - 19,411 Transfers 4,077 (4,077) - Amortizations (24,326) - (24,326) As of March 31, 2011 51 Current Noncurrent Consolidated laibilities liabilities Total As of December 31, 2009 Appropriation of actuarial calculation - 6,956 6,956 Private pension and health contributions 20,821 - 20,821 Transfers 3,490 (3,490) - Amortizations (25,886) - (25,886) As of March 31, 2010 21.5 Actuarial valuation pursuant to CVM Ruling no. 600/2009 The Company, in compliance with CVM Decision 600/09, opted to prepare an annual actuarial report. The information, prepared in accordance with the Actuarial Evaluation Report of December 31, 2010, is presented in note 24 to the Annual Financial Statements at December 31, 2010. 22 Regulatory Charges . Consolidated 3.31.2011 12.31.2010 Fuel consumption account - CCC 27,607 27,607 Energy development account - CDE 20,718 18,807 Global reversal of reserve - RGR 8,848 9,691 57,173 56,105 23 Research and Development and Energy Efficiency The concessionaries for public distribution, generation and transmission of electricity services are required to allocate 1% of their annual net operational income to research and development in the electrical sector and to energy efficiency programs, according to Law 9.991/00 and ANEEL Normative Resolutions 316/08 and 300/08. Copel’s balances allocated to Research and Development (P&D) and Energy Efficiency (PEE) are detailed below: Balances registered to invest in P&D and PEE . Applied and Balance Balance as of Balance as of Balance as of unfinished to collect apply 3.31.2011 12.31.2010 Research and Development - R&D FNDCT - 2,767 - 2,767 2,686 MME - 1,385 - 1,385 1,344 P&D 20,673 - 94,722 115,395 109,061 20,673 4,152 94,722 119,547 113,091 Energy efficiency program - EEP 58,479 - 75,753 134,232 133,632 79,152 4,152 170,475 253,779 246,723 Current 149,718 155,991 Noncurrent 104,061 90,732 Changes in balances for P&D and PEE FNDCT MME P&D PEE current current current non current current non current Consolidated As of December 31, 2010 2,686 1,344 40,333 68,728 111,628 22,004 246,723 Additions 4,269 2,134 814 3,455 - 5,743 16,415 Selic Interest rate - - 59 2,297 - 1,834 4,190 Transfers - Execution of programs and payments (2,093) - (6,281) Concluded projects - - (291) - (6,977) - (7,268) As of March 31, 2011 2,767 1,385 40,915 74,480 104,651 29,581 253,779 52 FNDCT MME P&D PEE current current current non current current non current Consolidated As of December 31, 2009 1,325 682 49,653 54,908 69,345 35,585 211,498 Additions 4,007 1,984 563 3,727 - 5,042 15,323 Selic Interest rate - - 415 1,575 - 1,472 3,462 Execution of programs and payments (1,970) - (5,911) Concluded projects - - (9,275) - (9) - (9,284) As of March 31, 2010 1,391 696 41,356 60,210 69,336 42,099 215,088 24 Accounts payable related to concessions –use of public property Refers to charges from concessions granted for the Use of Public Property - UBP incurred from when the enterprise starts to operate until the last day of the concession, with the corresponding entry registered to intangible assets. Consolidated Current Liabilities Noncurrent Liabilities 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Copel Geração e Transmissão Mauá HPP (24.1.1) 202 - 11,151 10,926 Colider HPP (24.1.2) - - 11,823 11,323 Elejor Fundão-Santa Clara Hidroelectric Power Plant (24.2.1) 40,984 40,984 327,708 317,850 41,186 40,984 350,682 340,099 For the period ended March 31, 2011, the amounts of R$ 20,104 and R$ 2,199 (R$ 9,276 and R$ 2,199, for the same period in 2010) were registered as expenses to financial expenses and amortization of intangible assets. 24.1 Generation and Transmission 24.1.1 Mauá Hydroelectric Power Plant (Note 15.7) As compensation for the use of the public property under this concession contract, Copel shall pay to the Federal Government, from the facility’s start of commercial operation until the 35th year of the concession, or as long as it runs the corresponding hydropower project, monthly installments equivalent to 1/12 of the annual proposed payment of R$643 (51% of 1,262), pursuant to article 6 of Concession Contract no. 001/07 - MME – UHE Mauá. These installments are restated annually or at the legally applicable intervals, according to the IPCA ( Índice de Preços ao Consumidor Amplo or Wide Customer Price Index ) inflation index. The calculation of present value was made taking into account an actual net discount rate of around 5.65% p.a., compatible with the estimated noncurrent rate and not related to the expected rate of return of the project. The present value of accounts payable related to the concession – use of public property at March 31, 2011 was R$ 11,151, recorded to noncurrent liabilities. 24.1.2 Colíder Hydroelectric Power Plant (Note 15.7) As compensation for the use of the public property under this concession contract, Copel shall pay to the Federal Government, from the facility’s start of commercial operation until the 35th year of the concession, or as long as it runs the corresponding hydropower project, monthly installments equivalent to 1/12 of the annual proposed payment of R$1.256, pursuant to article 6 of Concession Contract no. 001/11 - MME – UHE Colíder. 53 These installments are restated annually or at the legally applicable intervals, according to the IPCA ( Índice de Preços ao Consumidor Amplo or Wide Customer Price Index ) inflation index. The calculation of present value was made taking into account an actual net discount rate of around 7.74% p.a., compatible with the estimated noncurrent rate and not related to the expected rate of return of the project. The present value of accounts payable related to the concession – use of public property at March 31, 2011 was R$ 11,823, recorded to non current liabilities. 24.2 Elejor 24.2.1 Complexo Energético Fundão – Santa Clara – AHE’s Fundão e Santa Clara As payment for the use of the public property, referred to in this contract, Elejor will pay the Government, from the 6th until the 35th year of the concession, or whilst it exploits the hydro-electric activities, the value of the monthly installments equivalent to 1/12 of the proposed annual payment of R$ 19,000, in accordance with Bidding Confirmation Term, in accordance with clause six of Concession Contract 125/01 – ANEEL – Complexo Energético Fundão – Santa Clara – AHE’s Fundão e Santa Clara. The installments will be corrected annually or during a period permitted by legislation, based on the variation in the IPCA – Consumer Price index as from May 2001. The main amount on the date of signing the concession contract was R$ 570,000. This amount is corrected monthly by the variation in the IGP-M and offset against the monthly amounts paid, and as of March 31, 2011 amounted to R$ 1,062,265 (as of December 31, 2010, R$ 1,041,968). The original amount on the date of signing the contract was registered at the present value, which as of March 31, 2011, was recorded to liabilities for the amount of R$ 368,692 (R$ 358,834, as of December 31, 2010). The present value calculation was based on a real and net discount rate of approximately 11% p.a., compatible with the estimated long term rate, and not tied to the expected return from the project. This concession was granted on October 23, 2001, and the contract was signed on October 25, 2001 and the maturity date is anticipated for October 25,2036. 54 25 Other Accounts Payable . Consolidated 3.31.2011 12.31.2010 Current Liabilities Financial compensation for use of water resources 24,715 16,135 Public lighting fee collected 20,887 18,224 Customers 10,604 7,107 Reimbursements to customer contributions 7,022 7,027 Pledges in guarantee 6,076 5,946 Indemnity Apucaraninha indigenous community 2,827 2,759 Aneel investigation fee 1,486 1,638 Consortium partners 347 339 Advances received from customers 123 606 Insurance entities - 3,005 Other liabilities 5,853 8,522 79,940 71,308 Non current liabilities Other liabilities 164 - 164 - 26 Reserve for Contingencies The Company is a party to several labor, tax and civil claims filed before different courts. Copel’s management, based on the opinion of its legal counsel, maintains a reserve for contingencies in connection with lawsuits with probable chance of an unfavorable outcome. Changes in this reserve Conoslidated Balance as of Balance as of 12.31.2010 Recorded Reversals 3.31.2011 Tax Cofins (26.1) 234,563 - - - 234,563 Others taxes 86,916 18,767 (41,580) (19) 64,084 321,479 18,767 298,647 Labor 146,348 1,355 143,453 Employee Benefits 53,245 7,876 55,821 Civil Suppliers (26.2) 86,101 881 - - 86,982 Civil and administration claims 73,237 7,824 - (3,121) 77,940 Easements 9,065 165 (4) (429) 8,797 Condemnation and real estate (26.3) 132,709 7,193 - - 139,902 Customers 5,305 575 - (18) 5,862 306,417 16,638 319,483 Environmental claims 42 1 - 42 Regulatory (26.4) 38,847 6 34,176 866,378 44,643 851,622 55 Consolidated Balance as of Balance as of 12.31.2009 Recorded Reversals Settled 3.31.2010 Tax Cofins - - Others taxes 77,858 4,794 (1,159) - 81,493 77,858 4,794 - 81,493 Labor 123,259 16,557 136,018 Employee Benefits 35,172 4,739 - 39,907 Civil Suppliers 84,024 1,002 - - 85,026 Civil and administration claims 57,213 8,769 (21,684) (416) 43,882 Easements 14,902 843 (1,560) - 14,185 Condemnation and real estate 125,339 4,152 - (231) 129,260 Customers 5,324 79 - (15) 5,388 286,802 14,845 277,741 Environmental claims 10 1 - - 11 Regulatory 37,010 45 - - 37,055 560,111 40,981 572,225 Parent Company Balance as of Balance as of 12.31.2010 Recorded Reversals 3.31.2011 Tax Cofins (26.1) 234,563 - - 234,563 Others taxes 45,718 580 (10,713) 35,585 280,281 580 270,148 Civil 7,883 1,227 9,109 Regulatory (26.4) 10,296 - 10,296 298,460 1,807 289,553 Parent Company Balance as of Balance as of 12.31.2009 Registered Reversals 3.31.2010 Tax Cofins - - Others 44,357 3,911 (274) 47,994 44,357 3,911 47,994 Civil 328 4,158 - 4,486 Regulatory 9,249 - - 9,249 53,934 8,069 61,729 Lawsuits with Likelihood of Losses deemed as probable Details of the nature of the claims defended by the Company as of March 31, 2011 are consistent with those reported in Note 28 of the Annual Financial Statements as of December 31, 2010. 26.1 COFINS - Contribuição para o Financiamento da Seguridade Social Lawsuit no. 10980.004398/2010-09 – Curitiba Federal Revenue Service Office. In the second half of 2010, the 4th District Federal Court’s ruling favorable to the Federal Government in lawsuit no. 2000.04.01.100266-9 became final, overturne the ruling in lawsuit no. 95.0011037-7 which had recognized the Company’s immunity from payment of COFINS tax. As a result of this ruling, on December 7, 2010 the Federal Revenue Service Office in Curitiba issued Notice no.9/2010 to Copel, requesting payment of COFINS tax from August 1995 to December 1996 56 This charge arises from the understanding by the Brazilian Federal Revenue Services that Copel had declared through DCTF and/or DIPJ, at the appropriate time, that it had a debtor balance for the amount of R$ 40,678 for Cofins in the period charged, and that the liability period for the tax authorities to collect this tax credit had been suspended as from the time of the sentence for the injunction 95.0011037-7, which recognized the Company’s immunity from paying Cofins, but that this was rescinded by the sentence passed by the Federal Regional Courts from the 4th Region in the sentence for process 2000.04.01.100266-9. This understanding by the Federal Revenue Service and the complexity and peculiarity of the facts and of the legal matter involved have led the Chief Legal Office’s to consider the principal amount of R$ 40,246 a probable loss. On the other hand, the Company argues in its defense that the declarations contained in its tax liability statements were not acknowledgements of debt, because the liabilities at hand were already under legal dispute (lawsuit no. 95.0011037-7), and that the Federal Revenue Service’s right to collect had already lapsed. Finally, it is important to state that liability has been suspended for the tax credit, object of this administrative process, according to the terms of art. 151, IV, of the National Tax Code, under the preliminary order granted in the injunction 5005264-27.2011.404.7000, being decided in the lower federal courts for Curitiba, filed by Companhia Paranaense de Energia. Lawsuit no. 10980.720458/2011-15 – Curitiba Federal Revenue Service Office. In the second half of 2010, the 4th District Federal Court’s ruling favorable to the Federal Government in lawsuit no. 2000.04.01.100266-9 became final, overturning the ruling in lawsuit no. 95.0011037-7 which had recognized the Company’s immunity from payment of COFINS tax. As a result of this sentence, the Federal Revenue Services filed the assessment, through which it intends to demand payment of Cofins for the period from October 1998 to June 2001, as a result of rescission claim 2000.04.01.100266-9 being accepted as legally valid. The Federal Revenue Services understands that the sentence for the Rescission Claim had suspended the liability period for constituting the aforementioned tax credit. This understanding of the Federal Revenue Services, together with the complexity and peculiarity of both the facts and the legal question involved in the process, explains the Legal Director’s decision to consider the principal amount of R$ 194,317 as representing a probable loss. Nevertheless, the Company has argued in its defense, that the Federal Government no longer has the right to constitute this tax credit, given the lack of timely constitution of the tax credit, to prevent the liability period from lapsing. 26.2 Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. The companies Rio Pedrinho Energética S.A. and Consórcio Salto Natal Energética S.A. required the filing of the arbitration proceedings with the Chamber of Arbitrage of the Getúlio Vargas Foundation, through which they plead the payment of the overdue installment values, as well as the cancellation fines, related to the electric energy purchase and sale agreements signed with Copel Distribuição. The arbitrage proceedings were judged to be valid and, consequently, Copel Distribuição was sentenced to pay the claimed amounts plus the attorney’s fees. The Company has filed for a court order making the arbitration ruling void. 57 Given that both companies have identified the pledged amounts (R$ 35,913 on June 17, 2010, R$ 22,823 on October 1, 2009 and R$ 11,833 on February 03, 2010), the legal directors have continued to classify the action as representing a probable loss, highlighting that the same bank bond letters were presented as guarantee for the amounts identified, and thus what remains, besides the legal discussion in question, is the possibility of execution of any remaining balance that may be determined as a result of the legal actions in question, which is the reason why management decided to record a financial provision for the legal claims, for the original value of the debts corrected to March 31, 2011, which amounts to R$ 101,941. Of this amount, R$14,959 has been recorded to suppliers. 26.3 Ivaí Engenharia de Obras S.A. In the declaratory action that was considered in the lower Treasury Courts for Curitiba, recognized the right of the company Ivai to receive credits from Copel Geração e Transmissão as a result of executing contract D-01, the object of which was to execute deviation works from the River Jordão, and consisting of the amount to compensate for the supposed financial imbalance from this contract. Based on this decision, Ivai filed a collection claim, which was considered by the 4th Treasury Courts for Curitiba, and the sentenced, which is being contested by Copel, determined the payment of R$ 180,917, which is the historic value as of October 31, 2005, which should be corrected by the average between the INPC and the IGP-DI, plus interest for late payment of 1% per month, from this date, as well as the legal fees, which amount to 3.2% of this amount. With respect to the dispute in question, in the Writ of Prevention in the report from the state secretary Castro Meira, filed with the STJ under number 15.372 – PR, an injunction was granted in favor of Copel to attribute a suspensive effect for the collection process in question, which also resulted in the suspension of the provisionary execution that had been filed by Ivai. The Special Appeal received in the collection action is awaiting judgment, which is also in the report from the state secretary Castro Meira, filed under number 1096906. In summary, given the peculiarities of the process in question, the Legal Directors consider this demand to represent a probable loss. Consequently, a financial provision has been recorded for this legal claim at March 31, 2011, for the amount of R$ 120,664. 26.4 Regulatory The Company is discussing, in the administrative and judicial spheres, notifications from the Regulatory Body regarding possible non compliance with regulatory norms, amongst others, the amount of R$33,812, which refers to legal actions involving Companhia Estadual de Energia Elétrica - CEEE and Dona Francisca Energética S.A., against Aneel Order number 288/02. The probable successful outcome of the actions referred to above will result in alterations to the accounting registers of CCEE, which will require provisions to be recorded for these amounts, given that Copel will actioned to settle the amounts for which it is responsible. 58 Possible Actions Consolidated 3.31.2011 12.31.2010 Tax 1,155,435 1,049,099 Labor 131,684 115,626 Employee Benefits 35,243 32,796 Civil 148,522 141,233 Regulatory (a) 149,122 1,629,001 1,620,006 2,967,755 a) Mercado Atacadista de Energia – MAE was extinct, and on November 12, 2004, its activities, its assets and liabilities were absorbed by CCEE, which was incorporated in the form of a private corporate entity, under regulation and investigation by Aneel. The data on sales of energy by Copel Distribuição, considered in the accounting records of MAE, now CCEE, were not recognized by the Company as being effective and definitive for the years 2000, 2001 and the first quarter of 2002. These data were calculated based on criteria and amounts that take into consideration decisions by the regulatory agency, which are being contested, and the Company has forwarded, via administrative and legal means, measures against such decisions. The claim is based mainly on the fact that the Company had sold energy, which should not act as the basis for the calculation prepared by the regulatory body, to comply exclusively with contracts with customers located in the market for the South east region. At December 31, 2010, the estimated amount for the differences in the calculation was approximately R$1,473,000, which had not been recognized by the Company to liabilities - suppliers. At March 31, 2011, Management, based on the decision given by the lower courts in favor of the Company and supported by the opinion given by its legal advisors, considered the chances of loss from the final decision for these legal processes to be remote. 27 Shareholders' Equity 27.1 Equity attributable to Parent Company 27.1.1 Stock Capital As of March 31, 2011, Copel’s paid-in share capital was R$ 6,910,000. The different classes of shares (with no par value) and main shareholders are detailed below: In shares Shareholders Common Classe A Preferred Classe B Preferred Total % State fo Paraná 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDESPAR 38,298,775 26.41 - - 27,282,006 21.27 65,580,781 23.96 Eletrobras 1,530,774 1.06 - 1,530,774 0.56 Free Float: BM&FBOVESPA 19,492,027 13.44 129,439 33.28 59,916,518 46.72 79,537,984 29.07 NYSE 128,395.000 0.09 - - 40,842,757 31.85 40,971,152 14.97 Latibex - 143,797 0.11 143,797 0.05 Municipalities 178,393.000 0.12 12,797 3.29 - - 191,190 0.07 Other shareholders 374,118.000 0.25 246,709 63.43 36,633 0.04 657,460 0.24 145,031,080 100.00 388,945 100.00 128,235,350 100.00 273,655,375 100.00 (1) São Paulo Stock, Commodities, and Futures Exchange (2) New York Stock Exchange (3) Latin American Exchange in Euros, related to the Madrid Exchange The market value of Company stock as of March 31, 2011 is shown below: 59 Number of shares Market value Common shares 145,031,080 5,727,337 Class A preferred shares 388,945 16,340 Class B preferred shares 128,235,350 5,733,215 273,655,375 11,476,892 Each common share entitles its holder to one vote in the general shareholders’ meetings. Preferred shares, which do not carry voting rights, are divided into classes A and B. Class “A” preferred shares have priority in the reimbursement of capital and the right to non-cumulative annual dividends of 10%, calculated proportionately to the capital represented by the shares of this class, paid until December 31, 2010. Class “B” preferred shares have priority in the reimbursement of capital and the right to the distribution of minimum dividends, calculated as 25% of adjusted net income, pursuant to the corporate legislation and to the Company’s by-laws, calculated proportionately to the capital represented by the shares of this class. Class “B” shareholders have priority only over the common shareholders in the distribution of mandatory dividends, which shall only be paid out of the remaining net income after the payment of priority dividends to class “A” shareholders. According to Article 17 and following paragraphs of Federal Law 6,404/76, dividends paid to preferred shares must be at least 10% higher than those paid to common shares. 27.1.2 Shareholder Breakdown C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 3.31.2011 (in shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639.000 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 OTHER SHAREHOLDERS 21,703,707 14.96 388,945 100.00 100,939,705 78.71 123,032,357 44.96 TOTAL 145,031,080 100.00 388,945 100.00 128,235,350 100.00 273,655,375 100.00 Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100,0% owned by the Federal Government. It holds a shareholders' agreement with the State Government. C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 3.31.2011 (in shares) SHAREHOLDING POSITION OF THE HOLDERS OF MORE THAN 5% OF EACH CLASS OF STOCK (ENTITIES AND INDIVIDUALS) SHAREHOLDERS Common shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % CONTROLLING SHAREHOLDERS STATE OF PARANÁ 85,028,598 58.63 - - 13,639 0.01 85,042,237 31.08 BNDES PARTICIPAÇÕES S.A. - BNDESPAR 38,298,775 26.41 - - 27,282,006 21.28 65,580,781 23.96 CREDIT SUISSE HEDGING-GRIFFO CV S.A (FUNDS) 9,774,900 6.74 - - 175,830 0.14 9,950,730 3.64 BARCLAYS PLC. (FUNDS) - 7,817,189 6.10 7,817,189 2.86 OTHER SHAREHOLDERS 11,928,807 8.23 394,801 100.00 92,940,830 72.47 105,264,438 38.47 TOTAL 145,031,080 100.00 394,801 100.00 128,229,494 100.00 273,655,375 100.00 Obs.: BNDES Participações S.A. - BNDESPAR is a public company, wholly-owned by Banco Nacional de Desenvolvimento Social - BNDES, which is 100,0% owned by the Federal Government. It holds a shareholders' agreement with the State Government. 60 C O M P A N H I A P A R A N A E N S E D E E N E R G I A - C O P E L As of 3.31.2010 (in shares) CONSOLIDATED SHAREHOLDING POSITION OF THE MAJORITY SHAREHOLDERS AND SENIOR MANAGEMENT OF THE COMPANY AND FREE-FLOATING STOCK SHAREHOLDERS Common shares Class A Preferred Shares Class B Preferred Shares Total Shares % Shares % Shares % Shares % MAJORITY SHAREHOLDER 123,327,373 85.04 - - 27,295,645 21.29 150,623,018 55.04 S. MANAGEMENT BOARD OF DIRECTORS 9 0.00 - 9 0.00 BOARD OF OFFICERS 102 0.00 - 102 0.00 OTHER SHAREHOLDERS 21,703,596 14.96 394,801 100.00 100,933,849 78.71 123,032,246 44.96 TOTAL 145,031,080 100.00 394,801 100.00 128,229,494 100.00 273,655,375 100.00 FREE-FLOAT 21,703,596 14.96 394,801 100.00 100,933,849 78.71 123,032,246 44.96 27.1.3 Equity Valuation Adjustments The Company recognized the fair value adjustment of its property, plant and equipment of the date of the first-time adoption of the IFRSs. A counterpart entry to this adjustment, net of deferred income tax and social contribution, was recorded in the equity valuation adjustments account, under equity. The realization is accounted for in the retained earnings account, as depreciation and write-off of the property, plant, and equipment fair value adjustment are recorded to income. 27.1.4 Basic and diluted profit per share . Parent Company 3.31.2011 3.31.2010 Basic and diluted numerator Basic and diluted net income per share category, attributable to parent company Class A preferred shares 567 478 Class B preferred shares 186,826 155,082 Common shares 192,088 159,455 379,481 315,015 Basic and diluted denominator Weighted average number of shares (in thousands) Class A preferred shares 389,202 394,829 Class B preferred shares 128,235,093 128,229,466 Common shares 145,031,080 145,031,080 273,655,375 273,655,375 Basic and diluted earning per share attributable to Parent Company Class A preferred shares 1.4568 1.2106 Class B preferred shares 1.4569 1.2094 Common shares 1.3245 1.0995 61 The weighted average amount of common shares used in the calculation of the basic earnings per share is reconciliated with the weighted average amount of common shares used in the calculation of diluted earnings per share, since there are no financial instruments with diluting potential. 27.2 Equity attributable to non-controlling interest Consolidated Compagas Elejor UEG Araucária Total As of December 31, 2010 95,393 41,464 128,846 265,703 Reimbursement of advance for future capital increase - AFAC - (9,024) - (9,024) Proposed dividends - Results for the period 4,517 956 (125) 5,348 As of March 31, 2011 99,910 33,396 128,721 262,027 Consolidated Compagas Elejor UEG Araucária Total As of December 31, 2009 91,478 6,634 130,253 228,365 Funds for capital increase - 54,000 - 54,000 Proposed dividends (426) - - (426) Results for the period 4,455 1,736 (1,847) 4,344 As of March 31, 2010 95,507 62,370 128,406 286,283 28 Operating Revenues Consolidated Gross PIS/Pasep Regulatory Service tax Net revenues & Cofins taxes ICMS (VAT) charges (ISSQN ) revenues 3.31.2011 Electricity sales to final customers 903,233 (83,672) (241,263) (7,123) - 571,175 Electricity sales to distributors 415,950 (38,875) (76) (15,745) - 361,254 Charges for the use of the main transmission grid 1,235,737 (111,809) (305,637) (158,498) - 659,793 Construction revenues 120,566 - 120,566 Revenues from telecommunications 36,338 (1,950) (5,925) - (224) 28,239 Distribution of piped gas 72,521 (6,438) (9,121) - (8) 56,954 Other operating revenues 34,109 (3,225) - (2,383) (252) 28,249 2,818,454 1,826,230 Consolidated Gross PIS/Pasep Regulatory Service tax Net revenues & Cofins taxes ICMS (VAT) charges (ISSQN ) revenues 3.31.2010 Electricity sales to final customers 881,885 (81,721) (239,268) (7,233) - 553,663 Electricity sales to distributors 380,486 (36,136) (76) (5,841) - 338,433 Charges for the use of the main transmission grid 965,769 (89,136) (234,109) (137,566) - 504,958 Construction revenues 143,317 - 143,317 Revenues from telecommunications 29,998 (1,687) (5,365) - (200) 22,746 Distribution of piped gas 70,856 (5,858) (8,949) - (1) 56,048 Other operating revenues 28,402 (3,796) - (2,295) (250) 22,061 2,500,713 1,641,226 28.1 Regulatory Charges . Consolidated 3.31.2011 3.31.2010 Fuel Consumptuon Account (CCC) 83,117 58,561 Energy Development Account (CDE) 62,331 56,753 Global Reversal Reserve (RGR) 18,442 19,460 Research and Development and Energy Efficiency Programs - R&D and EEP 16,415 15,139 Other charges 3,444 3,022 183,749 152,935 62 28.2 Power sales to final customers and use of the power grid by customer category Consolidated Electicity sales to final customers Use of the power grid 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Residential 303,988 299,032 378,777 304,692 Industrial 289,798 280,692 328,926 251,996 Commercial, services and other activities 206,185 198,629 272,906 203,434 Rural 43,347 41,865 56,972 42,546 Public agencies 24,251 24,291 31,891 24,720 Public lighting 16,457 19,305 26,058 19,672 Public services 19,207 18,071 25,255 18,398 Free consumers - - 48,776 37,692 Basic Network, BN connections, and connection grid - - 760 657 Operation and maintenance (O&M) revenues - - 10,610 11,148 Effective interest revenues - - 54,806 50,814 903,233 881,885 1,235,737 965,769 28.3 Power sales to distributors Consolidated 3.31.2011 3.31.2010 Agreements for Power Trade on the Regulated Market - CCEAR (auction) 312,497 283,167 Bilateral contracts 54,875 53,828 Electric Energy Trading Chamber - CCEE 48,578 43,491 415,950 380,486 28.4 Other operating revenues Consolidated 3.31.2011 3.31.2010 Leases and rents 21,996 16,560 Revenues from services 9,722 9,836 Charged service 1,542 1,953 Other revenues 849 53 34,109 28,402 29 Operating Costs and Expenses Consolidated operating costs and expenses are broken down below: Costs of Sales General and Other Nature of costs and expenses goods and/or expenses administrative rev. (exp.), Total services expenses net Consolidated 3.31.2011 Electricity purchased for resale (29.1) (544,821) - - - (544,821) Use of main distribution and transmission grid (29.2) - - - (154,184) Personnel and management (29.3) (143,898) (1,538) (39,833) - (185,269) Pension and healthcare plans (Note 21) (169) (6,894) - (31,452) Materials and supplies (29.4) (18,457) (64) (2,343) - (20,864) Raw materials and supplies for power generation (6,633) - - - (6,633) Natural gas and supplies for the gas business - - - (34,499) Third-party services (29.5) (58,669) (7,730) (17,437) - (83,836) Depreciation and amortization (126,821) (10) (6,796) (371) (133,998) Accruals and provisions (29.6) - (5,093) - 7,327 2,234 Construction cost (a) (120,082) - - - (120,082) Other costs and expenses (29.7) 2,976 1,317 (22,482) (41,460) (59,649) 63 Costs of Sales General and Other Nature of costs and expenses goods and/or expenses administrative rev. (exp.), Total services expenses net Consolidated 3.31.2010 Electricity purchased for resale (29.1) (466,079) - - - (466,079) Use of main distribution and transmission grid (29.2) - - - (142,111) Personnel and management (29.3) (140,462) (1,183) (33,938) - (175,583) Pension and healthcare plans (Note 21) (138) (5,348) - (26,066) Materials and supplies (29.4) (15,137) (463) (1,790) - (17,390) Raw materials and supplies for power generation (5,559) - - - (5,559) Natural gas and supplies for the gas business - - - (34,151) Third-party services (29.5) (52,221) (7,534) (14,498) - (74,253) Depreciation and amortization (132,813) (2) (5,986) (957) (139,758) Accruals and provisions (29.6) - (5,714) - (16,976) (22,690) Construction cost (a) (143,307) - - - (143,307) Other costs and expenses (29.7) (1,230) 1,261 (9,868) (42,288) (52,125) The parent company’s operating costs and expenses comprise the following: General and Other Nature of costs and expenses administrative rev. (exp.), Total expenses net Parent Company 3.31.2011 Personnel and management (29.3) (1,652) - (1,652) Pension and healthcare plans (133) - (133) Materials and supplies (11) - (11) Third-party services (29.5) (823) - (823) Depreciation and amortization - (189) (189) Accruals and provisions (29.6) - 8,907 8,907 Other operating expenses (7,408) - (7,408) 8,718 General and Other Nature of costs and expenses administrative rev. (exp.), Total expenses net Parent Company 3.31.2010 Personnel and management (29.3) (1,568) - (1,568) Pension and healthcare plans (62) - (62) Materials and supplies (3) - (3) Third-party services (29.5) (867) - (867) Depreciation and amortization - (189) (189) Accruals and provisions (29.6) - (7,795) (7,795) Other operating expenses (440) - (440) a) The table below features the balances of construction costs allocated to the respective expense categories: . Consolidated 3.31.2011 3.31.2010 Personnel and management 14,412 11,238 Materials and supplies 71,358 87,035 Third-party services 30,217 38,383 Other 4,095 6,651 120,082 143,307 64 29.1 Electricity purchased for resale . Consolidated 3.31.2011 3.31.2010 Eletrobrás - Centrais Elétricas Brasileiras S.A. (Itaipu) 110,116 122,468 Furnas Centrais Elétricas S.A. - auction 97,045 86,000 Companhia Hidro Elétrica do São Francisco - Chesf - auction 86,584 81,542 Itiquira Energética S.A. 36,803 29,224 Companhia Energética de São Paulo - Cesp - auction 33,156 30,996 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte - auction 28,641 30,622 Program for incentive to alternative energy sources - Proinfa 25,661 28,273 Petróleo Brasileiro S.A. - Petrobras - auction 19,204 16,324 Electric Energy Trading Chamber - CCEE 17,312 6,347 Dona Francisca Energética S.A. 15,905 14,814 Companhia Energética de Minas Gerais - Cemig - auction 13,692 12,762 Companhia de Geração Térmica de Energia Elétrica - Eletrobras CGTEE - auction 10,387 2,156 Cia. Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE - auction 9,803 12,065 Light S.A. - auction 7,429 6,997 ThyssenKrupp CSA Companhia Siderúrgica - UTE Atlântico - auction 7,284 - Tractbel Energia S.A. - auction 5,451 5,074 Duke Energy International, Geração Paranapanema S.A. - auction 5,054 4,712 (-) PIS/Pasep/Cofins taxes on electricity purchased for resale (52,124) Others - auction 52,946 27,827 544,821 466,079 65 29.2 Use of main transmission grid . Consolidated 3.31.2011 3.31.2010 Furnas Centrais Elétricas S.A. 31,668 32,911 Companhia Hidro Elétrica do São Francisco - Chesf 14,717 15,695 Cia Transmissora de Energia Elétrica Paulista - Cteep 18,361 17,238 Eletrosul Centrais Elétricas S.A. 10,231 11,928 Centrais Elétricas do Norte do Brasil S. A. - Eletronorte 13,648 11,289 Companhia Energética de Minas Gerais - Cemig 5,583 7,410 Novatrans Energia S.A. 5,483 5,165 National System Operator - ONS 5,006 5,115 TSN Transmissora Nordeste Sudeste de Energia S.A. 5,510 5,099 Cia Estadual de Geração e Transmissão de Energia Elétrica S.A. - CEEE 4,366 4,608 Empresa Amazonense de Transmissão de Energia - Eate 4,577 4,298 ATE II Transmissora de Energia S.A. 2,347 2,206 Empresa Norte de Transmissão de Energia S.A. - Ente 2,332 2,183 Itumbiara Transmissora de Energia Ltda 2,212 2,080 Expansion Transmissora de Energia Elétrica S.A. 2,093 1,990 Empresa Transmissora de Energia Oeste Ltda - Eteo 1,872 1,812 STN Sistema de Transmissão Nordeste S.A 1,834 1,753 ATE Transmissora Energia S.A 1,537 1,453 NTE Nordeste Transmissora de Energia S.A 1,629 1,552 Arthemis Transmissora de Energia S.A 997 927 Integração Transmissão Energia - Intesa 1,473 1,367 ATE III Transmissora Energia S.A 1,276 1,121 Serra Mesa Transm. Energia Ltda. - SMTE 1,393 1,132 LT Triângulo S.A. 1,249 1,176 Empresa Paraense Transmissão de Energia S/A - Etep 1,043 1,033 SC Energia - Empresa Transmissora Energia Sta Catarina 1,148 1,123 IENNE - Interligação Elétrica Norte Nordeste 672 - System Service Charges - ESS 7,079 1,864 (-) PIS/Pasep/Cofins taxes on charges for use of power grid (15,908) Others 14,923 12,491 154,184 142,111 29.3 Personnel and Management Expenses . Parent Company Consolidated 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Personnel Wages and salaries - - 129,701 117,589 Social charges on payroll - - 46,549 42,921 - - 176,250 160,510 Profit sharing - - 16,507 16,259 Meal assistance and education allowance - - 16,629 14,881 Compensation - Voluntary termination Program/retirement - - 1,821 1,259 - - 211,207 192,909 (-) Transfers to construction in progress (a) - - (28,282) (19,778) - - 182,925 173,131 Management Wages and salaries 1,304 1,241 1,928 2,061 Social charges on payroll 348 327 416 391 1,652 1,568 2,344 2,452 1,652 1,568 2,344 2,452 1,652 1,568 185,269 175,583 a) Amount related to the allocation of construction in progress direct labor, not taking into account administrative expenses. 66 29.4 Materials and Supplies . Consolidated 3.31.2011 3.31.2010 Materials for the electric system 7,990 5,074 Fuel and vehicle parts 5,445 4,940 Clothing and uniforms 451 686 Cleaning and preservation 160 124 Cafeteria supplies 2,151 1,613 Materials for civil construction 998 699 Office supplies 1,159 1,082 Safety supplies 739 398 Tools 297 438 Lodging supplies 354 315 IT equipment 161 257 Other materials 959 1,764 20,864 17,390 29.5 Services from third-parties . Parent Company Consolidated 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Transmission grid - - 23,113 20,246 Meter reading and bill delivery - - 6,675 3,843 Technical, scientific and administrative consulting 162 287 4,498 2,802 Authorized and registered agents - - 6,510 5,699 Data processing and transmission - - 5,410 4,551 Administrative support services - - 4,610 4,337 Security - - 4,526 3,980 Travel 32 20 3,432 2,731 Telephone services - - 2,036 3,508 Civil maintenance services - - 2,327 2,458 Upkeep of right of way areas - - 2,592 2,097 Personnel training - - 1,112 977 Customer service - - 1,836 1,742 Services in "green areas" - - 2,127 1,441 Vehicle maintenance and repairs - - 1,380 1,147 Satellite communications - - 278 1,432 Cargo shipping - - 1,198 831 Telephone operator - - 887 778 Postal services - - 1,066 4,635 Auditing 291 400 543 691 Advertising 23 29 250 237 Other services 315 131 7,430 4,090 823 867 83,836 74,253 67 29.6 Accruals and provisions . Parent Company Consolidated 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Allowance for doubtful accounts - - 5,093 5,714 Reserve (reversals) for risks (Note 26) Tax (10,133) - (22,813) 3,635 Labor - - 1,080 15,463 Employee benefits - - 7,326 4,739 Suppliers - - 881 1,002 Civil and administrative claims 1,226 3,637 7,824 (12,915) Temporary workers - - 161 775 Condemnation and real estate 2,308 4,152 Customers - - 575 79 Environmental - - 1 1 Regulatory - 4,158 (4,670) 45 7,795 16,976 7,795 22,690 29.7 Other operating costs and expenses . Consolidated 3.31.2011 3.31.2010 Financial compensation for use of water resources 36,370 30,286 Indemnities 12,331 2,684 Taxes 5,592 4,985 ANEEL inspection fee 4,589 4,999 Leases and rents 4,328 2,797 Insurance 1,988 1,883 Own power consumption 1,869 1,581 Advertising 1,314 1,011 Losses in the decommissioning and disposal of assets 22 6,114 Sports incentives, Rouanet Law and fund for the rights of children and teenagers - FIA - 375 Provision for losses - receivables related to concession 3,269 Recovery of costs and expenses (11,302) Other costs and expenses, net 3,611 3,443 59,649 52,125 68 30 Financial Income (Expenses) . Parent Company Consolidated 3.31.2011 3.31.2010 3.31.2011 3.31.2010 Financial revenues Return on financial investments held for sale 1,990 10,068 56,292 35,046 Return on financial investments held until maturity - 42 1,498 913 Monetary variation of receivables related to concession - - 45,480 32,839 Monetary variation of CRC transfer (Note 6) - - 32,905 33,250 Return on CRC transfer (Note 6) - - 21,570 20,184 Penalties on overdue bills - - 17,769 20,163 Interest on prepaid taxes 2,835 1,700 4,424 2,222 Fines - - 3,488 2,264 Interest and commissions on loan agreements 25,189 18,725 - - Other financial revenues 87 - 603 625 30,101 30,535 184,029 147,506 (-) Financial expenses Debt charges 26,197 20,000 33,421 29,959 Monetary variation of payables related to concession - use of public property - - 20,104 9,276 Monetary and exchange variations - - 5,298 10,450 Interest on R&D and EEP - - 4,190 3,462 Interest on tax installments 1,801 2,442 2,838 3,867 IOF tax - - 1,931 3,484 Other financial expenses 2 - 5,887 1,141 28,000 22,442 73,669 61,639 2,101 8,093 110,360 85,867 31 Operational Segments 31.1 Products and services which generate revenues for the reporting segment The Company operates in five reporting segments identified by management, through the Chief Executive Office and the chief offices of each business area, taking into consideration the regulatory environments, the strategic business units, and the different products and services. These segments are managed separately, since each business and each company requires different technologies and strategies. During the quarter ended March 31, 2011 all sales were made within Brazilian territory. We have not identified any Company customer who individually accounts for more than 10% of total net revenues during the quarter ended March 31, 2011. The Group’s reporting segments are: power generation and transmission (GET) – this segment comprises the generation of electric energy from hydraulic, wind, and thermal projects, the transport and transformation of the power generated by the Company, and the construction, operation, and maintenance of all power transmission substations and lines. This segment operates through Copel Geração e Transmissão, Elejor, UEG Araucária and Centrais Eólicas do Paraná; power distribution and sales (DIS) – this segment comprises the distribution and sale of electric energy, the operation and maintenance of the distribution infrastructure, and related services. It operates through Copel Distribuição; telecommunications (TEL) – this segment comprises telecommunications and general communications services. It operates through Copel Telecomunicações; 69 gas – this segment comprises the public service of piped natural gas distribution. It operates through Compagás; and holding Company (HOL) - this segment comprises participation in other companies. It operates through Copel and Dominó Holdings. The Company evaluates the performance of each segment based on information derived from accounting records. The accounting policies of the operational segments are the same as those described in the summary of main accounting practices and record transactions between segments as transactions with third-parties, i.e., at current market prices. Assets per reporting segment Assets GET DIS TEL GÁS HOL Eliminations Consolidated Total assets 7,023,591 305,605 260,272 13,287,307 18,206,241 Current assets 1,893,988 2,063,621 45,362 61,343 1,035,317 4,161,095 Cash and cash equivalents 1,351,630 719,453 3,249 29,610 48,582 (360,604) 1,791,920 Finanical investments - securities 130,623 32,636 - - 176 360,626 524,061 Restricted Finanical investments - collaterals and escrow accounts 2 201 - 253 - - 456 Trade accounts receivable 257,015 970,130 24,992 26,652 - (43,831) 1,234,958 Dividends receivable 5,105 - - - 894,104 (894,241) 4,968 CRC tranferred to State Government of Paraná - 60,163 - 60,163 Receivable related to concession 60,292 - 60,292 Other receivables 54,259 131,955 1,757 700 2 (486) 188,187 Inventories 24,039 87,915 12,463 1,367 - - 125,784 Income tax and social contribution 4,887 21,412 13 1,729 92,430 - 120,471 Other current recoverable taxes 4,712 29,430 2,740 564 - - 37,446 Prepaid expenses 1,424 10,326 148 468 23 - 12,389 Noncurrent assets 8,156,874 4,959,970 260,243 198,929 12,251,990 14,045,146 Long term assets 1,014,798 3,685,971 15,101 27,597 1,458,404 5,093,108 Finanical investments 5,446 25,688 - 1,894 - - 33,028 Trade accounts receivable - 42,619 - 14,484 - (14,484) 42,619 CRC tranferred to State Government of Paraná - 1,299,584 - 1,299,584 Judicial deposits 18,816 151,131 667 223 223,312 - 394,149 Receivable related to concession 840,443 1,762,945 - 2,603,388 Advances to suppliers - - - 9,997 - - 9,997 Other receivables 1,878 3,262 - 164 - - 5,304 Income tax and social contribution 12,907 - 12,907 Other current recoverable taxes 15,858 61,674 7,761 - - - 85,293 Deferred Income tax and social contribution 114,200 339,068 6,673 835 144,488 - 605,264 Receivable from other related parties 5,250 - - - 1,090,604 (1,094,279) 1,575 Investments 390,019 4,232 - - 10,793,586 494,885 Property, plant and equipment, net 6,493,190 - 231,703 - - - 6,724,893 Intangible assets 258,867 1,269,767 13,439 171,332 - 18,855 1,732,260 70 Liabilities per reporting segment LIABILITIES GET DIS TEL GÁS HOL Eliminations Consolidated TOTAL LIABILITIES 10,050,862 7,023,591 305,605 260,272 13,287,307 18,206,241 CURRENT LIABILITIES 986,609 1,543,441 37,573 47,938 826,235 2,497,463 Payroll and labor provisions 44,508 129,228 11,848 2,967 188 - 188,739 Suppliers 193,071 453,667 10,891 27,566 758 (44,229) 641,724 Income tax and social contribution 76,964 98,896 733 - - - 176,593 Other taxes 13,752 236,192 2,465 2,754 46,530 (88) 301,605 Loans and financing 41,373 18,488 - 4,780 9,435 (5,797) 68,279 Debentures - 605,459 - 605,459 Dividends payable 518,245 355,968 10,474 9,628 163,556 (894,241) 163,630 Post employment benefits 6,238 16,075 1,026 - 78 - 23,417 Customer charges payable 4,911 52,262 - 57,173 Research and development and energy efficiency 16,252 133,466 - 149,718 Payable related to concession - use of public property 41,186 - 41,186 Other accounts payable 30,109 49,199 136 243 231 22 79,940 NON CURRENT LIABILITIES 2,395,949 2,001,412 16,432 8,437 719,525 4,038,789 Associated and subsidiary companies 303,803 730,764 - - 3,675 (1,038,242) - Suppliers 150,851 - (14,484) 136,367 Taxes 505 2,957 - - 21,157 - 24,619 Deferred Income tax and social contribution 822,604 47,204 - 6,715 25,297 - 901,820 Loans and financing 414,893 531,062 - - 379,840 (50,240) 1,275,555 Post employment benefits 107,205 269,332 16,197 1,165 - - 393,899 Research and development and energy efficiency 28,337 75,724 - 104,061 Payable related to concession - use of public property 350,682 - 350,682 Other accounts payable - - - 164 - - 164 Provisions for legal claims 217,069 344,369 235 393 289,556 - 851,622 SHAREHOLDERS' EQUITY 6,668,304 3,478,738 251,600 203,897 11,741,547 11,669,989 Attributable to owners of the parent company Capital 4,285,945 2,624,841 194,755 135,943 7,023,368 (7,354,852) 6,910,000 Capital reserves 73,954 - (73,954) - Equity evaluation adjustments 1,519,901 11,821 - - 1,541,688 (1,536,705) 1,536,705 Legal reserve 182,162 108,500 3,521 14,636 494,005 (324,522) 478,302 Profit retention reserve 145,366 570,007 43,086 31,172 2,072,940 (806,045) 2,056,526 Unrealized income reserve 191,899 (191,899) - Proposed additional dividends 351,866 - - 12,927 25,779 (364,793) 25,779 Accumulated income (losses) 109,110 163,569 10,238 9,219 391,868 (283,354) 400,650 Attributable to non controlling interest - 262,027 262,027 Statement of income per reporting segment STATEMENT OF INCOME GET DIS TEL GÁS HOL Eliminations Consolidated OPERATIONAL INCOME 562,585 1,263,303 37,919 62,866 - 1,826,230 Electricity sales to final customers - third-parties 25,592 545,583 - 571,175 Electricity sales to final customers - between segments - 1,336 - - - (1,336) - Electricity sales to distributors - third-parties 347,537 13,717 - 361,254 Electricity sales to distributors - between segments 67,184 - (67,184) - Use of the power grid - third-parties 59,929 599,864 - 659,793 Use of the power grid - between segments 17,170 3,278 - - (20,448) - Construction revenues 29,801 85,810 - 4,955 - - 120,566 Telecommunications services to third-parties - - 28,239 - - - 28,239 Telecommunications services between segments - - 9,680 - (9,680) - Distribution of piped gas - - - 56,954 - - 56,954 Other operating revenues from third-parties 13,929 13,363 - 957 - - 28,249 Other operating revenues between segments 1,443 352 - - - (1,795) - OPERATIONAL COSTS AND EXPENSES 100,443 Electricity purchased for resale (21,279) (590,726) - - - 67,184 (544,821) Charges for the use of the power grid (122,739) - - - 20,448 (154,184) Personnel and management (44,717) (124,794) (10,739) (3,365) (1,654) - (185,269) Pension and healthcare plans (7,858) (21,739) (1,480) (242) (133) - (31,452) Materials and supplies (2,875) (17,270) (362) (346) (11) - (20,864) Raw materials and supplies for generation - (6,633) Natural gas and supplies for gas business - - - (34,499) - - (34,499) Third party services (20,816) (68,276) (3,784) (2,534) (944) 12,518 (83,836) Depreciation and amortization (78,428) (46,377) (5,697) (3,125) (371) - (133,998) Provisions and reversals 19,202 (26,580) 715 (10) 8,907 - 2,234 Construction cost (29,317) (85,810) - (4,955) - - (120,082) Other operating costs and expenses (12,439) (1,442) (717) (7,416) 293 (59,649) RESULT OF EQUITY IN INVESTEES AND SUBSIDIARIES - - - 387,482 14,600 RESULT OF OPERATIONS 279,877 146,553 15,130 13,073 385,860 467,777 Interest income (expenses) 3,353 103,508 347 1,019 2,133 - 110,360 OPERATING INCOME (LOSSES) 283,230 250,061 15,477 14,092 387,993 578,137 Income tax and social contribution (164,808) (5,484) (4,876) - - (274,966) Deferred Income tax and social contribution 3,363 78,316 245 3 (269) - 81,658 INCOME (LOSSES) FOR THE PERIOD 186,795 163,569 10,238 9,219 387,724 384,829 71 32 Operating Lease Agreements 32.1 The Group as a lessee . Consolidated Real estate 3,895 2,324 Photocopiers 389 760 Others 391 - (-) Pis and Cofins tax credits (287) 4,328 2,797 Copel’s estimate for expenses for the next fiscal years is basically the same as 2010, plus contractual monetary restatement rates, and there are no risks in connection with contract rescission. Out of the total R$ 3,895 spent in rental properties, R$ 2,073 refer to the rental of the Km 3 Center facilities, signed by Copel and the Copel Foundation, and which is the most significant rental agreement held by the Company. In future periods, this amount will be restated according to a real estate appraisal of the property In future periods, this amount will be restated according to a real estate appraisal of the property. The Company has not identified any operating lease commitments which are noncancelable. 32.2 The Group as a lessor . Consolidated Lease and rental income 3.31.2010 Equipment and facilities 13,389 14,354 Araucária Thermal power plant 8,191 1,845 Real estate 227 177 Facilities sharing 189 184 21,996 16,560 Operating leases refer to revenues from rental of Copel property; lessees do not hold an option to purchase these assets upon expiration of the lease. The Company has not identified any operating lease receivables which are noncancelable. 33 Financial Instruments The use of financial instruments by the Company is restricted to cash and cash equivalents, bonds and securities, accounts receivable from government agencies, CRC transferred to the State of Paraná, financial investments, accounts receivable related to the concession, accounts payable related to the concession, loans and financing, debentures, and suppliers. 72 Consolidated Level Book value 3.31.2011 12.31.2010 Financial assets Cash and cash equivalent (Note 3) - 1,791,920 1,794,416 Trade accounts receivable (Note 5) - 1,081,840 1,039,377 Accounts receivable from government entities (Note 5) - 195,737 166,979 CRC transferred to state of Paraná - 1,359,747 1,341,193 Securities (Note 4) 2 531,401 541,246 Collaterals and escrow accounts (Note 4) - 26,144 90,358 Receivable related to concession (Note7) 3 2,663,680 2,478,045 Financial liabilities Loans and financing (Note 19) - 1,343,834 1,364,077 Debentures (Note 20) - 605,459 621,157 Derivatives 3 22 47 Payable related to concession - use of public property (Note 24) - 391,868 381,083 Eletrobrás - Itaipu - 72,758 74,316 Petrobras - Compagas - 27,296 25,720 Other suppliers - 678,037 657,468 Level 1: obtained from prices quoted (not adjusted) on active markets for identical assets or liabilities Level 2: obtained from other variables other than prices quoted included in level 1, which can be observed for assets or liabilities Level 3: obtained through evaluation techniques that include variables for the asset or liability, but are not based on observable market data 33.1 Fair value and rating level for assessment of fair value of financial instruments 33.1.1 Non-derivative financial assets Cash and cash equivalents, trade accounts receivable and receivables from government agencies have fair values that are approximate to their book values, due to their nature and realization schedules. The CRC transferred to the State of Paraná has fair value of R$ 1,412,585 as of March 31, 2011. Company based its calculation on the comparison with a noncurrent, variable interest rate National Treasury bond (NTN-B), which yields approximately 6% p.a. plus the IPCA inflation index. Bonds and Securities and collaterals and escrow accounts have fair values of R$ 528,664 and R$ 21,960, respectively, as of March 31, 2011. The fair values have been calculated according to information made available by the financial agents for each security and to the market values of the bonds issued by the Brazilian government. 33.1.2 Non-derivative financial liabilities Liabilities to Eletrobras – Itaipu, Petrobras, and other suppliers have fair values that are approximate to their book values, due to their nature and maturity. The Company’s debentures have fair value of R$ 603,744 as of March 31, 2011, calculated according to the Unit Price quote obtained from the National Association of the Financial Market Institutions ( Associação Nacional das Instituições do Mercado Financeiro or ANDIMA). The Company's loans and financing have fair value of R$ 1,315,591 as of March 31, 2011. The fair value has been calculated based on the cost of the last issue by the Company, in September 2010, of 98.5% of the CDI variation. Accounts payable related to concession – use of public property have fair value of R$ 514,020 as of March 31, 2011, calculated based on the rate of return for the last project auctioned by ANEEL and won by the Company. 73 33.1.3 Derivative financial liabilities Other liabilities – derivatives have fair value of R$ 75 as of March 31, 2011 (R$ 47, as of December 31, 2010). (Note 33.4.9) 33.1.4 Rating level 3 for assessment of fair value This rating level includes accounts receivable related to concession and other liabilities - derivatives. The detailed breakdown of receivables related to concession is featured in note 5, as detailed below: § A table reconciling initial and final balances, with a separate breakdown of additions, disposals,transfers, losses, monetary variation, and fair value adjustments; § Criteria for identification and measurement; and § Assumptions adopted by Company management to restate the recoverable amount. Other liabilities – derivatives are detailed in item 33.4.9 of this note. 33.2 Financial instruments by category Consolidated Book value 3.31.2011 12.31.2010 Financial assets Loans and receivables Cash and cash equivalent 1,791,920 1,794,416 Customers, concessionaires and permission holder 1,081,840 1,039,377 Accounts receivable from government entities 195,737 166,979 CRC transferred to state of Paraná 1,359,747 1,341,193 Receivables related to concession 900,735 840,157 Collaterals and escrow accounts 26,144 90,358 Available for sale Receivables related to concession 1,762,945 1,637,888 Securities 490,487 472,599 Held to maturity Securities 40,914 68,647 Financial liabilities Fair value through profit or loss Held for trading Other liabilities - derivatives 22 47 Other financial liabilities Loans and financing 1,343,834 1,364,077 Debentures 605,459 621,157 Payable related to concession - use of public property 391,868 381,083 Eletrobrás - Itaipu 72,758 74,316 Petrobras - Compagas 27,296 25,720 Other suppliers 678,037 657,468 74 33.3 Summary of bonds and securities held to maturity Consolidated Net Fair value book value Description Classification Taxa p.a. Issue date Maturity Type LTN Held to maturity 10.45% 04/23/2009 01/03/2011 Amortized cost - 1,183 - 1,183 LTN Held to maturity 10.42% 04/29/2009 01/03/2011 Amortized cost - 4,957 - 4,957 LFT Held to maturity SELIC 07/14/2009 03/07/2012 Amortized cost 5,443 5,303 5,446 5,306 LFT Held to maturity SELIC 08/07/2009 03/16/2011 Amortized cost - 22,651 - 22,654 LFT Held to maturity SELIC 11/30/2009 06/15/2011 Amortized cost 10,212 9,949 10,211 9,946 LFT Held to maturity SELIC 07/13/2010 06/15/2011 Amortized cost 22,627 22,044 22,624 22,037 LFT Held to maturity SELIC 09/02/2009 12/21/2011 Amortized cost 739 720 738 719 33.4 Risk Factors 33.4.1 Credit risk The Company’s credit risk comprises the possibility of losses due to difficulties in collecting payment of bills issued to customers, concession holders, and permission holders. This risk is closely related to factors that are either internal or external to Copel. To mitigate this risk, the Company focuses on the management of receivables, detecting customer segments which are most likely not to pay their bills, suspending power supply, and implementing specific collection policies, related to real estate or personal securities whenever possible. Doubtful accounts are properly covered by provisions to offset potential losses in their realization. 33.4.2 Foreign currency risk (US Dollar) This risk comprises the possibility of losses due to fluctuations in exchange rates, which may reduce assets or increase liabilities denominated in foreign currencies. The Company’s foreign currency indebtedness is not significant and it is not exposed to foreign exchange derivatives. The Company monitors all relevant exchange rates. The effect of the exchange rate variation resulting from the power purchase agreement with Eletrobras (Itaipu) is passed on to customers in Copel Distribuição's next rate rewiew. The exchange rate variation resulting from the purchase of gas from Petrobras by Compagas has a direct impact on the Company's results, Compagas continually negotiates with its customers, trying whenever possible to pass these costs on to them. The Company’s exposure to foreign currency (US dollar) risk is shown below: . Net Asset Liability exposure 3.31.2011 Collaterals and escrow accounts (STN) 25,688 - 25,688 Loans and financing - (56,057) (56,057) Suppliers Eletrobrás (Itaipu) - (72,758) (72,758) Petrobras (acquisiton of gas by Compagas) - (27,296) (27,296) 25,688 75 Sensitivity analysis The Company has developed a sensitivity analysis in order to measure the impact of the devaluation of the U.S. dollar on its loans and financing subject to exchange risk. The baseline takes into account the existing balances in each account as of March 31, 2011, and the likely scenario takes into account the balances subject to the exchange rate variations (end of quarter R$/US$ rates) of R$ 1.70 per USD, estimated as market average projections for 2011 according to the Focus Report issued by the Brazilian Central Bank as of April 01,2011. For the adverse and remote scenarios, deteriorations of 25% and 50%, respectively, were considered for the main risk factor for financial instruments compared to the rate used for the likely scenario. . Base Forecast scenarios - Dec.2011 Risk 3.31.2011 Probable Adverse Remote . Financial assets Collaterals and escrow accounts USD appreciation 25,688 26,813 33,516 40,219 . 25,688 26,813 33,516 40,219 Financial liabilities Loans and financing STN USD appreciation 56,037 58,490 73,113 87,735 Eletrobrás USD appreciation 20 21 26 31 56,057 58,511 73,139 87,766 Suppliers Eletrobrás (Itaipu) USD appreciation 72,758 75,943 94,929 113,915 Petrobras (acquisiton of gas by Compagas) USD appreciation 27,296 28,491 35,614 42,736 100,054 104,434 130,543 156,651 Net exposure In addition to the sensitivity analysis required by CVM Resolution no. 475/08, the Company evaluates its financial instruments considering the possible effects on profit or loss and shareholders’ equity of the risks evaluated by Company management on the reporting date for the financial instruments, as recommended by CPC 40 and IFRS 7. Based on the equity position and the notional value of the financial instruments held as of March 31, 2011, it is estimated that these effects will approximate the amounts stated in the above table in the column for the forecast probable scenario, since the assumptions used by the Company are similar to those previously described. 33.4.3 Interest rate and monetary variation risk This risk comprises the possibility of losses due to fluctuations in interest rates or other indicators, which may reduce revenues or increase financial expenses in connection with assets and liabilities on the market. The Company has not engaged in transactions with derivatives to cover this risk, but it has continually monitored interest rates and market indicators, in order to assess the potential need for such transactions for protection for interest rate risks. The Company’s exposure to interest rate and monetary variation risks is shown below: . Net Asset Liability exposure 3.31.2011 Financial investments - equivalent to cash 1,738,629 - 1,738,629 Financial investments - bonds and securities 531,857 - 531,857 CRC transferred to the State of Paraná 1,359,747 - 1,359,747 Receivables related to concession 2,663,680 - 2,663,680 Loans and financing - (1,287,777) (1,287,777) Debentures - (605,459) (605,459) 6,293,913 4,400,677 76 Sensitivity analysis The Company has developed a sensitivity analysis in order to measure the impact of variable interest rates and monetary variations on its financial assets and liabilities subject to these risks. The baseline takes into account the existing balances in each account as of March 31, 2011 and the likely scenario takes into account the indicators (CDI/SELIC of 12.25%, IGP-DI of 7.00%, IGP-M of 6.96% and TJLP of 6.00%) estimated as market average projections for 2011 according to the Focus Report issued by the Brazilian Central Bank as of April 01,2011. For the adverse and remote scenarios, deteriorations of 25% and 50%, respectively, were considered for the main risk factor for the financial instrument compared to the rate used in the likely scenario. These forecasts consider the position for the simulated base scenario for December 31, 2011. . Base Forecast scenarios - Dec.2011 Operation Risk 3.31.2011 Probable Adverse Remote . Financial assets Financial investments - equivalent to cash Low CDI/SELIC 1,738,629 1,893,715 1,854,943 1,816,172 Financial investments - bonds and securities Low CDI/SELIC 531,857 579,300 567,439 555,579 CRC transferred to the State of Paraná Low IGP-DI 1,359,747 1,418,457 1,395,257 1,372,058 Receivables related to concession Low IGP-M 2,663,680 2,781,508 2,736,259 2,691,010 6,293,913 6,672,979 6,553,899 6,434,819 Financial liabilities Loans and financing Banco do Brasil High CDI 704,197 767,952 783,613 799,170 Eletrobrás - Finel High IGP-M 166,898 168,403 168,981 169,559 Eletrobrás - RGR No Risk 125,363 125,363 125,363 125,363 BNDES - Compagás High TJLP 4,780 4,994 5,046 5,099 Finep High TJLP 7,334 7,662 7,743 7,824 BNDES – Copel Geração e Transmissão High TJLP 139,561 145,795 147,340 148,879 Banco do Brasil – Repasse BNDES funds High TJLP 139,644 145,882 147,428 148,968 . 1,287,777 1,366,051 1,385,514 1,404,862 . Debentures High CDI 605,459 660,274 673,740 687,115 1,893,236 2,026,325 2,059,254 2,091,977 . In addition to the sensitivity analysis required by CVM Resolution no. 475/08, the Company evaluates its financial instruments considering the possible effects on profit or loss and shareholders’ equity of the risks evaluated by Company management on the reporting date for the financial instruments, as recommended by CPC 40 and IFRS 7. Based on the equity position and the notional value of the financial instruments held as of March 31, 2011, it is estimated that these effects will approximate the amounts stated in the above table in the column for the forecast probable scenario, since the assumptions used by the Company are similar to those previously described. 33.4.4 Accelerated maturity risk This risk results from the potential noncompliance with contract covenants, such as those contained in the loan, financing, and debenture agreements of the Company, which usually require that certain economic and financial indicators, which are calculated and analyzed periodically for compliance, be kept at determined levels (financial covenants). 77 As of March 31, 2011 all of the conditions were analyzed and it was identified that all of the levels provided in the contracts had been complied with. 33.4.5 Environmental Risks The activities of the energy sector could have significant negative impacts and damage on the environment. The applicable legislation imposes on those who directly or indirectly cause environmental harm the duty to repair or compensate for the damages to the environment and to affected third-parties, regardless of culpability (strict liability). The costs of environmental recovery of compensation may force the Company to delay or redirect investments in other areas and may have an adverse effect on the Company. The Company ensures the balance between environmental conservation and the operation of its business by establishing guidelines and practices to be observed in all operations, in order to reduce environmental impact, focusing on the sustainable development of its business. 33.4.6 Power shortage risk This risk results from the possibility of periods with low levels of rainfall, since Brazil relies heavily on hydroelectric sources, which depend on the water levels in their reservoirs to operate. A long period of drought may reduce the water levels in power plant reservoirs and result in losses due to reduced revenues if a new rationing program is implemented. According to the 2010 Annual Power Operation Plan, published annually at www.ons.org.br, the National System Operator projects a comfortable situation in terms of supply to the power market over the next 5 years, from May 2010 until December 2014. The parameter for supply guarantee established by the National Energy Policy Council (CNPE) which corresponds to risk of energy deficit below 5%, is easily met in all regions of Brazil over the five year period in a scenario of average GDP growth of 5 % p.a., between 2011 and 2014. Even in the event of adverse hydrological conditions, market supply will be guaranteed by the application of Short-Term Operating Procedures (POCP), approved by CMSE, which may trigger additional thermal generation dispatch and maximization of exchanges to ensure safety reserves in reservoirs at the end of each dry season. 33.4.7 Risk of non-renewal of concessions Copel holds concessions for power generation, transmission, and distribution services, with the expectation that they will be renewed by the Ministry of Mines and Energy (MME) with the support of ANEEL. If the extension of these concessions is not approved by the regulatory authority or even if it occurs at additional costs to the Company ("onerous concession"), current profitability and activity levels may be affected. 78 Maturty date of concessions/authorizations Concessions - Copel Geração e Transmissão Hydroelectric Gov. Bento Munhoz da Rocha Netto (Foz do Areia) 5.23.2023 Gov. Ney Aminthas de Barros Braga (Segredo) 11.15.2029 Gov. José Richa (Caxias) 5.4.2030 Gov. Pedro Viriato Parigot de Souza 7.7.2015 Guaricana 8.16.2026 Chaminé 8.16.2026 Apucaraninha 10.12.2025 Mourão 7.7.2015 Derivação do Rio Jordão 11.15.2029 Marumbi - (a) São Jorge 12.3.2024 Chopim I 7.7.2015 Rio dos Patos (b) 2.14.2014 Cavernoso 1.7.2031 Melissa - (c) Salto do Vau - (c) Pitangui - (c) Mauá 7.3.2042 Colíder 1.17.2046 Thermo-electric Figueira 3.26.2019 Transmission concessions Contract 060/01 - Transmission system 7.7.2015 Contract 075/01 - Transmission line - Bateias - Jaguariaíva 8.16.2031 Contract 006/08 - Transmission line Bateias - Pilarzinho 3.16.2038 Contract 027/09 - Transmission line Foz do Iguaçu - Cascavel Oeste 11.18.2039 Contract 010/10 - Transmission line Araraquara 2 - Taubaté 10.5.2040 Contract 015/10 - Sub-station Cerquilho III 10.5.2040 Concession - Copel Distribuição 7.7.2015 Concession - Compagas 7.6.2024 Concession - Elejor 10.25.2036 Authorization - UEG Araucária 12.22.2029 (a) In progress for homologation from Aneel (b) Sent on 1.27.2011 requesting extension of concession (art.19 of law 9.074/95) (c) at plants with capacity of less than 1 MW, only register with Aneel As far as potential reimbursements at the end of the concession, there is uncertainty regarding how to measure the amounts to be paid for reversal of concession assets to the granting authority. 33.4.8 Gas shortage risk This risk involves potential periods of shortage of natural gas supply to meet the Company’s gas distribution and thermal generation business requirements. Long periods of gas shortage could result in losses due to lower revenues by subsidiaries Compagas and UEG Araucária. 33.4.9 Derivative financial instruments The Company employs derivative financial instruments with the sole purpose of protecting itself against variable interest rate volatility. 79 Consolidated 3.31.2011 12.31.2010 Liabilities Future DI contracts 22 47 Current liabiities 22 47 In order to protect against the effects of volatility on active exposures (DI interest rates) of bonds and securities, the Company hired future DI rate operations, negotiated at BM&FBOVESPA and registered at CETIP, whose nominal balances and conditions are as follows: For the quarter ended March 31, 2011, the result of operations with derivative financial instruments on the futures market was a gain of R$ 75 (R$ 53, in March 31, 2010). Contracts are adjusted daily in accordance with the future DI rates published by BM&FBOVESPA. The reference (notional) values of these outstanding contracts as of March 31, 2011 corresponded to R$ 58,644 (R$ 57,253, as of December 31, 2010). On March 31, 2011, a share of the Company’s federal bonds in the amount of R$ 8,204, was deposited as collateral for transactions at BM&FBOVESPA S.A. (the Stock, Commodities, and Futures Exchange of São Paulo), (R$ 7,993, as of December 31, 2010). In order to measure the effects of the variations in the indices and rates tied to the derivative operations, the following sensitivity analysis table was prepared in accordance with the terms provided by CVM Resolution no. 475/08, which includes a scenario considered probable by Company management, a situation considered adverse of at least a 25% deterioration in the variables used and a situation considered remote, with a deterioration of at least 50% in the risk variables. The balances reported at March 31, 2011 were considered for the base scenario, and for the probable scenario, the balances with variations in the indices (DI) forecast for the average market expectations for 2011 in the Bacen Focus Report at March 31, 2011 were considered. . Base Forecast scenarios - Dec.2011 Risk 3.31.2011 Probable Adverse Remote . Financial liabilities Derivatives Increase in DI rate 22 199 1,968 3,736 22 199 1,968 3,736 33.5 Indebtedness index Parent Company Consolidated 3.31.2011 12.31.2010 3.31.2011 12.31.2010 Debt - loans and financing 389,275 398,857 1,343,834 1,364,077 Debt - Debentures 605,459 621,157 605,459 621,157 Cash and cash equivalents and financial investments 47,885 89,997 2,316,437 2,392,589 Net debt 946,849 930,017 Shareholders' equity 11,407,962 11,030,123 11,669,989 11,295,826 Net indebtedness index 8.30% 8.43% -3.15% -3.61% 33.6 Financing lines Copel does not employ financing lines such as: non-guaranteed overdraft accounts; non-guaranteed bills of exchange; guaranteed overdraft accounts; and guaranteed bank credit lines. 80 33.7 Liquidity and interest table Consolidated Interest Less than 1 month 1 to 3 month 3 month to 1 year 1 to 5 years More than 5 years Total March 31, 2011 Cash and cash equivalent - 1,791,920 - 1,791,920 Trade accounts receivable 0.73% 23,923 8,523 27,988 58,250 - 118,684 CRC transferred to the State of Paraná 6,65% a.a. + IGP-DI 11,974 23,947 110,215 668,457 2,086,405 2,900,998 Securities + exclusive funds 99,9% do CDI 292,815 34,311 28,473 211,995 - 567,594 Collaterals and escrow accounts TR e Dólar - 85,949 85,949 Receivables related to concession WACC+Tx retorno 30,307 61,109 284,292 5,171,510 1,868,285 7,415,503 2,150,939 127,890 450,968 6,110,212 4,040,639 12,880,648 December 31, 2010 Cash and cash equivalent - 1,791,920 - 1,791,920 Trade accounts receivable 0.76% 22,051 9,508 28,459 60,000 - 120,018 CRC transferred to the State of Paraná 6,65% a.a. + IGP-DI 11,973 23,947 107,759 840,030 1,981,717 2,965,426 Securities + exclusive funds 99,9% do CDI 357,492 26,089 45,592 133,362 - 562,535 Collaterals and escrow accounts TR e Dólar 64,078 - - - 98,724 162,802 Receivables related to concession WACC+Tx retorno 29,587 59,304 273,828 5,050,599 2,076,135 7,489,453 2,277,101 118,848 455,638 6,083,991 4,156,576 13,092,154 (1) effective interest rate - weighted average (2) WACC regulatory + rate of return from enterprise (3) National currency TR; Foreign currency: see note 1.2 Consolidated Interest Less than 1 month 1 to 3 month 3 month to 1 year 1 to 5 years More than 5 years Total March 31, 2011 Loans and financing Note 19 10,203 19,150 126,020 1,382,798 508,021 2,046,192 Debentures Note 20 - - 643,312 - - 643,312 Derivatives DI Futures 22 - 22 Payables related to concession - Rate of return + use of public asset IGP-M e IPCA 3,524 10,572 32,400 199,521 2,115,648 2,361,665 Eletrobrás - Itaipu Dollar - 75,641 344,887 2,276,408 6,566,226 9,263,162 Petrobras - Compagas 100% of CDI 4,134 8,393 39,928 180,285 - 232,740 Other suppliers - 246,776 92,024 238,376 15,987 - 593,163 Post employment benefits 7.17% 28,269 56,537 254,417 1,213,013 1,807,966 3,360,202 Purchase liabilities IGP-M and IPCA - 477,518 2,328,614 12,379,557 38,972,469 54,158,158 292,928 739,835 4,007,954 17,647,569 49,970,330 72,658,616 December 31, 2010 Loans and financing Note 19 22,916 28,656 99,167 1,455,068 434,672 2,040,479 Debentures Note 20 - 32,247 641,103 - - 673,350 Derivatives DI Futures 22 - 22 Payables related to concession - Rate of return + use of public asset IGP-M and IPCA 3,524 7,048 31,715 253,278 2,061,329 2,356,894 Eletrobrás - Itaipu Dollar - 77,507 353,466 3,284,329 7,125,809 10,841,111 Petrobras - Compagas 100% of CDI 3,988 8,158 38,647 194,202 - 244,995 Other suppliers - 214,026 125,151 185,168 14,944 - 539,289 Post employment benefits 7.17% 28,269 56,537 254,417 1,213,013 1,807,966 3,360,202 Purchase liabilities IGP-M and IPCA - 457,253 2,245,114 14,554,719 43,263,760 60,520,846 272,745 792,557 3,848,797 20,969,553 54,693,536 80,577,188 (1) effective interest rate - weighted average 81 34 Related Party Transactions Parent Company Consolidated Related parties / Nature of operation Assets Liabilities results 12.31.2010 . Controlling shareholders State of Paraná Dividends payable(1) - - 58,140 58,140 - - . BNDESPAR (5) Dividends payable(1) - - 42,601 42,601 - - . Key management personnel Fees, social security charges and other (Note 29.3) - (1,652) (1,568) Private pension and health plans (Note 21) - (133) (62) . The balances of transactions between the Company and its investees and subsidiaries are shown in Note 13 and Note 14. In 2002, the Company became guarantor of the loans signed by its investee Dona Francisca Energética S.A. with the National Economic and Social Development Bank (BNDES) (joint debtor), and with Bradesco (joint debtor), As of March 31, 2011, the outstanding debt was R$ 25,093 and R$ 15,313, respectively. 82 Consolidated Consolidated Related parties / Nature of operation Assets Liabilities results Controlling shareholders State of Paraná Dividends payable (1) - - 58,140 58,140 - - Installment bills for energy (2) 39,838 39,838 - - - 760 "Luz Fraterna" program (3) 18,064 11,528 - Installment bills for telecommunication serv. 4,376 4,376 - - - 83 Remuneration and employ. Social security charges assigned (4) 2,322 2,457 - CRC (Note 6) 1,359,747 1,341,193 - - 54,475 53,434 ICMS (Note 10.3.1) 118,928 118,814 176,708 174,612 - - . BNDES (5) Financing for investment in the gas system (Note 19.5) - - 4,780 6,373 (122) (308) Financing UHE Mauá and system for associated transmission (Note 19.7) - - 139,561 138,885 (2,548) (2,536) . BNDESPAR (5) Debentures - Elejor - (3,248) Dividends payable(1) - - 42,601 42,601 - - Associated companies Dona Francisca Energética Purchase of energy (6) - - 5,882 5,506 (15,905) (14,814) Dividends receivable by Copel 72 955 - . Sanepar Dividends receivable by Dominó Holdings 4,896 4,896 - . Key mangement personnel Fees, social security charges and other (Note 29.3) - (2,344) (2,452) Private pension and health plans (Note 21) - (133) (62) . Other related parties Petrobras Rental plant UTE Araucária (Note 32.2) 2,730 4,296 - - 8,191 1,845 Supply and transport of gas (7) 188 177 - - 1,395 1,429 Acquisition of gas for resale (7) - - 27,296 25,720 (34,477) (34,125) Advances to suppliers (7) 9,997 9,902 - Dividends payable (7) - - 2,359 2,359 - - . Mitsui Gás e Energia do Brasil Ltda. (8) Dividends payable (7) - - 2,359 2,359 - - . Fundação Copel Rental of administrative real estate - (2,191) (2,032) Private pension and health plans (Note 21) - - 417,316 408,463 - - . Instit. de Tecnol. p/ o Desenvolvimento - Lactec (9) Services rendered and research and development 27,876 28,064 133 433 (1,911) (1,584) . The amounts resulting from the operating activities of Copel Distribuição involving related parties are billed at the rates approved by ANEEL, and those of Copel Telecomunicações are accounted for according to terms and conditions similar to those in effect in transactions with independent parties. 1) In 2010, out of the total dividends proposed to the Government for the State of Paraná and to BNDESPAR, for the amounts of R$ 83,366 and R$ 59,826, the Company made advance payments during 2010 of R$ 25,226 and R$ 17,225, respectively. 83 2) Agreement for renegotiation of power bills and Luz Fraterna Program bills with Copel Distribuição, in the original amount of R$ 84,883, and agreement for renegotiation of the bills for internet connection at public schools with Copel Telecomunicações, in the amount of R$12,000. These agreements were signed on April 20, 2007, for payment in 45 monthly installments, restated according to the SELIC interest rate, generating the financial revenues shown in the table above. 3) The Luz Fraterna Program, created under Law no. 491, dated September 11, 2003, allows the State Government to pay for the electricity bills of low income families in Paraná – which have duly applied for the program – provided their consumption does not exceed 100 kWh a month. This benefit is available to residential customers with single phase connections, rural customers with single phase connections or two phase connections with circuit breakers of up to 50 ampères. Applicants must not have more than one electricity bill under their names and must not have any pending debts to Copel. 4) Reimbursement of wages and social charges for employees transferred to the Paraná State Government.The Company set aside a provision in the amount of R$ 2,079 in connection with the March 31, 2011 balances and the amount of R$ 2,036 for the December 31, 2010 balance. 5) 1) BNDESPAR holds 26.41% of the Company’s common shares and has the right, under a shareholders’ agreement, to appoint two members of the Board of Directors. BNDESPAR is a wholly-owned subsidiary of BNDES, with which the Company has financing agreements, described in Note 19. 6) Power purchase agreement signed by Dona Francisca Energética and Copel Geração e Transmissão, expiring on October 6, 2015. 7) These balances refer to transactions with Petrobras, which holds a 24.5% interest in Compagas, and with its subsidiaries, Petrobras Distribuidora S.A. - BR and Petrobras Gás S.A. – Gaspetro. The supply and transport of piped gas and the purchase of gas for resale are conducted at market prices and conditions. Advance payments to suppliers refer to the gas purchase contract covering guaranteed volumes and transport capacity, higher than those actually consumed and used, which contains a future compensation clause. Compagas has the right to receive unused gas in subsequent months, and it may offset amounts under contract but not consumed over a period of up to 10 years. In light of the prospects of increased consumption by the market, Company management believes it will consume the accumulated gas volumes as of March 31, 2011 in the next fiscal years. 8) Mitsui Gás e Energia do Brasil Ltda. holds 24.5% of Compagas’share capital. 9) The Institute of Technology for Development (Lactec) was constituted on February 6, 1997 as a not for profit organization whose goal is to promote economic, scientific, technological, and social development and the sustainable conservation of the environment. In 2000, it was qualified by the Ministry of Justice, based on Law no. 9,970, as a Public Interest Civil Society Organization (OSCIP), which allows it, among other things, to enter partnerships with government agencies with no need for competitive bidding. Its members are: Copel, the Federal University of Paraná (UFPR), the Engineering Institute of Paraná (IEP), the Paraná Federation of Industries (FIEP), and the Commercial Association of Paraná (ACP). Lactec has service and R&D contracts with Copel Geração e Transmissão and Copel Distribuição, which are subject to prior or later control and approval by ANEEL. 84 The asset balances refer to Energy Efficiency and R&D programs, recorded under current assets, in service in progress, until the respective projects are concluded, pursuant to ANEEL. 35 Insurance The specifications by type of risk and maturity dates for the Company’s main insurance is reported in Note 38 of the Annual Financial Statements as of December 31, 2010. 36 Subsequent Events The 56th Ordinary General Meeting of Copel, held on April 28, 2011, approved the proposed distribution of dividends made by the Company’s directors, for the total gross amount of R$ 281,460. Of this amount, advances were made during 2010 of R$ 85,000, as interest on own capital. As from May 23, 2011, the Company will start to made payments for the remaining amounts from 2010. The gross amounts to be distributed amount to R$ 81,460 as dividends and R$ 115,000 as interest on own capital. Additional information is available in the Notification to Shareholders made available to the market by the Company on April 28, 2011. 85 COMMENTS ON PERFORMANCE FOR THE QUARTER (Amounts expressed in thousands of reais, except when stated otherwise) 1 Distribution Customers’ connections – In March 2011, Copel provided energy to 3,792,243 Customers (3,655,255 in March 2010), representing an increase of 136,988 Customers in the last 12 months, a variation of 3.7%. Compact Grids - Copel has implemented compact networks in urban areas with significant urban forestry close to the distribution grids. This technology avoids having to prune and cut trees and improves the quality of the supply, since it reduces the number of disconnections. At the end of March 2011, the extension of the compact grids installed was 2.245 km (1.947 km at March 2010), representing an increase of 298 km in 12 months, a variation of 15.3%. Isolated Secondary Grid – Copel is also investing in secondary isolated grids for low voltage (127/220 V), which provide significant advantages compared to the conventional aerial grid, such as: - improvement in the DEC and FEC indices; - more difficult to steal energy; - improvement in the environmental conditions and reduction to the pruned area; - increased safety; - reduction to the drop in voltage throughout the network; and - increase in the useful life of the transformer from the decrease in the number of short circuits in the network, amongst others. At the end of March 2011, the extent of the installed secondary isolated distribution grids was 6.637 km (5.215 km in March 2010), representing an increase of 1.422 km in the previous 12 months, a variation of 27.3%. Market behavior – The energy generated by Copel during the first quarter of 2011 was 7.470 GWh (6.494 GWh in the same period for 2010). The energy purchased from CCEAR (auction) was 4.586 GWh (4.151 GWh in the same period for 2010) and from Itaipu it was 1.298 GWh (1.306 GWh in the same period for 2010), as demonstrated in the following flow chart: 86 Energy flow (GWh) (a) (b) January to March 2011 Captive market 5,577 - 38.5% Own generation Concessionaries 146 - 1.0% 7,470 - 51.6% Available Energy received 14,476 Free customers 231 - 1.6% 7,006 - 48.4% CCEAR 4,586 Energy supplied 7,437 - 51.4% Itaipu 1,298 Itiquira 227 Bi-lateral contracts 266 Dona Francisca 156 CCEAR 3,888 CCEE(MCP) 323 CCEE(MCP) 55 MRE - MRE 3,228 Elejor 293 Proinfa 123 Losses and differences 1,085 - 7.5% Losses basic grid 345 Distribution losses 676 Allocation of contracts in CG 64 (a) The energy negotiated between the subsidiaries Copel has been included (b) Subject to alterations after closing by CCEE CCEAR - Contracts for Sale of Energy on Regulated Environment CCEE(MCP) - Câmara de Comercialização de Energia Elétrica (Short term market) MRE- Mechanism for reallocation of energy CG - Centre of gravity for submarket (difference between energy contracted and received in CG - established in the contract). Sale of energy (MWh) – The following table presents total energy sales by Copel between Copel Distribuição and Copel Geração e Transmissão: . Class In MWh January to March 2011 January to March 2011 Variation Copel Distribuição Captive market 5,576,982 5,377,503 3.7% Residential 1,553,216 1,498,955 3.6% Industrial 1,765,131 1,709,919 3.2% Commercial 1,234,335 1,172,214 5.3% Rural 504,625 488,941 3.2% Others 519,675 507,474 2.4% Concessionaries and permission holder 145,736 137,109 6.3% CCEE (MCP) 54,683 - - Total Copel Distribuição 5,777,401 5,514,612 4.8% Copel Geração e Transmissão CCEAR (Copel Distribuição) 334,565 309,100 8.2% CCEAR (other concessionaries) 3,553,097 3,359,183 5.8% Free customers 231,401 232,132 -0.3% Bi-lateral contracts 266,392 380,391 -30.0% CCEE(MCP) 6 - - Total Copel Geração e Transmissão 4,385,461 4,280,806 2.4% Total 9,795,418 3.8% Obs. Does not include energy available through MRE Mechanism for reallocation of energy CCEE(MCP): Câmara de Comercialização de Energia Elétrica (Short term market) CCEAR: Contracts for Sale of Energy on Regulated Environment 87 Captive market of Copel Distribuição – The captive market increased 3.7% and was responsible for the consumption of 5,576,982 MWh during the period. The residential class consumed 1,553,216 MWh, registering an increase of 3.6%, due mainly to the increase in family income and the increase of 3.9% in the number of consumers. At the end of March 2011, this class represented 27.9% of consumption by Copel’s captive market, amounting to 2,992,852 residential customers. Consumption by the industrial class increased 3.2%, amounting to 1,765,131 MWh during the first quarter of the year. This result was influenced by the growth in industrial production in Paraná, particularly the printing and publishing sectors, vehicle and food sectors, and by the increase of 4.5% in the number of industrial customers. At the end of March, this class represented 31.7% of consumption of Copel’s captive market, with 70,137 customers attended. The commercial class consumed 1,234,335 MWh, representing an increase of 5.3%, influenced by the heated employment market and the effects from the expansion in credit that had occurred in prior quarters. At the end of the quarter, this class represented 22.1% of consumption of Copel’s captive market, with 312,619 customers attended. The rural class consumed 504.625 MWh and increased 3.2%, as a result of the increased in the number of customers of 2.4% and the increase in agricultural production in the State of Paraná. This class represents 9.0% of consumption of Copel’s captive market, and at the end of the first quarter, a total of 366,488 rural customers had been attended. The other classes (Government agencies, public lighting, public services and own consumption) consumed 519.675 MWh, an increase of 2.4% in the period. These consumption classes represent 9.3% of consumption by Copel’s captive market. At the end of the first quarter, a total of 50,139 customers from these segments had been attended. Number of customers – The number of end customers (captive from Copel Distribuição plus free customers from Copel Geração e Transmissão) billed in March 2011 was 3,792,243, representing an increase of 3.7% compared to the same month in 2010. . Class Customers March 2011 March 2010 Variation Residential 2,992,852 2,881,156 3.9% Industrial 70,137 67,087 4.5% Commercial 312,619 300,359 4.1% Rural 366,488 358,047 2.4% Others 50,139 48,596 3.2% Total captive 3,792,235 3,655,245 3.7% Free customers - Copel Geração e Transmissão 8 10 -20.0% Total 3,792,243 3,655,255 3.7% 2 Administration Number of employees - Copel ended the first quarter of 2011, with a total of 8,998 employees distributed between the Company’s wholly owned subsidiaries and 139 employees distributed between companies controlled by Copel, as follows: 88 . Employees March 2011 March 2010 Wholly owned subsidiaries Copel Geração e Transmissão 1,773 1,542 Copel Distribuição 6,718 6,484 Copel Telecomunicações 507 414 8,998 8,440 Subsidiaries Compagas 123 109 Elejor 6 7 UEG Araucária 10 10 139 126 3 Market relations From January to March 2011, the nominative ordinary shares (ON - code CPLE3) and the nominative preference shares class B (PNB - code CPLE6) of COPEL were present on 90% and 100% respectively, of the floors of the Futures and Commodities Exchange , (BM&FBOVESPA). The shares for trading amounted to 45% of the Company’s capital. At the end of March 2011, the market value of COPEL, considering quotations from all of the markets, was R$ 11,476.9 million. Of the 69 securities that comprise the theoretical portfolio of Ibovespa, the PNB shares in COPEL, participated with 0.7% and with a Beta index of 0.40. In the IEE portfolio (Index for the Energy Sector), COPEL participated with 5.9%. Copel’s participation in the Business Sustainability Index of BM&FBOVESPA (ISE), was 1.4%. On the BM&FBOVESPA, the ordinary shares closed the quarter quoted at R$ 39,49 representing a positive variation of 3.9% and the preference shares at R$ 44,45 representing a positive variation of 7.1%. During the same period the IBOVESPA reported a negative variation of 1.0%. On the New York Stock Exchange (NYSE), the preference shares are traded at “Level 3” in the form of ADS’s, under the code ELP, which were present on 100% of the floors, closing the quarter quoted at US$ 27,79 representing a positive variation of 10.4%. During the same period the DOW JONES index reported a positive variation of 6.4%. On the LATIBEX (Latin American Exchange Market in Euros) tied to the Madrid Stock Exchange, the Company’s PNB shares are traded under the code XCOP, and were present on 98% of the floors, closing the quarter quoted at € 19,24 representing a positive variation of 3.2%. . Share performance - January to March 2011 ON PNB Total Daily average Total Daily average Bovespa Traded 1,303 24 151,838 2,489 Quantity 945,000 17,182 41,492,300 680,202 Volume (R$ thousand) 36,458 663 1,764,279 28,923 Presence on exchanges 55 90% 61 100% Nyse Quantity 23,521 1,238 29,548,964 476,596 Volume (US$ thousand) 532 28 763,387 12,313 Presence on exchanges 19 31% 62 100% Latibex Quantity - - 52,307 857 Volume (€ thousand) - - 978 16 Presence on exchanges - - 61 98% 89 4 Tariffs In March 2011, the average tariff for energy supplies was R$ 237,73/MWh, representing an increase of 11.7% compared to March of the previous year. The average tariffs for energy supplies are presented in the following table: . Average supply tariffs (a) R$/MWh March 2011 March 2010 Variation Residential 293.67 271.14 8.3% Industrial (b) 206.67 180.68 14.4% Commercial 256.69 228.49 12.3% Rural 173.65 156.74 10.8% Others 201.51 177.98 13.2% 237.73 212.87 11.7% (a) without ICMS (b) Does not include free customers Copel’s main tariffs for purchasing energy are demonstrated in the following table: Tariffs for the purchase of energy R$/MWh March 2011 March 2010 Variation Itaipu 86.90 90.35 -3.8% Auction - CCEAR 2005-2012 74.50 70.82 5.2% Auction - CCEAR 2006-2013 87.24 82.94 5.2% Auction - CCEAR 2007-2014 97.66 92.93 5.1% Auction - CCEAR 2007-2014 (A-1) 124.59 118.41 5.2% Auction - CCEAR 2008-2015 104.88 99.75 5.1% Auction - CCEAR 2008-H30 131.37 124.85 5.2% Auction - CCEAR 2008-T15 (a) 162.27 154.22 5.2% Auction - CCEAR 2009-2016 117.32 112.07 4.7% Auction - CCEAR 2009-H30 140.22 133.26 5.2% Auction - CCEAR 2009-T15 (a) 158.59 150.73 5.2% Auction – CCEAR 2010 – H30 140.57 111.32 26.3% Auction – CCEAR 2010 – T15 (a) 149.45 147.97 1.0% (a) average auction price fixed by the IPCA. In practice the price is comprised of three components: a fixed portion, a variable portion and expense in the CCEE. The cost of the last two items depends on the order of plants as programming of the National System Operator - ONS. Copel’s main tariffs for the supply of energy are presented in the following table: . Tariffs for the supply of energy R$/MWh mar 2011 mar 2010 Variation Auction - CCEAR 2005-2012 74.48 70.96 5.0% Auction - CCEAR 2006-2013 87.52 83.35 5.0% Auction - CCEAR 2007-2014 97.77 93.22 4.9% Auction - CCEAR 2008-2015 103.81 98.92 4.9% Auction - CCEAR 2009-2016 118.50 113.10 4.8% Concessionaries within the State of Paraná 133.95 139.68 -4.1% 90 5 Economic financial results Income (Note 28) At March 2011, net income from sales and services reached R$ 1,826,230, an increase of 11.3% compared to the amount of R$ 1,641,226 registered to March 2010. This variation was due mainly to the following factors: (i) increase of 3.2% in income from the supply of energy, which reflects only income from the sale of energy, without considering the Tusd, as a result of the increase in the total market (the captive market increased 3.7% in the first quarter of 2011), extinction of the policy for offering discounts on tariffs to customers who paid their bills on the due date, and an average increase in the tariff of 2.5%, as from 24.06.2010, as provided in Aneel Homologatory Resolution 1,015, of 24.06.2010; (ii) increase of 6.7% in income from the supply of energy, mainly due to the increase in income earned from auction, for the amount of R$ 29,330, Câmara de Comercialização de Energia Elétrica - CCEE, for the amount of R$ 5,087 and an increase in the value from bilateral contracts of R$ 5,590; (iii) increase in the availability of the energy grid (consisting of TUSD income, income from the basic transmission grid and income from the connection grid) of 30.7% due mainly to the increase of 4.0% reported on the wire market and the tariff adjustment; (iv) increase of 24.1% in income reported by Copel Telecomunicações as a result of attending new clients and the greater volume of services provided to existing clients; and (v) increase of 28.0% from other operational income due mainly to rental income from Usina Termelétrica UEGA. Operational costs and expenses (Note 29) At the end of March 2011, total operational costs and expenses amounted to R$ 1,373,053, which represented an increase of 5.7% compared to the R$ 1,299,072 registered in the same period for 2010. The main highlights are as follows: Increase of 16.9% to the account for energy purchased for resale due mainly to the increase in (i) the purchase of energy in auctions, for the amount of R$ 44,084; (ii) energy purchased from CCEE, for the amount of R$ 10,965 and (iii) decrease in pis/pasep and cofins on energy purchased for resale, for the amount of R$ 14,472. Decrease of 109.8% in provisions and reversals arising mainly from the reversal of provisions for labor claims of R$ 11,794 and taxes, for the amount of R$ 26,447, compensated by the additional provision for civil and administrative claims, for the amount of R$ 20,736. The increase of 12.9% in third party services, which is due mainly to the increase in expenditure on maintenance of the electrical system, from authorized and registered agents, data processing and transmission and travel expenses. The balance for the materials account reported an increase of 20.0% compared to the same period from 2010, reflecting mainly the increase in purchases of materials for the electrical system, for the amount of R$ 2,916. 91 Financial results (Note 30) Increase of 24.8% in financial income, due mainly to the increased income from financial investments held for trading, for the amount of R$ 21,831. Ebitda – adjusted Adjusted Ebitda (earnings before interest, taxes, depreciation and amortization) reached R$ 587,175 in March 2010, 21.8% higher than that reported for the same period from the previous year, as demonstrated below: . Calculation of Lajida/Ebitda Consolidated 3.31.2011 3.31.2010 Net income for the period 384,829 319,359 Deferred IRPJ and CSLL (81,658) 754 Provision for IRPJ and CSLL 274,966 149,422 Equity in income of subsidiaries (41,514) Financial expenses (income), net (110,360) (85,867) Lajir/Ebit 453,177 342,154 Depreciation and amortization 133,998 139,758 Lajida/Ebitda - adjusted 587,175 481,912 Net operational results - ROL 1,826,230 1,641,226 Ebitda% (Ebitda ÷ ROL) 32.2% 29.4% Net profit for the period Between January and March 2011, Copel reported net profit of R$ 384,829, 20.5% higher than that reported for the same period from 2010. Compensation Account for “Part A” The Compensation Account for Variations in Items from “Part A” - CVA accompanies the variations reported between the amounts homologated for tariff adjustments, and the amounts actually incurred during the tariff period, from the following cost components of “Part A”: Purchase of electric power (Bilateral, Itaipu and Auctions), Energy Transportation Cost (Transport from Itaipu and the Basic Grid) and Sector Charges (Fuel Consumption Account - CCC; Energy Development Account - CDE; System Service Charges - ESS and Incentive Program for Alternative Energy Sources - Proinfa). Aneel authorized Copel Distribuição, through Homologatory Resolution 1,015, of 22.06.2010, to adjust its supply tariffs as from 24.06.2010, by an average rate of 9.74%, with 6.88% that refers to the tariff adjustment index and 2.86% for the pertinent financial components, of which, CVA, represents a total of R$ 49,490, consisting of 2 parts : CVA being processed, for the tariff year 2009-2010, for the amount opf R$ 32,938, and the balance to compensate for CVA from prior years for the amount of R$ 16,552. 92 Composition of balances for CVA (deferred regulatory assets) Current Non current Consolidated assets assets 3.31.2011 12.31.2010 3.31.2011 12.31.2010 CVA recoverable tariff adjustment 2010 CCC (Fuel consumption account) 15,879 31,758 - - Charges for use of transmission system (basic grid) 10,436 20,871 - - Energy purchased for resale (Itaipu) 10,431 20,861 - - CDE 2,610 5,220 - - Proinfa 2,487 4,974 - - Energy purchased for resale (CVA Energ) 3,172 6,345 - - Transport of energy purchased (Itaipu) 578 1,156 - - 45,593 91,185 - - CVA recoverable tariff adjustment 2011 CCC (Fuel consumption account) 10,693 7,023 3,564 7,023 Charges for use of transmission system (basic grid) - 981 - 981 CDE 1,728 1,134 576 1,134 Proinfa - 188 - 188 Transport of energy purchased (Itaipu) 1,664 801 555 801 14,085 10,127 4,695 10,127 59,678 101,312 4,695 10,127 Current Non current Consolidated liabilities liabilities 3.31.2011 12.31.2010 3.31.2011 12.31.2010 CVA compensable tariff adjustment 2010 ESS 20,217 40,434 - - Energy purchased for resale (CVA Energ) 10,219 20,439 - - 30,436 60,873 - - CVA compensable tariff adjustment 2011 Charges for use of transmission system (basic grid) 2,295 - 765 - Energy purchased for resale (Itaipu) 13,357 6,040 4,452 6,040 ESS 11,874 3,600 3,958 3,600 Proinfa 381 - 127 - Energy purchased for resale (CVA Energ) 44,597 26,158 23,900 26,158 72,504 35,798 33,202 35,798 102,940 96,671 33,202 35,798 93 Changes in CVA (deferred regulatory assets) . Balance as of Balance as of 12.31.2010 Differ. Amortiz. Correction Transf. 3.31.2011 Assets CCC 45,804 (88) (16,652) 1,072 - 30,136 Charges for use of transmission system (basic grid) 22,833 (1,689) (10,917) 209 - 10,436 Energy purchased for resale (Itaipu) 20,861 - (10,866) 436 - 10,431 ESS - CDE 7,488 (13) (2,729) 168 - 4,914 Proinfa 5,350 (376) (2,592) 105 - 2,487 Energy purchased for resale (CVA Energ) 6,345 - (3,173) - - 3,172 Transport of energy purchased (Itaipu) 2,758 577 (604) 66 - 2,797 111,439 2,056 - 64,373 Current 101,312 2,041 4,766 59,678 Non current - NC 10,127 - 15 4,695 Liabilities Charges for use of transmission system (basic grid) - 3,322 - (262) - 3,060 Energy purchased for resale (Itaipu) 12,080 5,407 - 322 - 17,809 ESS 47,634 8,574 (21,247) 1,088 - 36,049 Proinfa - 490 - 18 - 508 Energy purchased for resale (CVA Energ) 72,755 13,798 (10,740) 2,903 - 78,716 132,469 31,591 4,069 - 136,142 Current 96,671 14,108 3,067 21,081 102,940 Noncurrent - NC 35,798 17,483 - 1,002 33,202 94 COMPOSITION OF GROUPS RESPONSIBLE FOR GOVERNANCE Management Board President: Mauricio Schulman Executive Secretary: Lindolfo Zimmer Members: PAULO PROCOPIAK DE AGUIAR JOSE RICHA FILHO IVAN LELIS BONILHA PEDRO LUIZ CERIZE AUDIT COMMITTEE President: Paulo Procopiak de Aguiar Members: JOSE RICHA FILHO PEDRO LUIZ CERIZE CONSELHO FISCAL President: Joaquim Antonio Guimarães de Oliveira Portes Full members: Luiz Eduardo da Veiga Sebastiani JORGE MICHEL LEPELTIER WANCLER FERREIRA DA SILVA Alternate Members: OSNI RISTOW SÉRGIO ROBERTO ZONATTO ROBERTO BRUNNER MARCELO CERIZE JOSÉ LUIZ MONTANS ANACLETO JUNIOR BOARD OF DIRECTORS Managing Director Lindolfo Zimmer Director of Corporate Management Yára Christina Eisenbach Distribution Director PEDRO AUGUSTO DO NASCIMENTO NETO Engineering Director Jorge Andriguetto Junior Director of finance, investor relations and control of investment interests Ricardo Portugal Alves Director of energy generation and transmission and telecommunications Jaime de Oliveira Kuhn Director of the environment and Business Citizenship Gilberto Mendes Fernandes Legal director Julio Jacob Junior ACCOUNTANT Accountant - CRC-PR-045809/0-2 ADRIANO FEDALTO Information on this report: rsustentabilidade@copel.com Phone: +55 (41) 3331-4051 Information : ri@copel.com Phone: +55 (41) 3222-2027 / 3331-4359 Fax: +55 (41) 3331-2849 95 ABCD KPMG Auditores Independentes Al. Dr. Carlos de Carvalho, 417 - 16º 80410-180 - Curitiba, PR - Brasil Caixa Postal 13533 80420-990 - Curitiba, PR - Brasil Central Tel Fax
